EXHIBIT 10.1    Execution Copy

CREDIT AGREEMENT

Dated as of May 26, 2011

by and among

DELIA*S, INC.

(as Borrower Representative),

THE OTHER BORROWERS PARTY HERETO FROM TIME TO TIME,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION,

for itself, as an L/C Issuer, Swingline Lender and as Agent for all Lenders,

and

ANY OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

****************************************

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. THE CREDITS

     1   

1.1

   Amounts and Terms of Commitments      1   

1.2

   Notes      9   

1.3

   Interest      9   

1.4

   Loan Accounts      10   

1.5

   Procedure for Revolving Credit Borrowing      12   

1.6

   Conversion and Continuation Elections      12   

1.7

   Optional Prepayments      13   

1.8

   Mandatory Prepayments of Loans and Commitment Reductions      14   

1.9

   Fees      16   

1.10

   Payments by the Borrowers      17   

1.11

   Payments by the Lenders to Agent; Settlement      18   

1.12

   Borrower Representative      22   

1.13

   Eligible Credit Card Receivables      23   

1.14

   Eligible Inventory      24   

1.15

   Eligible Mortgaged Property      26   

ARTICLE II. CONDITIONS PRECEDENT

     28   

2.1

   Conditions of Initial Loans      28   

2.2

   Conditions to All Borrowings      30   

2.3

   Conditions Precedent to Each Facilities Increase      30   

2.4

   Determinations of Initial Borrowing Conditions      32   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     32   

3.1

   Corporate Existence and Power      32   

3.2

   Corporate Authorization; No Contravention      33   

3.3

   Governmental Authorization      33   

3.4

   Binding Effect      33   

3.5

   Litigation      34   

3.6

   No Default      34   

3.7

   ERISA Compliance      34   

3.8

   Use of Proceeds; Margin Regulations      35   

3.9

   Ownership of Property; Liens      35   

3.10

   Taxes      35   

3.11

   Financial Condition      36   

3.12

   Environmental Matters      37   

3.13

   Regulated Entities      37   

3.14

   Solvency      38   

3.15

   Labor Relations      38   

3.16

   Intellectual Property      38   



--------------------------------------------------------------------------------

3.17

   Brokers’ Fees; Transaction Fees      39   

3.18

   Insurance      39   

3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock      39   

3.20

   Jurisdiction of Organization; Chief Executive Office      40   

3.21

   Locations of Inventory, Equipment and Books and Records      40   

3.22

   Deposit Accounts and Other Accounts      40   

3.23

   Government Contracts      40   

3.24

   [Intentionally omitted]      40   

3.25

   Bonding; Licenses      40   

3.26

   Full Disclosure      40   

3.27

   Foreign Assets Control Regulations and Anti-Money Laundering      41   

3.28

   Patriot Act      41   

3.29

   Physical Condition of Mortgaged Property      41   

3.30

   Access      42   

3.31

   Inactive Subsidiaries      42   

3.32

   Business of Certain Subsidiaries      42   

ARTICLE IV. AFFIRMATIVE COVENANTS

     42   

4.1

   Financial Statements      42   

4.2

   Appraisals; Certificates; Other Information      44   

4.3

   Notices      47   

4.4

   Preservation of Corporate Existence, Etc.      49   

4.5

   Maintenance of Property      49   

4.6

   Insurance      50   

4.7

   Payment of Obligations      51   

4.8

   Compliance with Laws      52   

4.9

   Inspection of Property and Books and Records      52   

4.10

   Use of Proceeds      53   

4.11

   Cash Management Systems      54   

4.12

   Landlord Agreements      53   

4.13

   Further Assurances      54   

4.14

   Environmental Matters      55   

4.15

   Use and Application of Insurance Proceeds – Mortgaged Property      56   

4.16

   Condemnation      57   

4.17

   Post Closing Obligations      58   

ARTICLE V. NEGATIVE COVENANTS

     58   

5.1

   Limitation on Liens      59   

5.2

   Disposition of Assets      61   

5.3

   Consolidations and Mergers      62   

5.4

   Acquisitions; Loans and Investments      63   

5.5

   Limitation on Indebtedness      64   

5.6

   Employee Loans and Transactions with Affiliates      65   

5.7

   [Intentionally omitted]      65   

 

ii



--------------------------------------------------------------------------------

5.8

   Margin Stock; Use of Proceeds      66   

5.9

   Contingent Obligations      66   

5.10

   Compliance with ERISA      66   

5.11

   Restricted Payments      67   

5.12

   Change in Business      67   

5.13

   Change in Structure      68   

5.14

   Changes in Accounting, Name or Jurisdiction of Organization      68   

5.15

   Amendments to Material Agreements      69   

5.16

   No Negative Pledges      69   

5.17

   OFAC; Patriot Act      69   

5.18

   Sale-Leasebacks      69   

5.19

   Hazardous Materials      69   

5.20

   Prepayments of Other Indebtedness      70   

ARTICLE VI. [INTENTIONALLY OMITTED]

     70   

ARTICLE VII. EVENTS OF DEFAULT

     70   

7.1

   Events of Default      70   

7.2

   Remedies      73   

7.3

   Rights Not Exclusive      73   

7.4

   Cash Collateral for Letters of Credit      73   

ARTICLE VIII. THE AGENT

     74   

8.1

   Appointment and Duties      74   

8.2

   Binding Effect      75   

8.3

   Use of Discretion      75   

8.4

   Delegation of Rights and Duties      76   

8.5

   Reliance and Liability      76   

8.6

   Agent Individually      78   

8.7

   Lender Credit Decision      79   

8.8

   Expenses; Indemnities; Withholding      79   

8.9

   Resignation of Agent or L/C Issuer      81   

8.10

   Release of Collateral or Guarantors      81   

8.11

   Additional Secured Parties      82   

ARTICLE IX. MISCELLANEOUS

     83   

9.1

   Amendments and Waivers      83   

9.2

   Notices      85   

9.3

   Electronic Transmissions      86   

9.4

   No Waiver; Cumulative Remedies      88   

9.5

   Costs and Expenses      88   

9.6

   Indemnity      89   

9.7

   Marshaling; Payments Set Aside      90   

 

iii



--------------------------------------------------------------------------------

9.8

   Successors and Assigns      90   

9.9

   Assignments and Participations; Binding Effect      90   

9.10

   Non-Public Information; Confidentiality      93   

9.11

   Set-off; Sharing of Payments      95   

9.12

   Counterparts; Facsimile Signature      96   

9.13

   Severability      96   

9.14

   Captions      96   

9.15

   Independence of Provisions      96   

9.16

   Interpretation      96   

9.17

   No Third Parties Benefited      97   

9.18

   Governing Law and Jurisdiction      97   

9.19

   Waiver of Jury Trial      98   

9.20

   Entire Agreement; Release; Survival      98   

9.21

   Patriot Act      99   

9.22

   Replacement of Lender      99   

9.23

   Joint and Several      100   

9.24

   Creditor-Debtor Relationship      100   

9.25

   Actions in Concert      101   

ARTICLE X. TAXES, YIELD PROTECTION AND ILLEGALITY

     101   

10.1

   Taxes      101   

10.2

   Illegality      104   

10.3

   Increased Costs and Reduction of Return      104   

10.4

   Funding Losses      106   

10.5

   Inability to Determine Rates      107   

10.6

   Reserves on LIBOR Rate Loans      107   

10.7

   Certificates of Lenders      107   

ARTICLE XI. DEFINITIONS

     108   

11.1

   Defined Terms      108   

11.2

   Other Interpretive Provisions      136   

11.3

   Accounting Terms and Principles      138   

11.4

   Payments      138   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A

   Borrowers

Schedule B

   Inactive Subsidiaries

Schedule ELC

   Existing Letters of Credit

Schedule RLC

   Rollover Letters of Credit

Schedule 1.1(a)

   Revolving Loan Commitments

Schedule 3.5

   Litigation

Schedule 3.7

  

ERISA

Schedule 3.8

   Closing Date Sources and Uses; Funds Flow Memorandum

Schedule 3.9

   Ownership of Property; Liens

Schedule 3.10

   Closing Date Tax Audits/Examinations

Schedule 3.11(a)

   Historical Financial Statements

Schedule 3.12

   Environmental

Schedule 3.15

   Labor Relations

Schedule 3.16

  

Intellectual Property

Schedule 3.18

   Insurance

Schedule 3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.20

   Jurisdiction of Organization; Chief Executive Office

Schedule 3.21

   Locations of Inventory, Equipment and Books and Records

Schedule 3.22

   Deposit Accounts and Other Accounts

Schedule 3.25

   Bonding; Licenses

Schedule 4.6(d)

   Additional Insurance Requirements

Schedule 4.17(d)

   Liens Subject to Termination

Schedule 5.1

   Liens

Schedule 5.4

   Investments

Schedule 5.5

   Indebtedness

Schedule 5.6

   Transactions with Affiliates

Schedule 5.9

   Contingent Obligations

Schedule 11.1

   Prior Indebtedness

EXHIBITS

 

Exhibit 1.1(b)

   Form of L/C Request

Exhibit 1.1(c)

   Form of Swingline Request

Exhibit 1.6

   Form of Notice of Conversion/Continuation

Exhibit 2.1

  

Closing Checklist

Exhibit 4.2(b)

   Form of Compliance Certificate

Exhibit 4.2(o)

   Form of Applicable Margin Certificate

Exhibit 11.1(a)

  

Form of Assignment

Exhibit 11.1(b)

   Form of Borrowing Base Certificate

Exhibit 11.1(c)

   Form of Notice of Borrowing

Exhibit 11.1(d)

   Form of Revolving Note

Exhibit 11.1(e)

   Form of Swingline Note

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of May 26, 2011, by and among DELIA*S, INC., a Delaware
corporation (the “Parent”), in its capacities as a Borrower and as the Borrower
Representative, each of the other Persons identified on Schedule A as Borrowers
(together with the Parent, referred to herein collectively as the “Borrowers”
and each, individually, a “Borrower”), the other Persons party hereto that are
designated as Credit Parties, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), in its capacities as
Agent for the several financial institutions from time to time party to this
Agreement (collectively, the “Lenders” and each, individually, a “Lender”) and
for itself as a Lender (including as Swingline Lender), and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers, a revolving credit facility (including letter of
credit and swingline subfacilities) upon and subject to the terms and conditions
set forth in this Agreement to (a) refinance Prior Indebtedness, (b) provide
financing for the working capital, capital expenditures and other general
corporate purposes of the Borrowers and their Subsidiaries and (c) fund certain
fees and expenses associated with the funding of the Loans; and

WHEREAS, the Borrowers desire to secure all of their Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of their Property.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Revolving Credit.

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein,
(A) each Lender severally and not jointly agrees to make Loans to the Borrowers
(each such Loan, a “Revolving Loan”, and collectively, the “Revolving Loans”)
from time to time on any Business Day during the period from the Closing Date
through the Final Availability Date in an aggregate principal amount not to
exceed at any time outstanding



--------------------------------------------------------------------------------

the amount set forth opposite such Lender’s name in Schedule 1.1(a) under the
heading “Revolving Loan Commitments” (such amount as the same may be reduced or
increased from time to time in accordance with this Agreement, including
pursuant to subsection 1.1(d), being referred to herein as such Lender’s
“Revolving Loan Commitment”) and (B) each Lender (whether present or hereafter
joined to this Agreement) that has committed in accordance with subsection
1.1(d) to a Facilities Increase agrees that, on the Facilities Increase Date for
such Facilities Increase, on the terms and subject to the conditions set forth
in such commitment or set forth in this Agreement, as amended in connection with
such Facilities Increase, such Lender’s Revolving Loan Commitment shall be
increased or established as provided in such Facilities Increase; provided,
however, that, after giving effect to any Borrowing of Revolving Loans, the
aggregate principal amount of all outstanding Revolving Loans shall not exceed
the Maximum Revolving Loan Amount (as defined below) as the same may be
increased due to the Facilities Increase. Subject to the other terms and
conditions hereof, amounts borrowed under this subsection 1.1(a) may be repaid
and re-borrowed from time to time. The “Maximum Revolving Loan Amount” from time
to time will be the lesser of:

(y) the Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate) in effect from time to time, and

(z) the Aggregate Revolving Loan Commitment then in effect.

less, in either case, the sum (without duplication) of (1) the aggregate amount
of Letter of Credit Obligations and (2) outstanding Swingline Loans.

If at any time the then outstanding principal balance of Revolving Loans exceeds
the Maximum Revolving Loan Amount, then the Borrowers shall immediately prepay
outstanding Revolving Loans and then cash collateralize outstanding Letters of
Credit in an amount sufficient to eliminate such excess in accordance herewith
and in a manner satisfactory to the L/C Issuers.

(ii) If the Borrower Representative requests that Lenders make, or permit to
remain outstanding Revolving Loans or Letter of Credit Obligations in excess of
the Borrowing Base (any such excess Revolving Loan is herein referred to as an
“Overadvance”), Agent may, in its sole discretion, elect to make, or permit to
remain outstanding such Overadvance; provided, however, that Agent may not cause
Lenders to make, or permit to remain outstanding, (A) aggregate Revolving Loans
in excess of the Aggregate Revolving Loan Commitment less the sum (without
duplication) of outstanding Swingline Loans and the aggregate amount of Letter
of Credit Obligations or (B) an Overadvance in an aggregate amount in excess of
10% of the Aggregate Revolving Loan Commitment. If an Overadvance is made, or
permitted to remain outstanding, pursuant to the preceding sentence, then all
Lenders shall be bound to make, or permit to remain outstanding, such
Overadvance based upon their Commitment Percentage of the Aggregate Revolving
Loan Commitment in accordance with the terms of this Agreement, regardless of
whether the conditions to lending set forth in Section 2.2 have been met.
Furthermore, Required Lenders may prospectively revoke Agent’s ability

 

2



--------------------------------------------------------------------------------

to make or permit Overadvances by written notice to Agent. All Overadvances
shall constitute Base Rate Loans and shall bear interest at the Base Rate plus
the Applicable Margin for Revolving Loans plus the default rate under subsection
1.3(c).

(b) Letters of Credit.

(i) Conditions. On the terms and subject to the conditions contained herein,
Borrower Representative may request that one or more L/C Issuers Issue, in
accordance with such L/C Issuers’ usual and customary business practices and for
the account of the Borrowers and in accordance with this Agreement, Letters of
Credit (denominated in Dollars) from time to time on any Business Day during the
period from the Closing Date through the earlier of (x) the Final Availability
Date and (y) seven (7) days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that no L/C Issuer
shall Issue any Letter of Credit upon the occurrence of any of the following or,
if after giving effect to such Issuance:

(A) (i) Excess Availability would be less than zero or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $15,000,000 (the “L/C
Sublimit”);

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of the Borrowers and such L/C Issuer
have the option to prevent such renewal before the expiration of such term or
any such period and (y) neither such L/C Issuer nor any Borrower shall permit
any such renewal to extend such expiration date beyond the date set forth in
clause (iii) above; or

(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be issued in a form
that is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not
have received, each in form and substance reasonably acceptable to it and duly
executed by the Borrowers or the Borrower Representative on their behalf, the
documents that such L/C Issuer generally uses in the Ordinary Course of Business
for the Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”).

In the event that any term contained in the L/C Reimbursement Agreement shall be
contrary to any term contained in this Agreement, this Agreement shall control
and govern and such contrary provision shall be given no force or effect.
Furthermore, GE Capital as an L/C Issuer may elect only to issue Letters of
Credit in its own name and may only issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance

 

3



--------------------------------------------------------------------------------

companies. For each Issuance, the applicable L/C Issuer may, but shall not be
required to, determine that, or take notice whether, the conditions precedent
set forth in Section 2.2 have been satisfied or waived in connection with the
Issuance of any Letter of Credit; provided, however, that no Letter of Credit
shall be Issued during the period starting on the first Business Day after the
receipt by such L/C Issuer of notice from Agent or the Required Lenders that any
condition precedent contained in Section 2.2 is not satisfied and ending on the
date all such conditions are satisfied or duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender, no L/C Issuer shall be obligated to Issue any Letter of
Credit unless (w) the Non-Funding Lender has been replaced in accordance with
Section 9.9 or 9.22, (x) the Letter of Credit Obligations of such Non-Funding
Lender have been cash collateralized, (y) the Revolving Loan Commitments of the
other Lenders have been increased by an amount sufficient to satisfy Agent that
all future Letter of Credit Obligations will be covered by all Lenders that are
not Non-Funding Lenders, or (z) the Letter of Credit Obligations of such
Non-Funding Lender have been reallocated to other Lenders in a manner consistent
with subsection 1.11(e)(ii).

(ii) Notice of Issuance. The Borrower Representative shall give the relevant L/C
Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 2:00 p.m. (New York time) on the third Business Day prior to the date of
such requested Issuance. Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(b) duly completed or in a
writing in any other form acceptable to such L/C Issuer (an “L/C Request”).

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
any Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment, and Agent shall provide copies of such notices to each Lender
reasonably promptly after receipt thereof; (B) upon the request of Agent (or any
Lender through Agent), copies of any Letter of Credit Issued by such L/C Issuer
and any related L/C Reimbursement Agreement and such other documents and
information as may reasonably be requested by Agent; and (C) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of

 

4



--------------------------------------------------------------------------------

Credit and the related Letter of Credit Obligations in an amount equal to its
Commitment Percentage of such Letter of Credit Obligations.

(v) Reimbursement Obligations of the Borrowers. The Borrowers agree to pay to
the L/C Issuer of any Letter of Credit, or to Agent for the benefit of such L/C
Issuer, each L/C Reimbursement Obligation owing with respect to such Letter of
Credit no later than the first Business Day after the Borrowers or the Borrower
Representative receive written notice from such L/C Issuer or from Agent that
payment has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (A) below. In the event that any L/C
Reimbursement Obligation is not repaid by the Borrowers as provided in this
clause (v) (or any such payment by the Borrowers is rescinded or set aside for
any reason), such L/C Issuer shall promptly notify Agent of such failure (and,
upon receipt of such notice, Agent shall notify each Lender) and, irrespective
of whether such notice is given, such L/C Reimbursement Obligation shall be
payable on demand by the Borrowers with interest thereon computed (A) from the
date on which such L/C Reimbursement Obligation arose to the L/C Reimbursement
Date, at the interest rate applicable during such period to Revolving Loans that
are Base Rate Loans and (B) thereafter until payment in full, at the interest
rate applicable during such period to past due Revolving Loans that are Base
Rate Loans.

(vi) Reimbursement Obligations of the Lenders.

(A) Upon receipt of the notice described in clause (v) above from Agent, each
Lender shall pay to Agent for the account of such L/C Issuer its Commitment
Percentage of such Letter of Credit Obligations (as such amount may be increased
pursuant to subsection 1.11(e)(ii)).

(B) By making any payments described in clause (A) above (other than during the
continuation of an Event of Default under subsection 7.1(f) or 7.1(g)), such
Lender shall be deemed to have made a Revolving Loan to the Borrowers, which,
upon receipt thereof by Agent for the benefit of such L/C Issuer, the Borrowers
shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. To the extent that any payment is not so made by a Revolving Loan,
such amount shall be deemed a funding by such Lender of its participation in the
applicable Letter of Credit and the Letter of Credit Obligation in respect of
the related L/C Reimbursement Obligations. Such participation shall not
otherwise be required to be funded. Following receipt by any L/C Issuer of any
payment from any Lender pursuant to this clause (vi) with respect to any portion
of any L/C Reimbursement Obligation, such L/C Issuer shall promptly pay to
Agent, for the benefit of such Lender, all amounts received by such L/C Issuer
(or to the extent such amounts shall have been received by Agent for the benefit
of such L/C Issuer, Agent shall promptly pay to such Lender all amounts received
by Agent for the benefit of such L/C Issuer) with respect to such portion.

 

5



--------------------------------------------------------------------------------

(vii) Obligations Absolute. The obligations of the Borrowers and the Lenders
pursuant to clauses (iv), (v) and (vi) above shall be absolute, unconditional
and irrevocable and performed strictly in accordance with the terms of this
Agreement irrespective of (A) (i) the invalidity or unenforceability of any term
or provision in any Letter of Credit, any document transferring or purporting to
transfer a Letter of Credit, any Loan Document (including the sufficiency of any
such instrument), or any modification to any provision of any of the foregoing,
(ii) any document presented under a Letter of Credit being forged, fraudulent,
invalid, insufficient or inaccurate in any respect or failing to comply with the
terms of such Letter of Credit or (iii) any loss or delay, including in the
transmission of any document, (B) the existence of any setoff, claim, abatement,
recoupment, defense or other right that any Person (including any Credit Party)
may have against the beneficiary of any Letter of Credit or any other Person,
whether in connection with any Loan Document or any other Contractual Obligation
or transaction, or the existence of any other withholding, abatement or
reduction, (C) in the case of the obligations of any Lender, (i) the failure of
any condition precedent set forth in Section 2.2 to be satisfied (each of which
conditions precedent the Lenders hereby irrevocably waive) or (ii) any adverse
change in the condition (financial or otherwise) of any Credit Party and (D) any
other act or omission to act or delay of any kind of Agent, any Lender or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of any obligation of the
Borrowers or any Lender hereunder. No provision hereof shall be deemed to waive
or limit the Borrowers’ right to seek repayment of any payment of any L/C
Reimbursement Obligations from the L/C Issuer under the terms of the applicable
L/C Reimbursement Agreement or applicable law.

(viii) Rollover Letters of Credit. Each of the Rollover Letters of Credit shall
be deemed to have been issued under this Agreement and shall be considered a
Letter of Credit for all purposes under this Agreement and the other Loan
Documents in accordance with the terms of the Transfer of Liability for Letters
of Credit.

(c) Swingline Loans.

(i) Availability. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, the Swingline Lender may, in its sole discretion, make Loans (each a
“Swingline Loan”) available to the Borrowers under the Revolving Loan
Commitments from time to time on any Business Day during the period from the
Closing Date through the Final Availability Date in an aggregate principal
amount at any time outstanding not to exceed the Swingline Sublimit; provided,
however, that the Swingline Lender may not make any Swingline Loan (x) to the
extent that after giving effect to such Swingline Loan, the aggregate principal
amount of all Revolving Loans would exceed the Maximum Revolving Loan Amount and
(y) during the period commencing on the first Business Day after it receives
notice from Agent or the Required Lenders that one or more of the conditions
precedent contained in Section 2.2 are not satisfied and ending when such
conditions are satisfied or duly waived. In connection with the making of any

 

6



--------------------------------------------------------------------------------

Swingline Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived. Each Swingline Loan shall be a Base Rate Loan and
must be repaid as provided herein, but in any event must be repaid in full on
the Revolving Termination Date. Within the limits set forth in the first
sentence of this clause (i), amounts of Swingline Loans repaid may be reborrowed
under this clause (i).

(ii) Borrowing Procedures. In order to request a Swingline Loan, the Borrower
Representative shall give to Agent a notice to be received not later than 2:00
p.m. (New York time) on the day of the proposed Borrowing, which shall be made
in a writing or in an Electronic Transmission substantially in the form of
Exhibit 1.1(c) or in a writing in any other form acceptable to Agent duly
completed or by telephone provided that the Borrower Representative confirms the
same in writing to Agent on the same day (a “Swingline Request”). In addition,
if any Notice of Borrowing of Revolving Loans requests a Borrowing of Base Rate
Loans, the Swingline Lender may, notwithstanding anything else to the contrary
herein, make a Swingline Loan to the Borrowers in an aggregate amount not to
exceed such proposed Borrowing, and the aggregate amount of the corresponding
proposed Borrowing shall be reduced accordingly by the principal amount of such
Swingline Loan. Agent shall promptly notify the Swingline Lender of the details
of the requested Swingline Loan. Upon receipt of such notice and subject to the
terms of this Agreement, the Swingline Lender may make a Swingline Loan
available to the Borrowers by making the proceeds thereof available to Agent
and, in turn, Agent shall make such proceeds available to the Borrowers on the
date set forth in the relevant Swingline Request or Notice of Borrowing.

(iii) Refinancing Swingline Loans.

(A) The Swingline Lender may at any time (and shall, no less frequently than
once each week) forward a demand to Agent (which Agent shall, upon receipt,
forward to each Lender) that each Lender pay to Agent, for the account of the
Swingline Lender, such Lender’s Commitment Percentage of the outstanding
Swingline Loans (as such amount may be increased pursuant to subsection
1.11(e)(ii)).

(B) Each Lender shall pay the amount owing by it to Agent for the account of the
Swingline Lender on the Business Day following receipt of the notice or demand
therefor. Payments received by Agent after 1:00 p.m. (New York time) may, in
Agent’s discretion, be deemed to be received on the next Business Day. Upon
receipt by Agent of such payment (other than during the continuation of any
Event of Default under subsection 7.1(f) or 7.1(g)), each Lender shall be deemed
to have made a Revolving Loan to the Borrowers, which, upon receipt of such
payment by the Swingline Lender from Agent, the Borrowers shall be deemed to
have used in whole to refinance such Swingline Loan. In addition, regardless of
whether any such demand is made, upon the occurrence of any Event of Default
under subsection 7.1(f) or 7.1(g), to the extent any Lender has not made a
payment to Agent for the account of the Swingline

 

7



--------------------------------------------------------------------------------

Lender under this clause (iii), each such Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in each Swingline Loan in an amount equal to such Lender’s Commitment Percentage
of such Swingline Loan. To the extent any amount is not so made by a Revolving
Loan, such amount shall be deemed a funding by such Lender of such
participation. Such participation shall not be otherwise required to be funded.
Upon receipt by the Swingline Lender of any payment from any Lender pursuant to
this clause (iii) with respect to any portion of any Swingline Loan, the
Swingline Lender shall promptly pay over to such Lender all payments of
principal (to the extent received after such payment by such Lender) and
interest (to the extent accrued with respect to periods after such payment) on
account of such Swingline Loan received by the Swingline Lender with respect to
such portion.

(iv) Obligation to Fund Absolute. Each Lender’s obligations pursuant to clause
(iii) above shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever, including (A) the existence of any setoff, claim,
abatement, recoupment, defense or other right that such Lender, any Affiliate
thereof or any other Person may have against the Swingline Lender, Agent, any
other Lender or L/C Issuer or any other Person, (B) the failure of any condition
precedent set forth in Section 2.2 to be satisfied or the failure of the
Borrower Representative to deliver a Notice of Borrowing (each of which
requirements the Lenders hereby irrevocably waive) and (C) any adverse change in
the condition (financial or otherwise) of any Credit Party.

(d) Facilities Increase.

(i) The Borrower Representative may, after the Closing Date, deliver to Agent a
Facilities Increase Notice to request an increase (a “Facilities Increase”) in
the Aggregate Revolving Loan Commitments in a principal amount not to exceed
$25,000,000 in the aggregate for all such requests; provided that no Facilities
Increase may be requested for less than $5,000,000. Nothing in this Agreement
shall be construed to obligate any Lender to negotiate for (whether or not in
good faith), solicit, provide or consent to any increase in its Revolving Loan
Commitment under this subsection (d), and any such increase may be subject to
changes in any term herein. The Facilities Increase shall be treated and
considered a part of the Aggregate Revolving Loan Commitments and the Revolving
Loans for all purposes hereunder.

(ii) Agent shall promptly notify each Lender of the proposed Facilities Increase
and of the proposed terms and conditions therefor agreed between the Borrower
Representative and Agent. Each such Lender (and each of their Affiliates and
Approved Funds) may, in its sole discretion, commit to participate in such
Facilities Increase by forwarding its commitment to Agent therefor in form and
substance satisfactory to Agent. Agent shall allocate, in its sole discretion
but in amounts not to exceed for each such Lender the commitment received from
such Lender, Affiliate or Approved Fund for the Revolving Loan Commitments to be
made as part of the Facilities

 

8



--------------------------------------------------------------------------------

Increase to the Lenders from which it has received such commitments to
participate in the Facilities Increase. If Agent does not receive enough
Revolving Loan Commitments from existing Lenders, their Affiliates or Approved
Funds, it may allocate any excess in the proper amount of such Facilities
Increase to other Eligible Assignees.

(iii) Each Facilities Increase shall become effective after the satisfaction of
the conditions precedent set forth in Section 2.3, on a date agreed by the
Borrower Representative and Agent (a “Facilities Increase Date”). Agent shall
notify the Lenders and the Borrower Representative, on or before 1:00 p.m. on
the Business Day following the Facilities Increase Date of the effectiveness of
the Facilities Increase and shall record in the Register all applicable
additional information required to be registered therein because of such
Facilities Increase.

(iv) On the Facilities Increase Date for any Facilities Increase, each Lender or
Eligible Assignee participating in such Facilities Increase shall purchase from
each existing Lender having Revolving Loans outstanding on such Facilities
Increase Date, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s pro rata share of the new
Revolving Loan Commitments (after giving effect to such Facilities Increase), in
the aggregate outstanding Revolving Loans, so as to ensure that, on the
Facilities Increase Date after giving effect to such Facilities Increase, each
Lender holds its pro rata share in the Revolving Loan Commitments and the
Revolving Loans outstanding on such Facilities Increase Date.

1.2 Notes.

(a) The Revolving Loans made by each Lender is hereby evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in an amount equal to such Lender’s Revolving Loan Commitment.

(b) Swingline Loans made by the Swingline Lender is hereby evidenced by this
Agreement and, if requested by such Lender, a Swingline Note in an amount equal
to the Swingline Sublimit.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to the LIBOR or the Base Rate, as the case may be, plus the
Applicable Margin; provided that Swingline Loans may not be LIBOR Rate Loans.
Commencing on the first day of the Fiscal Quarter beginning on July 31, 2011,
and continuing thereafter, the Applicable Margin for Loans shall be subject to
periodic adjustment as set forth in the definition of Applicable Margin. Agent
will with reasonable promptness notify the Borrower Representative and the
Lenders of the effective date and the amount of each

 

9



--------------------------------------------------------------------------------

such change, provided that any failure to do so shall not relieve the Borrowers
of any liability hereunder or provide the basis for any claim against Agent.
Each determination of an interest rate by Agent shall be conclusive and binding
on each Borrower and the Lenders in the absence of manifest error. All
computations of fees and interest payable under this Agreement shall be made on
the basis of a 360-day year and actual days elapsed, except that all
computations of interest payable with respect to Base Rate Loans shall be made
on the basis of a 365/366-day year and actual days elapsed. Interest and fees
shall accrue during each period during which interest or such fees are computed
from the first day thereof to the last day thereof.

(b) Accrued interest on each Loan shall be paid in arrears on each Interest
Payment Date. Accrued interest shall also be paid on the Revolving Loans on the
Revolving Termination Date.

(c) At the election of Agent or the Required Lenders while any Event of Default
exists (or automatically while any Event of Default under subsection 7.1(a),
7.1(f) or 7.1(g) exists), the Borrowers shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the Loans
under the Loan Documents from and after the date of occurrence of such Event of
Default until the same is cured or waived, at a rate per annum which is
determined by adding two percentage points (2.0%) per annum to the Applicable
Margin then in effect for such Loans (plus the LIBOR or Base Rate, as the case
may be). All such interest shall be payable on demand of Agent or the Required
Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time

 

10



--------------------------------------------------------------------------------

outstanding. Agent shall deliver to the Borrower Representative on a monthly
basis a loan statement setting forth such record for the immediately preceding
calendar month. Such record shall, absent manifest error, be conclusive evidence
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

(b) Agent, acting as a non-fiduciary agent of the Borrowers solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower Representative) (A) a
record of ownership (the “Register”) in which Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of
Agent, each Lender and each L/C Issuer in the Revolving Loans, the Swingline
Loans, the L/C Reimbursement Obligations, and the Letter of Credit Obligations,
each of their obligations under this Agreement to participate in each Loan,
Letter of Credit, Letter of Credit Obligations, and L/C Reimbursement
Obligations, and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders and the L/C Issuers (and
each change thereto pursuant to Sections 9.9 and 9.22), (2) the Commitments of
each Lender, (3) the amount of each Loan and each funding of any participation
described in clause (A) above, and for LIBOR Rate Loans, the Interest Period
applicable thereto, (4) the amount of any principal or interest due and payable
or paid, (5) the amount of the L/C Reimbursement Obligations due and payable or
paid in respect of Letters of Credit and (6) any other payment received by Agent
from a Borrower and its application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and Swingline Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein and otherwise shall be in accordance with the terms of this
Agreement. This Section 1.4 and Section 9.9 shall be construed so that the Loans
and L/C Reimbursement Obligations are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Code.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrowers, the Borrower Representative, Agent, such Lender or such
L/C Issuer during

 

11



--------------------------------------------------------------------------------

normal business hours and from time to time upon at least one Business Day’s
prior notice. No Lender or L/C Issuer shall, in such capacity, have access to or
be otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Agent.

1.5 Procedure for Revolving Credit Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5) written notice delivered
to Agent substantially in the form of a Notice of Borrowing or in a writing in
any other form acceptable to Agent or by telephone (provided that the Borrower
Representative confirms the same in writing on the same day), which notice must
be received by Agent prior to 2:00 p.m. (New York time) (i) on the date of the
requested Borrowing date of each Base Rate Loan equal to or less than
$5,000,000, (ii) on the date which is three (3) Business Days prior to the
requested Borrowing date of each Base Rate Loan in excess of $5,000,000 and
(iii) on the day which is three (3) Business Days prior to the requested
Borrowing date in the case of each LIBOR Rate Loan. Such Notice of Borrowing
shall specify:

(i) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Lender of such Notice of Borrowing and of the amount of such Lender’s Commitment
Percentage of the Borrowing.

(c) Unless Agent is otherwise directed in writing by the Borrower
Representative, the proceeds of each requested Borrowing after the Closing Date
will be made available to the Borrowers by Agent by wire transfer of such amount
to the Borrowers pursuant to the wire transfer instructions specified on the
signature page hereto.

1.6 Conversion and Continuation Elections.

 

12



--------------------------------------------------------------------------------

(a) The Borrowers shall have the option to (i) request that any Revolving Loan
be made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans (other than Swingline Loans) from Base Rate Loans to LIBOR
Rate Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to
Section 10.4 if such conversion is made prior to the expiration of the Interest
Period applicable thereto, or (iv) continue all or any portion of any Loan as a
LIBOR Rate Loan upon the expiration of the applicable Interest Period. Any Loan
or group of Loans having the same proposed Interest Period to be made or
continued as, or converted into, a LIBOR Rate Loan must be in a minimum amount
of $1,500,000. Any such election must be made by Borrower Representative by 2:00
p.m. (New York time) on the 3rd Business Day prior to (1) the date of any
proposed Revolving Loan which is to bear interest at LIBOR, (2) the end of each
Interest Period with respect to any LIBOR Rate Loans to be continued as such, or
(3) the date on which the Borrowers wish to convert any Base Rate Loan to a
LIBOR Rate Loan for an Interest Period designated by Borrower Representative in
such election. If no election is received with respect to a LIBOR Rate Loan by
2:00 p.m. (New York time) on the 3rd Business Day prior to the end of the
Interest Period with respect thereto, that LIBOR Rate Loan shall be converted to
a Base Rate Loan at the end of its Interest Period. Borrower Representative must
make such election by notice to Agent in writing, including by Electronic
Transmission, or by telephone (with written confirmation from the Borrower
Representative on the same day). In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) substantially in the form of Exhibit 1.6 or in a
writing in any other form acceptable to Agent. No Loan shall be made, converted
into or continued as a LIBOR Rate Loan, if the conditions to Loans and Letters
of Credit in Section 2.2 are not met at the time of such proposed conversion or
continuation and Agent or Required Lenders have determined not to make or
continue any Loan as a LIBOR Rate Loan as a result thereof.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower Representative and the Lenders of each determination of
LIBOR; provided that any failure to do so shall not relieve any Borrower of any
liability hereunder or provide the basis for any claim against Agent. All
conversions and continuations shall be made pro rata according to the respective
outstanding principal amounts of the Loans held by each Lender with respect to
which the notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect.

1.7 Optional Prepayments.

(a) The Borrowers may at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior notice by Borrower

 

13



--------------------------------------------------------------------------------

Representative to Agent permanently reduce (but not terminate) the Aggregate
Revolving Loan Commitment; provided that (1) such prepayments or reductions
shall be in an amount greater than or equal to $100,000 and (2) the Revolving
Loan Commitment shall not be reduced to an amount less than the sum (without
duplication) of the aggregate outstanding principal balance of the Revolving
Loans, the Swingline Loans, the Letter of Credit Obligations and L/C
Reimbursement Obligations then outstanding. In addition, the Borrowers may at
any time on at least ten (10) days’ prior written notice by Borrower
Representative to Agent terminate the Aggregate Revolving Loan Commitment;
provided, that upon such termination, all Obligations shall be immediately due
and payable in full and all Letter of Credit Obligations shall be cash
collateralized or otherwise satisfied in accordance with Section 7.4. Optional
prepayments and reductions or terminations of the Aggregate Revolving Loan
Commitment shall be without premium or penalty except as provided in
Section 10.4. All reductions of the Aggregate Revolving Loan Commitment shall be
allocated pro rata among all Lenders with a Revolving Loan Commitment. A
permanent reduction of the Revolving Loan Commitment shall require a
corresponding pro rata reduction in the L/C Sublimit.

(b) The notice of any such prepayment shall not thereafter be revocable by the
Borrowers or Borrower Representative and Agent will promptly notify each Lender
thereof and of such Lender’s Commitment Percentage of such prepayment. The
payment amount specified in such notice shall be due and payable on the date
specified therein. Together with each prepayment under this Section 1.7, the
Borrowers shall pay any amounts required pursuant to Section 10.4.

(c) Any Loan so prepaid may be reborrowed in accordance with and subject to the
terms and conditions of this Agreement.

1.8 Mandatory Prepayments of Loans and Commitment Reductions.

(a) Revolving Loan. The Borrowers shall repay to the Lenders in full on the date
specified in clause (a) of the definition of “Revolving Termination Date” the
aggregate principal amount of the Revolving Loans, the L/C Reimbursement
Obligations and the Swingline Loans outstanding on the Revolving Termination
Date.

(b) Asset Dispositions; Events of Loss. If a Credit Party or any Subsidiary of a
Credit Party shall at any time or from time to time:

(i) make a Disposition; or

(ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss and all
other Dispositions and Events of Loss occurring during the Fiscal Year exceeds
$500,000, then (A) the Borrower Representative shall promptly notify Agent of
such Disposition or

 

14



--------------------------------------------------------------------------------

Event of Loss (including the amount of the Net Proceeds received by a Credit
Party and/or such Subsidiary in respect thereof) and (B) promptly upon receipt
by a Credit Party and/or such Subsidiary of the Net Proceeds of such Disposition
or Event of Loss, the Borrowers shall deliver, or cause to be delivered, such
excess Net Proceeds to Agent for application in accordance with subsection
1.8(d). Notwithstanding the foregoing, (y) Net Proceeds arising from an Event of
Loss affecting the Mortgaged Property shall, to the extent such Net Proceeds
arise from an insured Event of Loss, be subject to Section 4.15, and, to the
extent such Net Proceeds arise from a Condemnation, Section 4.16, and (z) as to
all other Net Proceeds received by the Credit Parties in connection with such
Disposition or Event of Loss, provided no Default or Event of Default has
occurred and is continuing, such prepayment shall not be required to the extent
a Credit Party reinvests the Net Proceeds of such Disposition or Event of Loss
in productive assets (other than Inventory) of a kind then used or usable in the
business of a Credit Party, within one hundred eighty (180) days after the date
of such Disposition or Event of Loss; provided that Borrower Representative
notifies Agent of such Credit Party’s intent to reinvest and of the completion
of such reinvestment at the time such proceeds are received and when such
reinvestment occurs, respectively. Pending such reinvestment, the Net Proceeds
shall be delivered to Agent, for distribution first, to the Swingline Lender as
a prepayment of Swingline Loans (to the extent of Swingline Loans outstanding),
but not as a permanent reduction of the Swingline Sublimit) and thereafter to
the Lenders, as a prepayment of the Revolving Loans (to the extent of Revolving
Loans then outstanding), but not as a permanent reduction of the Aggregate
Revolving Loan Commitment. Any Loan so prepaid may be reborrowed in accordance
with this Agreement.

(c) Issuance of Securities. Promptly upon the receipt by any Credit Party or any
Subsidiary of any Credit Party of the Net Issuance Proceeds of the issuance of
Stock or Stock Equivalents (including any capital contribution) or debt
securities (other than Net Issuance Proceeds from the issuance of (i) debt
securities in respect of Indebtedness permitted hereunder, and (ii) Excluded
Equity Issuances), the Borrowers shall deliver, or cause to be delivered, to
Agent an amount equal to such Net Issuance Proceeds, for application by Agent in
accordance with subsection 1.8(d).

(d) Application of Payments. Subject to subsection 1.10(c), any payments
received by Agent pursuant to subsection 1.8(b) (other than payments of
Swingline Loans and Revolving Loans as set forth therein) or 1.8(c), shall be
applied first to prepay outstanding Swingline Loans, second to prepay
outstanding Revolving Loans without a permanent reduction of the Aggregate
Revolving Loan Commitment, third to pay any other amounts owing constituting
Obligations as Agent may elect in its sole discretion and fourth to the
Borrowers. To the extent permitted by the foregoing sentence, amounts prepaid
shall be applied first to any Base Rate Loans then outstanding and then to
outstanding LIBOR Rate Loans with the shortest Interest Periods remaining.
Together with each prepayment under this Section 1.8, the Borrowers shall pay
any amounts required pursuant to Section 10.4.

(e) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute

 

15



--------------------------------------------------------------------------------

consent of the Lenders to transactions that are not otherwise permitted by the
terms hereof or the other Loan Documents.

1.9 Fees.

(a) Fees. The Borrowers shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in the Fee Letters.

(b) Unused Commitment Fee. The Borrowers shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Lender in an amount equal to:

(i) the average daily balances of the Revolving Loan Commitment of such Lender
during the preceding calendar month, less

(ii) the sum (without duplication) of (x) the average daily balance of all
Revolving Loans held by such Lender, (y) the average daily amount of Letter of
Credit Obligations held by such Lender and participations in L/C Reimbursement
Obligations held by such Lender, and (z) in the case of the Swing Line Lender,
the average daily balance of all outstanding Swingline Loans held by such Swing
Line Lender, in each case, during the preceding calendar month; provided, in no
event shall the amount computed pursuant to clauses (i) and (ii) be less than
zero,

(iii) multiplied by three-eighths of one percent (0.375%) per annum.

The total fee paid by the Borrowers will be equal to the sum of all of the fees
due to the Lenders, subject to subsection 1.11(e)(vi). Such fee shall be payable
monthly in arrears on the first day of the calendar month following the date
hereof and the first day of each calendar month thereafter. The Unused
Commitment Fee provided in this subsection 1.9(b) shall accrue at all times from
and after the execution and delivery of this Agreement. For purposes of this
subsection 1.9(b), the Revolving Loan Commitment of any Non-Funding Lender shall
be deemed to be zero.

(c) Letter of Credit Fee. The Borrowers agree to pay to Agent for the ratable
benefit of the Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) without duplication of costs and expenses
otherwise payable to Agent or Lenders hereunder or fees otherwise paid by the
Borrowers, all reasonable costs and expenses, excluding all Taxes and Excluded
Taxes, incurred by Agent or any Lender on account of such Letter of Credit
Obligations, and (ii) for each calendar month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the product of the average daily undrawn face amount of all
Letters of Credit issued, guaranteed or supported by risk participation
agreements multiplied by a per annum rate equal to the Applicable Margin with
respect to Letters of Credit; provided, however, at Agent’s or Required Lenders’
option, while an Event of Default exists (or automatically while an Event of
Default

 

16



--------------------------------------------------------------------------------

under subsection 7.1(a), 7.1(f) or 7.1(g) exists), such rate shall be increased
by two percent (2.00%) per annum. Such fee shall be paid to Agent for the
benefit of the Lenders in arrears, on the first day of each calendar month and
on the date on which all L/C Reimbursement Obligations have been discharged. In
addition, the Borrowers shall pay to Agent, any L/C Issuer or any prospective
L/C Issuer, as appropriate, on demand, such L/C Issuer’s or prospective L/C
Issuer’s customary fees at then prevailing rates, without duplication of fees
otherwise payable hereunder (including all per annum fees), charges and expenses
of such L/C Issuer or prospective L/C Issuer in respect of the application for,
and the issuance, negotiation, acceptance, amendment, transfer and payment of,
each Letter of Credit or otherwise payable pursuant to the application and
related documentation under which such Letter of Credit is issued.

1.10 Payments by the Borrowers.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. (New York time)
on the date due. Any payment which is received by Agent later than 1:00 p.m.
(New York time) may in Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. Each Borrower and each other Credit Party hereby irrevocably
waives the right to direct the application during the continuance of an Event of
Default of any and all payments in respect of any Obligation and any proceeds of
Collateral during such pendency. Each Borrower hereby authorizes Agent and each
Lender to make a Revolving Loan (which shall be a Base Rate Loan and which may
be a Swingline Loan) to pay (i) interest, principal (including Swingline Loans),
L/C Reimbursement Obligations, Agent fees, Unused Commitment Fees and Letter of
Credit Fees, in each instance, on the date due, or (ii) after five (5) days’
prior notice to the Borrower Representative, other fees, costs or expenses
(including Attorney Costs) payable by a Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

 

17



--------------------------------------------------------------------------------

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary, all payments made by
Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

fourth, to payment of principal of the Obligations (other than Bank Product
Obligations), including, without limitation, L/C Reimbursement Obligations then
due and payable, and cash collateralization of unmatured L/C Reimbursement
Obligations to the extent not then due and payable);

fifth, to payment of any other amounts owing constituting Obligations (including
Bank Product Obligations) and any Obligations under any Secured Rate Contract;
and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent shall, on behalf of Lenders, disburse funds to the Borrowers for Loans
requested in accordance with and subject to the terms and conditions of this
Agreement. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrowers. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to the Borrowers, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Commitment Percentage
of the Loan requested by the

 

18



--------------------------------------------------------------------------------

Borrower Representative no later than the Business Day prior to the scheduled
Borrowing date applicable thereto, and each such Lender shall pay Agent such
Lender’s Commitment Percentage of such requested Loan, in same day funds, by
wire transfer to Agent’s account, as set forth on Agent’s signature page hereto,
no later than 1:00 p.m. (New York time) on such scheduled Borrowing date.
Nothing in this subsection 1.11(a) or elsewhere in this Agreement or the other
Loan Documents, including the remaining provisions of Section 1.11, shall be
deemed to require Agent to advance funds on behalf of any Lender or to relieve
any Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Agent, any Lender or the Borrowers may have against
any Lender as a result of any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Loan. Agent
shall pay to each Lender such Lender’s Commitment Percentage (except as
otherwise provided in subsection 1.1(b)(vi) and subsection 1.11(e)) of
principal, interest and fees paid by the Borrowers since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Such payments shall
be made by wire transfer to such Lender not later than 2:00 p.m. (New York time)
on the next Business Day following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Lender will make its Commitment Percentage of each Revolving Loan available to
Agent on each Borrowing date. If such Commitment Percentage is not, in fact,
paid to Agent by such Lender when due, Agent will be entitled to recover such
amount on demand from such Lender without setoff, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Commitment Percentage
forthwith upon Agent’s demand, Agent shall promptly notify the Borrower
Representative and the Borrowers shall promptly repay such amount to Agent.
Nothing in this subsection 1.11(c) shall be deemed to require Agent to advance
funds on behalf of any Lender or to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that the Borrowers
may have against any Lender as a result of any default by such Lender hereunder.
Without limiting the provisions of subsection 1.11(b), to the extent that Agent
advances funds to the Borrowers on behalf of any Lender and is not reimbursed
therefor on the same Business Day as such advance is made, Agent shall be
entitled to retain for its account all interest accrued on such advance from the
date such advance was made until reimbursed by the applicable Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrowers and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

19



--------------------------------------------------------------------------------

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Non-Funding Lenders; Procedures.

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, Letter of Credit Obligation or any payment required by it, or to make any
payment required by it hereunder, or to fund any purchase of any participation
to be made or funded by it on the date specified therefor shall not relieve any
other Lender (each such other Lender, an “Other Lender”) of its obligations to
make such loan, fund the purchase of any such participation, or make any other
payment required hereunder on such date, and neither Agent nor, other than as
expressly set forth herein, any Other Lender shall be responsible for the
failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other payment required hereunder.

(ii) Reallocation. If any Lender is a Non-Funding Lender, all or a portion of
such Non-Funding Lender’s Letter of Credit Obligations (unless such Lender is
the L/C Issuer that issued such Letter of Credit) and reimbursement obligations
with respect to Swingline Loans shall, at Agent’s election at any time or upon
any L/C Issuer’s or Swingline Lender’s, as applicable, written request delivered
to Agent (whether before or after the occurrence of any Default or Event of
Default), be reallocated to and assumed by the Lenders that are not Non-Funding
Lenders pro rata in accordance with their Commitment Percentages of the
Aggregate Revolving Loan Commitment (calculated as if the Non-Funding Lender’s
Commitment Percentage was reduced to zero and each Other Lender’s Commitment
Percentage had been increased proportionately), provided that no Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swingline Loans and its pro rata
share of unparticipated amounts in Swingline Loans to exceed its Revolving Loan
Commitment.

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” (or
be, or have its Loans and Commitments, included in the determination of
“Required Lenders” or “Lenders directly affected” pursuant to Section 9.1) for
any voting or consent rights under or with respect to any Loan Document,
provided that (A) the Commitment

 

20



--------------------------------------------------------------------------------

of a Non-Funding Lender may not be increased, (B) the principal of a Non-Funding
Lender’s Loans may not be reduced or forgiven, and (C) the interest rate
applicable to Obligations owing to a Non-Funding Lender may not be reduced in
such a manner that by its terms affects such Non-Funding Lender more adversely
than Other Lenders, in each case without the consent of such Non-Funding Lender.
Moreover, for the purposes of determining the Required Lenders, the Loans,
Letter of Credit Obligations, and Commitments held by Non-Funding Lenders shall
be excluded from the total Loans and Commitments outstanding.

(iv) Borrower Payments to a Non-Funding Lender. Agent shall be authorized to use
all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Following such payment in full of the Aggregate
Excess Funding Amount, Agent shall be entitled to hold such funds as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s unfunded Revolving Loan Commitment and to use such amount
to pay such Non-Funding Lender’s funding obligations hereunder until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated. Upon
any such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit, Letter of Credit Obligations or L/C Reimbursement Obligations, any
amounts applied by Agent to satisfy such funding shortfalls shall be deemed to
constitute a Revolving Loan or amount of the participation required to be funded
and, if necessary to effectuate the foregoing, the Other Lenders shall be deemed
to have sold, and such Non-Funding Lender shall be deemed to have purchased,
Revolving Loans or Letter of Credit participation interests from the Other
Lenders until such time as the aggregate amount of the Revolving Loans and
participations in Letters of Credit, Letter of Credit Obligations and L/C
Reimbursement Obligations are held by the Lenders in accordance with their
Commitment Percentages of the Aggregate Revolving Loan Commitment. Any amounts
owing by a Non-Funding Lender to Agent which are not paid when due shall accrue
interest at the interest rate applicable during such period to Revolving Loans
that are Base Rate Loans. In the event that Agent is holding cash collateral of
a Non-Funding Lender that cures pursuant to clause (v) below or ceases to be a
Non-Funding Lender pursuant to the definition of Non-Funding Lender, Agent shall
return the unused portion of such cash collateral to such Lender. The “Aggregate
Excess Funding Amount” of a Non-Funding Lender shall be the aggregate amount of
(A) all unpaid obligations owing by such Lender to Agent, L/C Issuers, Swing
Line Lender, and Other Lenders under the Loan Documents, including such Lender’s
pro rata share of all Revolving Loans, Letter of Credit Obligations, L/C
Reimbursement Obligations, Swing Line Loans, plus, without duplication, (B) all
amounts of such Non-Funding Lender’s Commitment reallocated to Other Lenders
pursuant to subsection 1.11(e)(ii).

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully

 

21



--------------------------------------------------------------------------------

pays to Agent, on behalf of the applicable Secured Parties, the Aggregate Excess
Funding Amount, plus all interest due thereon and (B) timely funds the next
Revolving Loan required to be funded by such Lender or makes the next
reimbursement required to be made by such Lender. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrowers shall not be required to pay, such Lender’s portion
of the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to subsection 1.11(e)(ii), during the period
of time that such reallocation remains in effect, the Letter of Credit Fee
payable with respect to such reallocated portion shall be payable to (A) all
Lenders based on their pro rata share of such reallocation or (B) to the L/C
Issuer for any remaining portion not reallocated to any Other Lenders.

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish reasonable procedures (and to amend such procedures
from time to time with reasonable prior notice to the Borrowers) to facilitate
administration and servicing of the Loans and other matters incidental thereto.
Without limiting the generality of the foregoing, Agent is hereby authorized to
establish procedures to make available or deliver, or to accept, notices,
documents and similar items on, by posting to or submitting and/or completion
on, E-Systems.

1.12 Borrower Representative. Each Borrower hereby designates and appoints the
Parent as its representative and agent on its behalf (the “Borrower
Representative”) for the purposes of issuing Notices of Borrowings, Notices of
Conversion/Continuation, L/C Requests and Swingline Requests, delivering
certificates including Applicable Margin Certificates, Compliance Certificates
and Borrowing Base Certificates, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
giving and receiving all other notices and consents hereunder or under any of
the other Loan Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or the Borrowers under the
Loan Documents. Borrower Representative hereby accepts such appointment. Agent
and each Lender may regard any notice or other communication pursuant to any
Loan Document from Borrower Representative as a notice or communication from all
Borrowers. Each warranty, covenant, agreement and undertaking made on behalf of
a Borrower by Borrower Representative shall be deemed for all purposes to have
been made by such Borrower and shall be binding upon and enforceable against
such Borrower to the same extent as if the same had been made directly by such
Borrower.

 

22



--------------------------------------------------------------------------------

1.13 Eligible Credit Card Receivables. As used herein, the term “Eligible Credit
Card Receivables” means all of the Credit Card Receivables of the Borrowers that
arise in the Ordinary Course of Business of the Borrowers, which have been
earned by performance, that are not excluded as ineligible by virtue of one or
more of the criteria set forth below and are reflected as “Eligible Credit Card
Receivables” in the most recent Borrowing Base Certificate delivered by the
Borrower Representative to Agent. Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Credit Card Receivables
(including, without limitation, for estimates, chargeback or other accrued
liabilities or offsets by credit card processors and amounts to adjust for
material claims, offsets, defenses or counterclaims or other material disputes
with an Account Debtor) from time to time in its Good Faith Discretion. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the applicable criteria, to establish new
criteria and to adjust the applicable advance rate with respect to Eligible
Credit Card Receivables, in its sole discretion, subject to the approval of the
Required Lenders in the case of adjustments, new criteria or changes in the
applicable advance rates which have the effect of making more credit available
to the Borrowers. Eligible Credit Card receivables shall not include any of the
following Credit Card Receivables of a Borrower:

(a) More Than 5 Days Old. Credit Card Receivables that have been outstanding for
more than five (5) Business Days from the date of sale;

(b) No Title/ Other Liens. Credit Card Receivables with respect to which such
Borrower does not have good, valid and marketable title thereto, free and clear
of any Lien;

(c) Unperfected. Credit Card Receivables that are not subject to a first
priority security interest in favor of the Agent, as applicable, for its own
benefit and the benefit of the other Lenders;

(d) Disputed. Credit Card Receivables which are disputed, or with respect to
which a claim, counterclaim, offset or chargeback has been asserted, by the
related credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback);

(e) Repurchase Obligation. Credit Card Receivables as to which the credit card
processor has the right under certain circumstances to require any Credit Party
to repurchase such Accounts from such credit card processor;

(f) No Credit Card Agreement. Except as otherwise approved by the Agent, Credit
Card Receivables as to which the Agent has not received an acceptable Credit
Card Agreement;

(g) Doubtful Collectability. Credit Card Receivables due from credit card
issuers or processors (other than Visa, Mastercard, American Express, Diners
Club

 

23



--------------------------------------------------------------------------------

and Discover) which the Agent determines, in its sole discretion, to be unlikely
to be collected; or

(h) Private Label Credit Cards. Except as otherwise approved by the Agent in its
sole discretion, Credit Card Receivables arising from Private Label Credit
Cards.

1.14 Eligible Inventory. As used herein, the term “Eligible Inventory” means all
of the Inventory of the Borrowers that is not excluded as ineligible by virtue
of one or more of the criteria set forth below and is reflected as “Eligible
Inventory” or “Eligible In-Transit Inventory” in the most recent Borrowing Base
Certificate delivered by the Borrower Representative to Agent. Agent shall have
the right to establish, modify, or eliminate Reserves against Eligible Inventory
from time to time in its Good Faith Discretion. In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the applicable criteria, to establish new criteria and to adjust advance
rates with respect to Eligible Inventory or Eligible In-Transit Inventory in its
sole discretion, subject to the approval of Required Lenders in the case of
adjustments or new criteria or changes in advance rates which have the effect of
making more credit available to the Borrowers. Eligible Inventory shall not
include any of the following Inventory of a Borrower:

(a) Excess/Obsolete. Inventory that is excess, obsolete, unsaleable, shopworn,
or seconds as determined by the Borrowers in the Ordinary Course of Business of
the Borrowers and otherwise acceptable to Agent in its Good Faith Discretion;

(b) Damaged. Inventory that is damaged or unfit for sale;

(c) Locations < $50,000. Inventory that is located at any site if the aggregate
book value of Inventory at any such location is less than $50,000;

(d) Consignment. Inventory that is placed on consignment;

(e) Off-Site. Inventory that (i) is not located on premises owned, leased or
rented by a Borrower and set forth in Schedule 3.21 or (ii) is stored at a
leased location, unless (y) a satisfactory landlord waiver has been delivered to
Agent, or (z) Reserves satisfactory to Agent have been established in Agent’s
Good Faith Discretion with respect thereto, (iii) is stored with a bailee or
warehouseman unless (y) a satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto and (z) Reserves satisfactory to Agent
have been established in Agent’s Good Faith Discretion with respect thereto, or
(iv) is located at an owned location subject to a mortgage in favor of a lender
other than Agent, unless a satisfactory mortgagee waiver has been delivered to
Agent;

 

24



--------------------------------------------------------------------------------

(f) In-Transit. Inventory that is in transit, except for Eligible In-Transit
Inventory and Inventory in transit between domestic locations of the Borrowers
as to which Agent’s Liens have been perfected at origin and destination;

(g) Restricted. Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);

(h) Packing/Shipping Materials. Inventory that consists of packing or shipping
materials, or manufacturing supplies;

(i) Tooling. Inventory that consists of tooling or replacement parts;

(j) Display Items. Inventory that consists of display items;

(k) Returns. Inventory that consists of goods which have been returned by the
buyer and not placed back into Inventory;

(l) Freight. Inventory that consists of any costs associated with “freight-in”
charges;

(m) Hazardous Materials. Inventory that consists of Hazardous Materials or goods
that can be transported or sold only with licenses that are not readily
available;

(n) Un-insured. Inventory that is not covered by casualty insurance reasonably
acceptable to Agent;

(o) Not Owned/Other Liens. Inventory that is not owned by a Borrower or is
subject to Liens other than Permitted Liens described in subsections 5.1(b),
(c), (d), (f) and (p) or rights of any other Person (including the rights of a
purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure a Borrower’s performance with respect to that
Inventory);

(p) Unperfected. Inventory that is not subject to a first priority Lien in favor
of Agent on behalf of itself and the Secured Parties, except for Liens described
in subsections 5.1(d) and (p) (subject to Reserves);

(q) Negotiable Document of Title. Inventory that is covered by a negotiable
document of title, unless such document has been delivered to Agent with all
necessary endorsements, free and clear of all Liens except Liens in favor of
Agent, on behalf of itself and the Secured Parties;

(r) Not Ordinary Course. Inventory (other than raw materials) that is not of a
type held for sale in the Ordinary Course of Business of a Borrower;

 

25



--------------------------------------------------------------------------------

(s) Shortfalls/Discrepancies. Inventory that is identified in the stock ledger
of any Borrower as missing or with on-hand discrepancies; or

(t) Discontinued/Liquidation. Inventory that is identified in the stock ledger
of any Borrower as (i) defective or (ii) no longer to be sold by any Borrower in
their stores and, in each case (y) as determined by the Borrowers in the
Ordinary Course of Business of the Borrowers and otherwise acceptable to Agent
in its Good Faith Discretion and (z) subject to a liquidation sale.

1.15 Eligible Mortgaged Property. As used herein, the term “Eligible Mortgaged
Property” means the Mortgaged Property; provided, however, that each of the
following conditions must be satisfied or waived in writing by Agent before the
Mortgaged Property shall be deemed to be “Eligible Mortgaged Property”:

(a) Agent shall have completed its due diligence with respect to the Mortgaged
Property with results reasonably satisfactory to Agent;

(b) Agent shall have received from Borrower Representative a duly executed and
completed updated Borrowing Base Certificate, which shall reflect the appraised
fair market value of the Mortgaged Property and otherwise be in form and
substance reasonably satisfactory to Agent; and

(c) Agent shall have received each of the items described in clauses (i) through
(ix) below (collectively, the “Mortgaged Property Deliverables”), and all such
items shall be in form and substance reasonably satisfactory to Agent:

(i) a copy of a fair market value appraisal of the Mortgaged Property prepared
by an independent real estate appraiser reasonably satisfactory to Agent in
conformance with FIRREA appraisal requirements, if applicable;

(ii) a flood hazard determination certificate with respect to the Mortgaged
Property and, if the Mortgaged Property is located in a Special Flood Hazard
Area, Federal Flood Insurance as required by subsection 4.6(a);

(iii) a Phase I Environmental Site Assessment with respect to the Mortgaged
Property conducted by an independent environmental assessment company reasonably
satisfactory to Agent, together with any other environmental reports,
inspections or assessments as may be reasonably requested by Agent, and Agent
shall have received letters executed by the environmental firms preparing such
environmental reports, in form and substance reasonably satisfactory to Agent,
authorizing Agent to rely on such reports;

(iv) a fully executed Mortgage, and evidence that such Mortgage has been
recorded in all places to the extent necessary to create a valid,

 

26



--------------------------------------------------------------------------------

enforceable and perfected first priority Lien (subject only to the Permitted
Liens described in subsection 5.1(c), (g) or (o)) on the Mortgaged Property in
favor of Agent;

(v) an A.L.T.A. lender’s title insurance policy issued by a title insurer
reasonably satisfactory to Agent insuring that the Mortgage is a valid and
enforceable first priority Lien on the Mortgaged Property, free and clear of all
defects, encumbrances and Liens (other than the Permitted Liens described in
subsection 5.1(c), (g) or (o));

(vi) an A.L.T.A. survey of the Mortgaged Property, certified to Agent by a
licensed surveyor sufficient to allow the issuer of the A.L.T.A lender’s title
insurance policy to issue such policy without a general survey exception;

(vii) evidence in form and substance reasonably satisfactory to Agent that the
Mortgaged Property and the operation thereof comply with all legal requirements,
including that all requisite certificates of occupancy, building permits, and
other licenses, certificates, approvals or consents required of any governmental
authority have been issued; provided that if title insurance with respect to the
Mortgaged Property described in clause (v) above does not include a Zoning 3.1
(with parking) endorsement because such an endorsement is not available in the
state where the Mortgaged Property is located, then Borrowers shall furnish to
Agent a zoning letter from the applicable municipal agency with respect to the
Mortgaged Property or a zoning report that verifies the zoning classification of
the Mortgaged Property and the Mortgaged Property’s compliance with such zoning
classification (the “Zoning Report”);

(viii) a current engineering report or architect’s certificate with respect to
the Mortgaged Property, covering, among other matters, inspection of heating and
cooling systems, roof and structural details and showing no failure of
compliance with building plans and specifications, applicable legal requirements
(including requirements of the Americans with Disabilities Act) and fire, safety
and health standards (the “Property Condition Report”, whether one or more);

(ix) an opinion of Troutman Sanders LLP counsel for the Credit Parties regarding
the Mortgage on the Mortgaged Property and related matters as Agent may request,
addressed to Agent and otherwise in form and substance reasonably satisfactory
to Agent; and

(x) an opinion of Pennsylvania local counsel for the Credit Parties regarding
the Mortgage on the Mortgaged Property and related matters as Agent may request,
addressed to Agent and otherwise in form and substance reasonably satisfactory
to Agent.

Notwithstanding the foregoing, Agent shall have the right to establish, modify,
or eliminate Reserves against the Eligible Mortgaged Property from time to time
in its sole discretion. In addition, Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the applicable
criteria, to establish new criteria and to

 

27



--------------------------------------------------------------------------------

adjust advance rates with respect to the Eligible Mortgaged Property in its sole
discretion, subject to the approval of Required Lenders in the case of
adjustments or new criteria or changes in advance rates which have the effect of
making more credit available to the Borrowers.

ARTICLE II.

CONDITIONS PRECEDENT

2.1 Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions in a manner satisfactory to Agent:

(a) Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to Agent;

(b) Excess Availability. After giving effect to the consummation of the Related
Transactions and payment of all costs and expenses in connection therewith,
Excess Availability shall be not less than $5,500,000;

(c) Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs.
(i) Agent shall have received a fully executed pay-off letter reasonably
satisfactory to Agent confirming that all indebtedness owing by any Credit Party
to Prior Lender will be repaid in full from the proceeds of the initial Loans
and all Liens upon any of the Property of the Credit Parties or any of their
Subsidiaries in favor of Prior Lender shall be terminated by Prior Lender
immediately upon such payment; and (ii) all letters of credit issued or
guaranteed by Prior Lender (other than the Rollover Letters of Credit) shall
have been cash collateralized or supported by a Letter of Credit issued pursuant
hereto, as mutually agreed upon by Agent, the Borrowers and Prior Lender;

(d) Approvals. Agent shall have received reasonably satisfactory evidence that
the Credit Parties have obtained all consents and approvals of all Persons
including all requisite Governmental Authorities, required to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions;

(e) JLP Daisy Consent Letter. Agent shall have received the fully executed JLP
Daisy Consent Letter in form and substance reasonably satisfactory to Agent;

(f) Due Diligence. Agent shall have completed its business and legal due
diligence with respect to each Credit Party (including satisfactory review of
all material contracts and all pending or threatened litigation or proceedings
in any court or

 

28



--------------------------------------------------------------------------------

before any arbitrator or Governmental Authority and background checks on the
Borrowers and each of their respective management, Subsidiaries and Affiliates)
and the results thereof shall be acceptable to Agent in its reasonable
discretion;

(g) Field Examination; Inventory Appraisal. Agent shall have received (i) a
reasonably satisfactory field examination conducted by an examiner reasonably
acceptable to Agent of the Credit Parties’ respective business, operations,
financial condition and assets and upon which Agent is entitled to rely and
(ii) a reasonably acceptable Inventory appraisal prepared by an appraiser
reasonably satisfactory to Agent and upon which Agent is entitled to rely;

(h) Capital Structure. The ownership, capital, corporate, tax, organizational
and legal structure of the Credit Parties after giving effect to the Related
Transactions shall be reasonably satisfactory to Agent;

(i) Material Adverse Effect. As of the Closing Date, there will have been since
January 29, 2011, no Material Adverse Effect;

(j) [Intentionally omitted];

(k) Insurance. Agent shall have received such insurance information required by
Section 4.6;

(l) Absence of Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any arbitrator or Governmental Authority that has or would reasonably be
expected to have a Material Adverse Effect or any of the transactions
contemplated hereby or thereby or that seeks to challenge, enjoin or prevent the
transactions contemplated by this Agreement or the Loan Documents;

(m) Projections. Agent shall have received, each in form and substance
reasonably satisfactory to Agent, projections of the Credit Parties (and their
Subsidiaries’) consolidated and consolidating financial performance for the
three (3) year period beginning on January 30, 2011 on a quarterly basis, and
including projected Excess Availability on a monthly basis for the first year
thereafter;

(n) Solvency. Agent shall have received a solvency certificate from the chief
financial officer, or such other officer acceptable to Agent, of the Borrower
Representative certifying that after giving effect to the consummation of the
Related Transactions, the Credit Parties, taken as a whole, are Solvent, and
such certificate shall be in form and substance reasonably satisfactory to
Agent; and

(o) Payment of Fees. The Borrowers shall have paid the fees required to be paid
on the Closing Date in the respective amounts specified in Section 1.9
(including the fees specified in the Closing Date Fee Letter), and shall have
reimbursed Agent for all fees, costs and expenses of closing presented as of the
Closing Date to the extent required by this Agreement.

 

29



--------------------------------------------------------------------------------

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Lenders have determined not to make such Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect as of such date;

(b) any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligation), and Agent or Required Lenders
shall have determined not to make any Loan or incur any Letter of Credit
Obligation as a result of that Default or Event of Default; or

(c) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Amount (except as provided in subsection
1.1(a)).

The request by Borrower Representative and acceptance by the Borrowers of the
proceeds of any Loan or the incurrence of any Letter of Credit Obligations shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by the Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by each Credit Party of the granting and
continuance of Agent’s Liens, on behalf of itself and the Secured Parties,
pursuant to the Collateral Documents.

2.3 Conditions Precedent to Each Facilities Increase.

(a) Certain Documents. Agent shall have received on or prior to the Facilities
Increase Date for such Facilities Increase each of the following, each dated
such Facilities Increase Date unless otherwise indicated or agreed to by Agent,
in form and substance satisfactory to Agent:

(i) written commitments duly executed by existing Lenders or Eligible Assignees
in an aggregate amount equal to the amount of the proposed Facilities Increase
(as agreed between Borrower Representative and Agent but in any case not to
exceed, in the aggregate for all such Facilities Increases, the maximum amount
set forth in the Facilities Increase Notice) and, in the case of each such
Eligible Assignee, an

 

30



--------------------------------------------------------------------------------

assumption agreement in form and substance satisfactory to Agent and duly
executed by the Borrowers, Agent and such Eligible Assignee;

(ii) an amendment to this Agreement (including to Schedule 1.1(a)), effective as
of the Facilities Increase Date and executed by the Credit Parties and Agent, to
the extent necessary to implement the terms and conditions of the Facilities
Increase (including interest rates, fees and scheduled repayment dates and
maturity), as agreed to by the Credit Parties and Agent but, which, in any case,
except for interest, fees, scheduled repayment dates and maturity, shall not be
applied materially differently to the Facilities Increase and the existing
credit facilities provided hereunder;

(iii) for the account of each Lender or Eligible Assignee participating in such
Facilities Increase having requested the same by notice to Agent and the
Borrower received by each at least three (3) Business Days prior to the
Facilities Increase Date (or such later date as may be agreed by Borrower
Representative), Revolving Notes conforming to the requirements set forth in
Section 1.2;

(iv) for each Credit Party executing any Loan Document as part of such
Facilities Increase, a certificate of the secretary or other officer of such
Credit Party in charge of maintaining books and records of such Credit Party
certifying as to the resolutions of such Credit Party’s board of directors or
other appropriate governing body approving and authorizing the execution,
delivery and performance of each document executed as part of such Facilities
Increase to which such Credit Party is a party;

(v) duly executed opinions of counsel to the Credit Parties, each addressed to
Agent, the L/C Issuers and the Lenders and addressing such matters pertaining to
such Facilities Increase as Agent may reasonably request; and

(vi) such other documents as Agent may reasonably request or as any Lender
participating in such Facilities Increase may require as a condition to its
commitment in such Facilities Increase.

(b) Fee and Expenses. There shall have been paid to Agent, for the account of
Agent, the Arranger, any Lender (including any Person becoming a Lender as part
of such Facilities Increase on such Facilities Increase Date) or any L/C Issuer,
as the case may be, all fees and expenses due and payable on or before the
Facilities Increase Date for such Facilities Increase.

(c) Conditions to Extensions of Credit. As of the Facilities Increase Date for
such Facilities Increase, (i) the conditions precedent set forth in Section 2.2
shall have been satisfied both before and after giving effect to such Facilities
Increase and (ii) such Facilities Increase shall be made on the terms and
conditions set forth in Section 1.1(d).

(d) Yield Maintenance. As of the Facilities Increase Date for such Facilities
Increase, (i) the “all-in yield” (after taking into account commissions and

 

31



--------------------------------------------------------------------------------

related fees, costs and expenses) to the Lenders participating in such
Facilities Increase in the Aggregate Revolving Loan Commitments shall not exceed
such all-in yield (on a marked-to-market basis) for the Aggregate Revolving Loan
Commitments (after giving effect to any increase in the Applicable Margin
applicable to Revolving Loans that becomes effective on the Facilities Increase
Date) and (ii) the weighted average life of any facility modified or added as
part of such Facilities Increase shall not be shorter than the weighted average
life for the corresponding facility prior to giving effect to such modification
or, in the case of a new facility, the existing facility of the type of, and
most similar to, such new facility.

2.4 Determinations of Initial Borrowing Conditions. For purposes of determining
compliance with the conditions specified in Sections 2.1 and 2.3, each Lender
shall be deemed to be satisfied with each document and each other matter
required to be satisfactory to such Lender unless, prior to the Closing Date
(or, as the case may be, the corresponding Facilities Increase Date), Agent
receives notice from such Lender specifying such Lender’s objections and such
Lender has not made available its pro rata share of any Borrowing scheduled to
be made on the Closing Date (or, as the case may be, the corresponding
Facilities Increase Date).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals required to own its assets, carry on its
business and execute, deliver, and perform its obligations under the Loan
Documents;

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

 

32



--------------------------------------------------------------------------------

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document to
which such Person is party are within such Credit Party’s and its Subsidiaries
corporate and similar powers and, at the time of execution thereof, have been
duly authorized by all necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

(c) violate any Requirement of Law in any material respect.

3.3 Governmental Authorization.

(a) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Credit Party or any Subsidiary of any Credit Party of this
Agreement, any other Loan Document except (i) for recordings and filings in
connection with the Liens granted to Agent under the Collateral Documents and
(ii) those obtained or made on or prior to the Closing Date.

(b) To the knowledge of each Credit Party, (i) the Mortgaged Property is in
compliance in all material respects with all applicable zoning and building
requirements and (ii) the Mortgaged Property does not constitute, in whole or in
part, a legally non-conforming use under applicable law.

3.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

33



--------------------------------------------------------------------------------

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the knowledge of
each Credit Party, threatened or contemplated, at law, in equity, in arbitration
or before any Governmental Authority, against any Credit Party, any Subsidiary
of any Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby; or

(b) would reasonably be expected to result in equitable relief or monetary
judgment(s), individually or in the aggregate, in excess of $500,000.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit
or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral or the consummation of the Related Transactions.
No Credit Party and no Subsidiary of any Credit Party is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies (excluding, solely for this purpose, plan document or operational
failures that (i) are eligible for correction under EPCRS, (ii) are promptly
corrected under EPCRS and (iii) do not or are not reasonably expected to result
in Liabilities in excess of $500,000) and has received a favorable opinion
letter or determination letter from the IRS to the effect that the form of such
Benefit Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such letter was

 

34



--------------------------------------------------------------------------------

filed by the end of such Benefit Plan’s applicable remedial amendment cycle
under Revenue Procedure 2005-66 (or such successor promulgation), is currently
being processed by the IRS or the deadline for filing such an application has
not expired. Except for those that would not reasonably be expected to result in
Liabilities in excess of $500,000 in the aggregate, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of any Credit
Party, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur or has occurred in connection with which obligations and
liabilities (contingent or otherwise) remain outstanding.

3.8 Use of Proceeds; Margin Regulations. No Credit Party and no Subsidiary of
any Credit Party is engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock. Schedule 3.8 contains a description of the Credit Parties’ sources and
uses of funds on the Closing Date, including any Loans and Letters of Credit
made or issued on the Closing Date and a funds flow memorandum detailing how
funds from each source are to be transferred to particular uses.

3.9 Ownership of Property; Liens. As of the Closing Date, the Real Estate listed
in Schedule 3.9 constitutes all of the Real Estate of each Credit Party and each
of their respective Subsidiaries. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all Real Estate, and good and valid title to
all owned personal property and valid leasehold interests in all leased personal
property, in each instance, necessary or used in the ordinary conduct of their
respective businesses. As of the Closing Date, none of the Real Estate which is
owned by any Credit Party or any Subsidiary of any Credit Party is subject to
any Liens other than Permitted Liens. As of the Closing Date, Schedule 3.9 also
describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate. As of the Closing Date, all
material Permits required to have been issued or appropriate to enable the Real
Estate to be lawfully occupied and used for all of the purposes for which it is
currently occupied and used have been lawfully issued and are in full force and
effect.

3.10 Taxes. All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and

 

35



--------------------------------------------------------------------------------

payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP. As of the Closing Date, except as set forth on Schedule 3.10, no Tax
Return is under audit or examination by any Governmental Authority, and no
notice of any audit or examination or any assertion of any claim for Taxes has
been given or made by any Governmental Authority. Proper and accurate amounts
have been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities.
No Tax Affiliate has participated in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b) or has been a member of an
affiliated, combined or unitary group other than the group of which a Tax
Affiliate is the common parent.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheet of Parent and its
Subsidiaries dated January 29, 2011, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim consolidated
balance sheet of Parent and its Subsidiaries dated April 30, 2011, and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flows for the three (3) fiscal months then ended, in each case, as attached
hereto as Schedule 3.11(a):

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(y) present fairly in all material respects the consolidated financial condition
of the Parent and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) [Intentionally omitted].

(c) Since January 29, 2011 there has been no Material Adverse Effect.

(d) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(e) All financial performance projections delivered to Agent, including the
financial performance projections delivered on or before the Closing Date,
represent the Borrowers’ best good faith estimate of future financial
performance and are based on

 

36



--------------------------------------------------------------------------------

assumptions believed by the Borrowers to be fair and reasonable in light of
current market conditions, it being acknowledged and agreed by Agent and Lenders
that projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results.

3.12 Environmental Matters. Except as set forth in Schedule 3.12 or for those
that would not, in the aggregate, reasonably be expected to result in Material
Environmental Liabilities, (a) the operations of each Credit Party and each
Subsidiary of each Credit Party are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, (b) no Credit
Party and no Subsidiary of any Credit Party is party to, and no Credit Party and
no Subsidiary of any Credit Party and no Real Estate currently owned, or to the
knowledge of any Credit Party previously owned, or previously or currently
leased, subleased, operated or otherwise occupied by or for any such Person is
subject to or the subject of, any Contractual Obligation or any pending (or, to
the knowledge of any Credit Party, threatened) order, action, investigation,
suit, proceeding, audit, claim, demand, dispute or notice of violation or of
potential liability or similar notice relating in any manner to any
Environmental Laws, (c) no Lien in favor of any Governmental Authority securing,
in whole or in part, Environmental Liabilities has attached to any property of
any Credit Party or any Subsidiary of any Credit Party and, to the knowledge of
any Credit Party, no facts, circumstances or conditions exist that could
reasonably be expected to result in any such Lien attaching to any such
property, (d) no Credit Party and no Subsidiary of any Credit Party has caused
or suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate, (e) all Real Estate currently owned, or to the knowledge of any Credit
Party previously owned, or previously or currently leased, subleased, operated
or otherwise occupied by or for any such Credit Party and each Subsidiary of
each Credit Party is free of contamination by any Hazardous Materials, and
(f) no Credit Party and no Subsidiary of any Credit Party (i) is or has been
engaged in, or has permitted any current or former tenant to engage in,
operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or other
Environmental Laws. Each Credit Party has made available to Agent copies of all
existing environmental reports, reviews and audits and all documents pertaining
to actual or potential Environmental Liabilities, in each case to the extent
such reports, reviews, audits and documents are in their possession, custody,
control or otherwise available to the Credit Parties.

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the

 

37



--------------------------------------------------------------------------------

Investment Company Act of 1940 or (b) subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other Federal or state statute, rule or regulation limiting its ability to incur
Indebtedness, pledge its assets or perform its Obligations under the Loan
Documents.

3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by Borrower Representative, (c) the consummation of the
Related Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, both the Credit Parties taken as a whole and each
Borrower individually are Solvent.

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

3.16 Intellectual Property. As of the Closing Date, Schedule 3.16 sets forth a
true and complete list of the following Intellectual Property each Credit Party
owns, licenses or otherwise has the right to use: (i) Intellectual Property that
is registered in the name of any Credit Party or subject to applications for
registration by any Credit Party, (ii) Internet Domain Names and (iii) material
Intellectual Property and material Software, separately identifying, in the case
of material Intellectual Property, that owned and licensed to such Credit Party
and including for each of the foregoing items (1) the owner, (2) the title,
(3) the jurisdiction in which such item has been registered or otherwise arises
or in which an application for registration has been filed, (4) as applicable,
the registration or application number and registration or application date and
(5) any IP Licenses or other rights (including franchises) granted by such
Credit Party with respect thereto. Each Credit Party and each Subsidiary of each
Credit Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of

 

38



--------------------------------------------------------------------------------

each Credit Party and each Subsidiary of each Credit Party does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Credit Party or any Subsidiary of any Credit Party in, or
relating to, any Intellectual Property, other than, in each case, as would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except for fees payable to Agent and
Lenders, none of the Credit Parties or any of their respective Subsidiaries has
any obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the transactions contemplated hereby.

3.18 Insurance. Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers. Each of the Credit Parties and each of their
respective Subsidiaries and their respective Properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrowers, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar Properties in localities where such Person operates.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person. All issued and outstanding Stock and Stock Equivalents of each of the
Credit Parties and each of their respective Subsidiaries are duly authorized and
validly issued, fully paid, non-assessable, and free and clear of all Liens
other than, with respect to the Stock and Stock Equivalents of the Borrowers and
Subsidiaries of the Borrowers, those in favor of Agent, for the benefit of the
Secured Parties. All such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities. All of
the issued and outstanding Stock of each Credit Party (other than Parent) and
each Subsidiary of each Credit Party is owned by each of the Persons and in the
amounts set forth in Schedule 3.19. Except as set forth in Schedule 3.19, there
are no pre-emptive or other outstanding rights to purchase, options, warrants or
similar rights or agreements pursuant to which any Credit Party may be required
to issue, sell, repurchase or redeem any of its Stock or Stock Equivalents or
any Stock or Stock Equivalents of its Subsidiaries. Set forth in Schedule 3.19
is a true and complete organizational chart of Parent and its Subsidiaries,
which the Credit Parties shall update upon notice to Agent promptly following
the incorporation, organization or formation of any Subsidiary.

 

39



--------------------------------------------------------------------------------

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the Closing Date,
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.

3.21 Locations of Inventory, Equipment and Books and Records. Each Credit
Party’s inventory and equipment (other than inventory or equipment in transit)
and books and records concerning the Collateral are kept at the locations listed
in Schedule 3.21 (which Schedule 3.21 shall be promptly updated by the Credit
Parties upon notice to Agent as permanent Collateral locations change).

3.22 Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

3.23 Government Contracts. As of the Closing Date, no Credit Party is a party to
any contract or agreement with any Governmental Authority and no Credit Party’s
Accounts are subject to the Federal Assignment of Claims Act (31 U.S.C.
Section 3727) or any similar state or local law.

3.24 [Intentionally omitted].

3.25 Bonding; Licenses. Except as set forth in Schedule 3.25, as of the Closing
Date, no Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.

3.26 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Closing Date), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements

 

40



--------------------------------------------------------------------------------

made therein, in light of the circumstances under which they are made, not
misleading as of the time when made or delivered.

3.27 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

3.28 Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

3.29 Physical Condition of Mortgaged Property. To the knowledge of each Credit
Party, (a) the Mortgaged Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, is in good condition, order and repair in
all material respects (reasonable wear and tear excepted); and (b) there exists
no structural or other material defects or damages in the Mortgaged Property,
whether latent or otherwise. No Credit Party has received written notice from
any insurance company

 

41



--------------------------------------------------------------------------------

or bonding company of any defects or inadequacies in the Mortgaged Property, or
any part thereof, which would adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

3.30 Access. The Mortgaged Property has adequate rights of access to public ways
and is served by adequate water, sewer, sanitary sewer and storm drain
facilities. All public utilities necessary or convenient to the full use and
enjoyment of the Mortgaged Property are located in the public right-of-way
abutting the Mortgaged Property, and all such utilities are connected so as to
serve the Mortgaged Property without passing over other property, except to the
extent such other property is subject to a perpetual easement for such utility
benefiting the Mortgaged Property. All roads necessary for the full utilization
of the Mortgaged Property for its current purpose have been completed and
dedicated to public use and accepted by all Governmental Authorities

3.31 Inactive Subsidiaries. As of the Closing Date, no Inactive Subsidiary has
assets with a fair market value of equal to or greater than $1,000.

3.32 Business of Certain Subsidiaries. (a) DACCS, Inc. does not engage in any
business other than the issuance of gift cards and gift certificates to be
honored by the other Credit Parties, and (b) as of the Closing Date, dELiA*s
Brand LLC (i) does not engage in any business other than the licensing to the
Credit Parties and other Persons of the Intellectual Property registered in the
name of dELiA*s Brand LLC disclosed on Schedule 3.16, (ii) owns no Property
other than the Intellectual Property registered in the name of dELiA*s Brand LLC
disclosed on Schedule 3.16 and (iii) licenses the Intellectual Property
registered in the name of dELiA*s Brand LLC disclosed on Schedule 3.16 in the
Ordinary Course of Business.

ARTICLE IV.

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote

 

42



--------------------------------------------------------------------------------

disclosures and are subject to normal year-end adjustments). The Borrowers shall
deliver to Agent and each Lender by Electronic Transmission and in detail
reasonably satisfactory to Agent and the Required Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated balance sheets of Parent
and its Subsidiaries as at the end of such year and the related
(i) consolidating statements of income or operations and (ii) consolidated
statements of shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four” or other nationally-recognized
independent public accounting firm reasonably acceptable to Agent (provided that
Agent acknowledges that BDO USA, LLP is acceptable to Agent as of the Closing
Date) which report shall (y) contain an unqualified opinion, stating that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years and (z) not include any explanatory
paragraph expressing substantial doubt as to going concern status;

(b) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter of each Fiscal Year, a copy of the unaudited consolidated
balance sheets of Parent and its Subsidiaries, and the related (i) consolidating
statements of income and (ii) consolidated statements of shareholders’ equity
and cash flows as of the end of such Fiscal Quarter and for the portion of the
Fiscal Year then ended, all certified on behalf of the Borrowers by an
appropriate Responsible Officer of the Borrower Representative as being complete
and correct and fairly presenting, in all material respects, in accordance with
GAAP, the financial position and the results of operations of Parent and its
Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures; and

(c) as soon as available, but not later than thirty (30) days after the end of
each of the first two fiscal months of each Fiscal Quarter, a copy of the
unaudited consolidated balance sheets of Parent and its Subsidiaries, and the
related (i) consolidating statements of income and (ii) consolidated statements
of shareholders’ equity and cash flows as of the end of such fiscal month and
for the portion of the Fiscal Year then ended, all certified on behalf of the
Borrowers by an appropriate Responsible Officer of the Borrower Representative
as being complete and correct and fairly presenting, in all material respects,
in accordance with GAAP, the financial position and the results of operations of
Parent and its Subsidiaries, subject to normal year-end adjustments and absence
of footnote disclosures.

 

43



--------------------------------------------------------------------------------

4.2 Appraisals; Certificates; Other Information. The Borrowers shall furnish to
Agent and each Lender by Electronic Transmission, or shall, or shall cause each
of the Credit Parties to, permit and enable Agent to:

(a) together with each delivery of financial statements pursuant to
(i) subsections 4.1(a) and 4.1(b), a management discussion and analysis report,
in reasonable detail, signed by the chief financial officer of the Borrower
Representative, describing the operations and financial condition of the Credit
Parties and their Subsidiaries for the Fiscal Quarter and the portion of the
Fiscal Year then ended (or for the Fiscal Year then ended in the case of annual
financial statements), and (ii) subsections 4.1(a), 4.1(b) and 4.1(c) a report
setting forth in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the most recent projections for the current Fiscal Year delivered pursuant
to subsection 4.2(k) and discussing the reasons for any significant variations;

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly completed
Compliance Certificate in the form of Exhibit 4.2(b), certified on behalf of the
Borrowers by a Responsible Officer of the Borrower Representative;

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

(d) as soon as available and in any event (i) within ten (10) days after the end
of each fiscal month, (ii) during any time following an Excess Availability
Trigger Event and continuing thereafter until such time as an Excess
Availability Cure Event occurs, one (1) Business Day after the end of each
calendar week, or (iii) at such other times as Agent may reasonably request from
time to time so long as an Event of Default has occurred and is continuing, a
Borrowing Base Certificate, certified on behalf of the Borrowers by a
Responsible Officer of the Borrower Representative, setting forth the Borrowing
Base as at the end of the most-recently ended fiscal month or week, as
applicable, or as at such other date as Agent may reasonably require;

(e) concurrently with the delivery of the Borrowing Base Certificate, a summary
of Inventory by location and type with a supporting perpetual Inventory report,
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

 

44



--------------------------------------------------------------------------------

(f) concurrently with the delivery of each Borrowing Base Certificate, a Credit
Card Receivables summary aging report accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

(g) [Intentionally omitted];

(h) [Intentionally omitted];

(i) to Agent, at the time of delivery of each of the monthly and quarterly
financial statements delivered pursuant to subsection 4.1(b) or 4.1(c), as
applicable:

(i) a reconciliation of the most recent Borrowing Base Certificate, general
ledger and month-end Credit Card Receivables aging of the Borrowers to the
Borrowers’ general ledger and monthly financial statements delivered pursuant to
subsection 4.1(b) or quarterly financial statements delivered pursuant to
subsection 4.1(c), as applicable, in each case, accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion;

(ii) a reconciliation of the perpetual inventory by location to the Borrowers’
most recent Borrowing Base Certificate, general ledger and monthly financial
statements delivered pursuant to subsection 4.1(b) or quarterly financial
statements delivered pursuant to subsection 4.1(c), as applicable, in each case,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion; and

(iii) a reconciliation of the outstanding Loans as set forth in the monthly loan
account statement provided by Agent to the Borrowers’ general ledger and monthly
financial statements delivered pursuant to subsection 4.1(b) or quarterly
financial statements delivered pursuant to subsection 4.1(c), as applicable, in
each case, accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

(j) at the time of delivery of each of the quarterly financial statements
delivered pursuant to subsection 4.1(b), (i) a listing of government contracts
of each Borrower subject to the Federal Assignment of Claims Act of 1940 or any
similar state or municipal law; and (ii) a list of any applications for the
registration of any Patent, Trademark or Copyright filed by any Credit Party
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in each case entered into or filed in the
prior Fiscal Quarter;

(k) as soon as available and in any event no later than thirty (30) days after
the last day of each Fiscal Year of the Borrowers, projections of the Credit
Parties

 

45



--------------------------------------------------------------------------------

(and their Subsidiaries’) consolidated and consolidating financial performance
and Excess Availability for the forthcoming three (3) Fiscal Years on a year by
year basis, and for the forthcoming Fiscal Year on a month by month basis;

(l) promptly upon receipt thereof, copies of any reports submitted by the
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Credit Party made by such accountants, including any comment
letters submitted by such accountants to management of any Credit Party in
connection with their services;

(m) upon Agent’s request from time to time, obtain appraisals in form and
substance and from appraisers satisfactory to Agent stating the then Net Orderly
Liquidation Value, or such other value as determined by Agent, of all or any
portion of the Inventory of any Credit Party or any Subsidiary of any Credit
Party; provided that, notwithstanding any provision herein to the contrary, the
Credit Parties shall be obligated to reimburse Agent for the expenses of
(i) except as provided in clauses (ii) or (iii) below (if applicable), two such
appraisals per year, (ii) during any time following an Excess Availability
Trigger Event and continuing thereafter until such time as an Excess
Availability Cure Event occurs, three such appraisals per year or (iii) so long
as an Event of Default has occurred and is continuing, all such appraisals as
may be reasonably requested by Agent;

(n) upon Agent’s request from time to time, to obtain appraisals in form and
substance and from independent real estate appraisers satisfactory to Agent
stating the fair market value, or such other value as determined by Agent (for
example, replacement cost for purposes of Flood Insurance), of the Mortgaged
Property, including any appraisal required to comply with FIRREA; provided that,
notwithstanding any provision herein to the contrary, the Credit Parties shall
be obligated to reimburse Agent for the expenses of (i) except as provided in
clause (ii) below (if applicable), one such appraisal per year or (ii) so long
as an Event of Default has occurred and is continuing, all such appraisals as
may be reasonably requested by Agent;

(o) as soon as available and in any event no later than the three (3) Business
Days after the last day of each Fiscal Quarter of Borrowers (commencing with the
Fiscal Quarter ending July 30, 2011, an Applicable Margin Certificate for such
Fiscal Quarter, certified on behalf of the Borrowers by a Responsible Officer of
the Borrower Representative, and

(p) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Agent may from time to time reasonably
request.

 

46



--------------------------------------------------------------------------------

4.3 Notices. The Borrowers shall notify promptly Agent and each Lender of each
of the following (and in no event later than five (5) Business Days after a
Responsible Officer becoming aware thereof):

(a) the occurrence or existence of any Default or Event of Default, or any event
or circumstance that foreseeably will become a Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in Liabilities in excess of $500,000;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed is $500,000 (or its equivalent in
another currency or currencies) or more, (ii) in which injunctive or similar
relief is sought and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, or (iii) in which the relief sought
is an injunction or other stay of the performance of this Agreement or any other
Loan Document;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities,
(iii) the receipt by any Credit Party of notification that any Property of any
Credit Party is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iv) any proposed
acquisition or lease of Real Estate, if such acquisition or lease would have a
reasonable likelihood of resulting in Material Environmental Liabilities;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, a copy of such notice (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum

 

47



--------------------------------------------------------------------------------

funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan, a notice describing such waiver request and
any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto, and (iii) promptly, and in any event within ten (10) days after any
officer of any ERISA Affiliate knows or has reason to know that an ERISA Event
will or has occurred, a notice describing such ERISA Event, and any action that
any ERISA Affiliate proposes to take with respect thereto, together with a copy
of any notices received from or filed with the PBGC, IRS, Multiemployer Plan or
other Benefit Plan pertaining thereto;

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by the Parent of Stock or Stock Equivalents not requiring a mandatory prepayment
hereunder); and

(k) (i) the creation, or filing with the IRS or the State of New York, of any
Contractual Obligation or other document extending, or having the effect of
extending, the period for assessment or collection of any income or franchise or
other material taxes with respect to any Tax Affiliate, (ii) the creation, or
filing with any other Governmental Authority of any Contractual Obligation or
other document extending, or having the effect of extending, the period for
assessment or collection of any material income, franchise or other taxes with
respect to any Tax Affiliate and (iii) the creation of any Contractual
Obligation of any Tax Affiliate, or the receipt of any request directed to any
Tax Affiliate, to make any material adjustment under Section 481(a) of the Code,
by reason of a change in accounting method or otherwise.

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time. Each notice under subsection 4.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated.

 

48



--------------------------------------------------------------------------------

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrowers’
Subsidiaries, in connection with transactions permitted by Section 5.3;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;

(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; and

(e) conduct its business and affairs without infringement of any Intellectual
Property of any other Person which infringement would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

4.5 Maintenance of Property.

(a) Each Credit Party shall maintain, and shall cause each of its Subsidiaries
to maintain, and preserve all its Property which is used or useful in its
business in good working order and condition, ordinary wear and tear excepted
and shall promptly make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(b) Each Credit Party shall observe and comply in all material respects with all
Requirements of Law applicable to the ownership, use and operation of the
Mortgaged Property.

 

49



--------------------------------------------------------------------------------

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Credit
Parties and such Subsidiaries with financially sound and reputable insurance
companies or associations (in each case that are not Affiliates of the
Borrowers) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Credit Parties, (ii) with respect to the Mortgaged Property, maintain or
cause to be maintained in full force and effect, in addition to the policies
required under clause (i), the insurance policies and coverages described on
Schedule 3.18, subject to changes in policies and coverages based upon the
availability of insurance for Persons engaged in ownership and operation of
properties similar to the Mortgaged Property and (iii) cause all such insurance
relating to any property or business of any Credit Party to name Agent as
additional insured or loss payee, as appropriate. All policies of insurance on
real and personal property of the Credit Parties will contain an endorsement, in
form and substance acceptable to Agent, showing loss payable to Agent (Form CP
1218 or equivalent) and extra expense and business interruption endorsements.
Such endorsement, or an independent instrument furnished to Agent, will provide
that the insurance companies will give Agent at least twenty (20) days’ prior
written notice before any such policy or policies of insurance shall be altered
or canceled and that no act or default of the Credit Parties or any other Person
shall affect the right of Agent to recover under such policy or policies of
insurance in case of loss or damage. Each Credit Party shall deliver to Agent,
within ten (10) days of receipt of notice from any insurer, a copy of any notice
of cancellation or material change in coverage with respect to the Mortgaged
Property. Each Credit Party shall direct all present and future insurers under
its “All Risk” policies of property insurance to pay all proceeds payable
thereunder directly to Agent. If any insurance proceeds are paid by check, draft
or other instrument payable to any Credit Party and Agent jointly, Agent may
endorse such Credit Party’s name thereon and do such other things as Agent may
deem advisable to reduce the same to cash subject to the Credit Parties’ right
to reinvest certain proceeds from an Event of Loss as set forth in subsection
1.8(b) hereof. Agent reserves the right at any time, upon review of each Credit
Party’s risk profile, to require additional forms and limits of insurance in its
reasonable discretion. Notwithstanding the requirement in subsection (i) above,
Federal Flood Insurance shall not be required for (x) Real Estate not located in
a Special Flood Hazard Area, or (y) Real Estate located in a Special Flood
Hazard Area in a community that does not participate in the National Flood
Insurance Program.

(b) If the Credit Parties fail to provide Agent with evidence of the insurance
coverage required by this Agreement at least ten (10) days prior to the
expiration or cancellation of any existing insurance coverage, Agent may
purchase insurance at the Credit Parties’ expense to protect Agent’s and
Lenders’ interests in the

 

50



--------------------------------------------------------------------------------

Credit Parties’ and their Subsidiaries’ properties. This insurance may, but need
not, protect the Credit Parties’ and their Subsidiaries’ interests. The coverage
that Agent purchases may not pay any claim that any Credit Party or any
Subsidiary of any Credit Party makes or any claim that is made against such
Credit Party or any Subsidiary in connection with said Property. The Borrowers
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that there has been obtained insurance as required by this
Agreement. If Agent purchases insurance, the Credit Parties will be responsible
for the costs of that insurance, including interest and any other charges Agent
may impose in connection with the placement of insurance, until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance shall be added to the Obligations. The costs of the insurance may be
more than the cost of insurance the Borrowers may be able to obtain on their
own.

(c) The Credit Parties appoint Agent as their attorney-in-fact to settle or
adjust all property damage claims under its casualty insurance policies at all
times that any Obligations or Letters of Credit are outstanding; provided, that
such power of attorney shall only be exercised so long as an Event of Default
has occurred and is continuing or if the casualty claim exceeds $1,000,000.
Agent shall have no duty to exercise such power of attorney, but may do so at
its discretion.

(d) In addition to the foregoing, the Credit Parties shall comply with each of
the requirements set forth on Schedule 4.6(d).

(e) Agent agrees that the types, amounts and providers of insurance maintained
by the Credit Parties on the Closing Date are acceptable as of the Closing Date.

4.7 Payment of Obligations. Such Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; and (ii) the aggregate Liabilities secured
by such Lien do not exceed $25,000;

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

 

51



--------------------------------------------------------------------------------

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;

(d) the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
Property is subject, except where the failure to perform would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

(e) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; and (b) permit Agent and any of its Related
Persons to conduct field examinations, audit, inspect and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records, and evaluate and make physical verifications of the
Inventory and other Collateral in any manner and through any medium that Agent
considers advisable, in each instance, at the Credit Parties’ expense; provided
that, notwithstanding any provision herein to the contrary, the Credit Parties
shall be obligated to reimburse Agent for the expenses of (i) except as provided
in clauses (ii) or (iii) below (if applicable), two such field examinations,
audits and inspections per year, (ii) during any time following an Excess
Availability Trigger Event and continuing thereafter until such time as an
Excess Availability Cure Event occurs, three such field examinations, audits and
inspections per year or (iii) so long as an Event of Default has occurred and is
continuing, all such field examinations, audits and inspections as may be
reasonably requested by Agent. Any Lender may accompany Agent or its Related
Persons in connection with any inspection at such Lender’s expense.

 

52



--------------------------------------------------------------------------------

4.10 Use of Proceeds. The Borrowers shall use the proceeds of the Loans solely
as follows: (a) first, to refinance on the Closing Date, Prior Indebtedness and
then, (b) to pay costs and expenses of the Related Transactions and costs and
expenses required to be paid pursuant to Section 2.1, and (c) for working
capital, capital expenditures and other general corporate purposes of the
Borrowers and their Subsidiaries not in contravention of any Requirement of Law
and not in violation of this Agreement.

4.11 Cash Management Systems.

(a) Each Credit Party shall enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements
providing for “springing” cash dominion with respect to each deposit,
securities, commodity or similar account maintained by such Person (other than
(i) any payroll account so long as such payroll account is a zero balance
account and withholding tax and fiduciary accounts, (ii) deposit accounts into
which Credit Card Receivables are funded by any credit card issuer or any credit
card processor so long as all amounts deposited into such deposit accounts sweep
on a daily basis into a deposit account of a Credit Party that is subject to a
Control Agreement providing for “springing” cash dominion and (iii) store
deposit accounts so long as (A) all amounts deposited into such store deposit
accounts in excess of $500 for each such store deposit account sweep on a weekly
basis into a deposit account of a Credit Party that is subject to a Control
Agreement providing for “springing” cash dominion and (B) the Credit Parties’
cash management system is otherwise acceptable to Agent) as of or after the
Closing Date. In addition, at Agent’s request, each Credit Party will enter into
Control Agreements providing for “springing” cash dominion over disbursement
accounts as of the Closing Date, except as set forth in the preceding sentence.

(b) With respect to accounts subject to “springing” Control Agreements, Agent
shall not deliver to the relevant depository, securities intermediary or
commodities intermediary a notice or other instruction which provides for
exclusive control over such account by Agent unless and until a Full Cash
Dominion Event has occurred and is continuing; provided, however, that a Full
Cash Dominion Event shall be deemed to be continuing if a Full Cash Dominion
Event has occurred and been discontinued on four (4) occasions during the term
of this Agreement.

(c) The Credit Parties shall not maintain cash on deposit in disbursement
accounts in excess of outstanding checks and wire transfers payable from such
accounts and amounts necessary to meet minimum balance requirements.

 

53



--------------------------------------------------------------------------------

4.12 Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a landlord agreement or bailee or mortgagee waivers, as
applicable, from the lessor of any distribution center or each leased property
located in the state of Pennsylvania, Virginia or Washington or such other state
as Agent may require, bailee in possession of any Collateral or mortgagee of any
owned property with respect to each location where any Collateral is stored or
located, which agreement shall be reasonably satisfactory in form and substance
to Agent; provided, however, that the failure to obtain such landlord agreements
for such locations, notwithstanding the Credit Parties’ commercially reasonable
efforts to obtain the same, will not be an Event of Default hereunder; provided,
further that Agent may establish Reserves with respect to such locations as set
forth herein.

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.

(b) Promptly upon request by Agent and, in respect of any Person that is an
Inactive Subsidiary as of the Closing Date, within thirty (30) days after the
date on which such Person ceases to be an Inactive Subsidiary pursuant to the
definition of “Inactive Subsidiary,” the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents and (iii) to
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and the Liens intended to be created thereby. Without
limiting the generality of the foregoing and except as otherwise approved in
writing by Required Lenders, the Credit Parties shall cause each of their
Domestic Subsidiaries (other than (x) Domestic Subsidiaries owned indirectly
through a Foreign Subsidiary and (y) Inactive Subsidiaries that have not ceased
to be “Inactive Subsidiaries” pursuant to the definition herein of such term)
and, to the extent no 956 Impact exists, Foreign Subsidiaries, and Domestic
Subsidiaries owned indirectly through a Foreign Subsidiary, to guaranty the
Obligations and to cause each such Subsidiary to grant to Agent, for the benefit
of the Secured Parties, a security interest in, subject to the limitations
hereinafter set forth, all of such Subsidiary’s Property (other than Excluded
Property as defined in the Guaranty and Security Agreement) to secure such
guaranty. Furthermore and except as otherwise approved in writing by Required
Lenders, each Credit Party shall, and shall cause each of

 

54



--------------------------------------------------------------------------------

its Domestic Subsidiaries (other than (x) Domestic Subsidiaries owned indirectly
through a Foreign Subsidiary and (y) Inactive Subsidiaries that have not ceased
to be “Inactive Subsidiaries” pursuant to the definition herein of such term)
to, pledge all of the Stock and Stock Equivalents of each of its Domestic
Subsidiaries (other than Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary) and First Tier Foreign Subsidiaries (provided that with
respect to any First Tier Foreign Subsidiary, if a 956 Impact exists such pledge
shall be limited to sixty-five percent (65%) of such Foreign Subsidiary’s
outstanding voting Stock and Stock Equivalents and one hundred percent (100%) of
such Foreign Subsidiary’s outstanding non-voting Stock and Stock Equivalents)
and to the extent no 956 Impact exists, each of its Foreign Subsidiaries to
pledge all of the Stock and Stock Equivalent of each of its Subsidiaries, in
each instance, to Agent, for the benefit of the Secured Parties, to secure the
Obligations. In connection with each pledge of Stock and Stock Equivalents, the
Credit Parties shall deliver, or cause to be delivered, to Agent, irrevocable
proxies and stock powers and/or assignments, as applicable, duly executed in
blank. In the event any Credit Party or any Domestic Subsidiary (other than
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary) or, to the
extent no 956 Impact exists, any Foreign Subsidiary, or any Domestic Subsidiary
owned indirectly through a Foreign Subsidiary, of any Credit Party acquires any
Real Estate with a fair market value in excess of $250,000, simultaneously with
such acquisition, such Person shall execute and/or deliver, or cause to be
executed and/or delivered, to Agent, (v) an appraisal complying with FIRREA,
(w) within forty-five (45) days of receipt of notice from Agent that Real Estate
is located in a Special Flood Hazard Area, Federal Flood Insurance as required
by subsection 4.6(a), (x) a fully executed Mortgage, in form and substance
reasonably satisfactory to Agent together with an A.L.T.A. lender’s title
insurance policy issued by a title insurer reasonably satisfactory to Agent, in
form and substance and in an amount reasonably satisfactory to Agent insuring
that the Mortgage is a valid and enforceable first priority Lien on the
respective property, free and clear of all defects, encumbrances and Liens,
(y) then current A.L.T.A. surveys, certified to Agent by a licensed surveyor
sufficient to allow the issuer of the lender’s title insurance policy to issue
such policy without a survey exception and (z) an environmental site assessment
prepared by a qualified firm reasonably acceptable to Agent, in form and
substance satisfactory to Agent. A “956 Impact” will be deemed to exist to the
extent the issuance of a guaranty by, grant of a Lien by, or pledge of greater
than two-thirds of the voting Stock and Stock Equivalents of, a Foreign
Subsidiary, would result in material incremental income tax liability as a
result of the application of Section 956 of the Code, taking into account actual
anticipated repatriation of funds, foreign tax credits and other relevant
factors. In addition to the obligations set forth in subsections 4.6(a) and
4.13(b)(w), within forty-five (45) days after written notice from Agent to
Credit Parties that any Real Estate is located in a Special Flood Hazard Area,
Credit Parties shall satisfy the Federal Flood Insurance requirements of
subsection 4.6(a).

4.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by

 

55



--------------------------------------------------------------------------------

implementing any Remedial Action necessary to achieve such compliance if the
non-compliance is directly or indirectly attributed to a Credit Party or its
Subsidiary) or that is required by orders and directives of any Governmental
Authority except where the failure to comply would not reasonably be expected
to, individually or in the aggregate, result in a Material Environmental
Liability. Without limiting the foregoing, if an Event of Default is continuing
or if Agent at any time has a reasonable basis to believe that there exist
violations of Environmental Laws by any Credit Party or any Subsidiary of any
Credit Party or that there exist any Environmental Liabilities, then each Credit
Party shall, promptly upon receipt of request from Agent, cause the performance
of, and allow Agent and its Related Persons access to such Real Estate for the
purpose of conducting, such environmental audits and assessments, including
subsurface sampling of soil and groundwater, and cause the preparation of such
reports, in each case as Agent may from time to time reasonably request. Such
audits, assessments and reports, to the extent not conducted by Agent or any of
its Related Persons, shall be conducted and prepared by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent.

4.15 Use and Application of Insurance Proceeds – Mortgaged Property.

(a) Notice; Repair Obligation. If the Mortgaged Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”), Credit
Parties shall give prompt notice thereof to Agent. Following the occurrence of a
Casualty, Credit Parties, regardless of whether insurance proceeds are
available, shall either (i) proceed promptly to restore, repair, replace or
rebuild the Mortgaged Property to be of at least equal value and of
substantially the same character as prior to such damage or destruction, in
accordance with all applicable Requirements of Law or (ii) direct Agent to apply
the proceeds to prepay the Loans in accordance with clause (b) below.

(b) Application of Insurance Proceeds. If Net Proceeds arise from a Casualty to
the Mortgaged Property:

(i) if the loss is less than or equal to the Restoration Threshold, Agent shall
disburse the Net Proceeds for use in connection with the restoration of the
Mortgaged Property, provided (A) no Event of Default has occurred and is
continuing and (B) the Credit Party who owns the Mortgaged Property promptly
commences and is diligently pursuing restoration of the Mortgaged Property;

(ii) if the loss exceeds the Restoration Threshold but is not more than 25% of
the replacement value of the improvements, Agent shall disburse the Net Proceeds
for use in connection with the restoration of the Mortgaged Property provided
that (A) at all times during such restoration no Event of Default has occurred
and is continuing; (B) Agent reasonably determines throughout the restoration
that there are sufficient funds available to restore and repair the Mortgaged
Property to a condition approved by Agent, in its reasonable discretion;
(C) Agent determines, in its reasonable discretion, that restoration and repair
of the Mortgaged Property to a condition approved

 

56



--------------------------------------------------------------------------------

by Agent, in its reasonable discretion, will be completed within nine (9) months
after the date of loss or casualty and in any event at least ninety (90) days
prior to the Revolving Termination Date; (D) the Credit Parties promptly
commence and are diligently pursuing restoration of the Mortgaged Property; and
(E) the Mortgaged Property after the restoration will be in compliance with and
permitted under all Requirements of Law, including zoning, building and land use
laws, rules, regulations and ordinances; and

(iii) if the conditions set forth in (i) and (ii) above are not satisfied or the
loss exceeds the maximum amount specified in subsection 4.15(b)(ii), (A) if no
Event of Default exists hereunder, in Agent’s reasonable discretion, Agent may
apply the Net Proceeds Agent receives as a prepayment of the Loan pursuant to
subsection 1.8(d), or allow all or a portion of such Net Proceeds to be used for
the restoration of the Mortgaged Property and (B) if an Event of Default exists
hereunder, Agent shall apply the Net Proceeds Agent receives as a prepayment of
the Loan pursuant to subsection 1.8(g), unless the Required Lenders otherwise
consent in writing to allow all or a portion of the proceeds to be used for the
restoration of the Mortgaged Property.

(c) Disbursement of Insurance Proceeds. Net Proceeds that are available for
restoration pursuant to subsection 4.15(b) will be disbursed by Agent on receipt
of reasonably satisfactory plans and specifications, contracts and subcontracts,
schedules, budgets, invoices, lien waivers and architects’ certificates, and
otherwise in accordance with prudent commercial construction lending practices
for construction loan advances (including appropriate retainages to ensure that
all work is completed in a workmanlike manner) and may, at the discretion of
Agent, be remitted directly to applicable third parties.

4.16 Condemnation. The Credit Parties shall promptly give Agent written notice
of the actual or threatened commencement of any condemnation or eminent domain
proceeding affecting the Mortgaged Property (a “Condemnation”) and shall deliver
to Agent copies of any and all papers served in connection with such
Condemnation. Following the occurrence of a Condemnation, the Credit Parties, to
the extent any award or compensation (an “Award”) is made, shall promptly
proceed to restore, repair, replace or rebuild the same to the extent
practicable to be of at least equal value and of substantially the same
character as prior to such Condemnation, all to be effected in accordance with
applicable Requirements of Law. Agent may participate in any such proceeding
(for itself and on behalf of the Lenders) and the Credit Parties will deliver to
Agent all instruments necessary or required by Agent to permit such
participation. Without Agent’s prior consent, the Credit Parties (a) shall not
agree to any Award, and (b) shall not take any action or fail to take any action
which would cause the Award to be determined. All Awards for the taking or
purchase in lieu of condemnation of the Mortgaged Property or any part thereof
are hereby assigned to and shall be paid to Agent. Agent is hereby irrevocably
appointed as the Borrowers’ attorney-in-fact, coupled with an interest, with
exclusive power to collect, receive and retain any Award and to make any
compromise or settlement in connection with any such Condemnation and to give
proper receipts and

 

57



--------------------------------------------------------------------------------

acquittances therefor, and in Agent’s sole discretion to apply the same toward
the payment of the Loan, notwithstanding that the Loan may not then be due and
payable, or to the restoration of the Mortgaged Property; provided, however, if
the Award is less than or equal to $100,000 and Borrowers request that such
proceeds be used for nonstructural site improvements (such as landscape,
driveway, walkway and parking area repairs) required to be made as a result of
such Condemnation, Agent will apply the Award to such restoration in accordance
with disbursement procedures applicable to insurance proceeds provided there
exists no Event of Default. Borrowers, upon request by Agent, shall execute all
instruments requested to confirm the assignment of the Awards to Agent, free and
clear of all liens, charges or encumbrances. Anything herein to the contrary
notwithstanding, if an Event of Default exists, Agent is authorized to adjust
such Award without the consent of Borrowers and to collect such Award in the
name of Agent (on behalf of itself and the Lenders) and Borrowers.

4.17 Post Closing Obligations. Each Credit Party shall, and shall cause each of
its Subsidiaries to deliver to Agent each of the following as soon as
practicable and in any event within the time periods set forth below (subject to
any extensions or waivers as may be granted by Agent in its sole discretion):

(a) on or prior to the date that is thirty (30) days after the Closing Date,
evidence in form and substance reasonably satisfactory to Agent of the
termination of the investment account maintained by dELiA*s, Inc. at J.P. Morgan
Asset Management identified as account number 50012120;

(b) on or prior to the date that is thirty (30) days after the Closing Date,
evidence in form and substance reasonably satisfactory to Agent that GFLA, Inc.,
a California corporation, shall have been merged with and into Parent;

(c) [Intentionally omitted];

(d) on or prior the date that is sixty (60) days after the Closing Date,
evidence in form and substance satisfactory to the Agent of the termination of
each of the Liens set forth on Schedule 4.17(d) hereto; and

(e) on or prior to the date that is ninety (90) days after the Closing Date,
evidence in form and substance reasonably satisfactory to Agent that the Credit
Parties have established and implemented an asbestos-containing materials
operations and maintenance plan with respect to the Mortgaged Property.

ARTICLE V.

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder or any Loan or other Obligation (other than contingent

 

58



--------------------------------------------------------------------------------

indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by subsection 5.5(c);

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not past due or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently prosecuted,
which proceedings have the effect of preventing the forfeiture or sale of the
Property subject thereto and for which adequate reserves in accordance with GAAP
are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges), provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $500,000;

(g) easements, rights-of-way, zoning and other recorded covenants, conditions,
restrictions, minor defects or other irregularities in title, and other similar
encumbrances incurred in the Ordinary Course of Business which, either
individually or in the aggregate, are not substantial in amount, and which do
not in any case materially

 

59



--------------------------------------------------------------------------------

detract from the value of the Property subject thereto or interfere in any
material respect with the ordinary conduct of the businesses of any Credit Party
or any Subsidiary of any Credit Party;

(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and permitted under subsection 5.5(d); provided that (i) any such Lien
attaches to such Property concurrently with or within twenty (20) days after the
acquisition thereof, (ii) such Lien attaches solely to the Property so acquired
in such transaction and the proceeds thereof, and (iii) the principal amount of
the debt secured thereby does not exceed 100% of the cost of such Property;

(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);

(j) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

(k) non-exclusive licenses and sublicenses of Intellectual Property granted by a
Credit Party and leases or subleases (by a Credit Party as lessor or sublessor)
to third parties in the Ordinary Course of Business not interfering with the
business of the Credit Parties or any of their Subsidiaries;

(l) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code;

(m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(o) with respect to the Mortgaged Property, any Lien or other encumbrance
existing on the Closing Date, disclosed in Agent’s policy of title insurance
covering the Mortgaged Property and acceptable to Agent;

(p) any Lien upon any Trademark of any Credit Party created in connection with
the Master License Agreement to secure Indebtedness under the Master License
Agreement;

(q) with respect to the Mortgaged Property, any Lien or other encumbrance
existing on the Closing Date and disclosed in Agent’s policy of title insurance
covering such Mortgaged Property;

 

60



--------------------------------------------------------------------------------

(r) Liens on cash and Cash Equivalents securing the Indebtedness permitted under
subsection 5.5(g) with respect to the letters of credit described thereunder;
provided that the aggregate amount secured by such Liens with respect to any
such letter of credit shall not exceed an amount equal to one hundred five
percent (105%) of the maximum amount then available to be drawn under such
letter of credit; and

(s) Liens on cash and Cash Equivalents securing the Indebtedness permitted under
subsection 5.5(h); provided that such cash collateral shall not exceed
$1,050,000 at any time.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

(a) dispositions to any Person other than an Affiliate of a Credit Party of
inventory, or worn-out or surplus equipment, having a book value not exceeding
$100,000 in the aggregate for all Credit Parties in any Fiscal Year, all in the
Ordinary Course of Business;

(b) dispositions (other than of (i) the Stock of any Subsidiary of any Credit
Party or (ii) any Accounts of any Credit Party) not otherwise permitted
hereunder which are made for fair market value and the mandatory prepayment in
the amount of the Net Proceeds of such disposition is made if and to the extent
required by Section 1.8; provided, that (i) at the time of any disposition, no
Event of Default shall exist or shall result from such disposition, (ii) not
less than 95% of the aggregate sales price from such disposition shall be paid
in cash and (iii) the aggregate fair market value of all assets so sold by the
Credit Parties and their Subsidiaries, together, shall not exceed in any Fiscal
Year $250,000;

(c) dispositions of Cash Equivalents;

(d) transactions permitted under Section 5.1(k);

(e) dispositions of Inventory to buyers in the Ordinary Course of Business of
the Credit Parties;

(f) (i) dispositions of Property by any Inactive Subsidiary to another Credit
Party in connection with the liquidation or dissolution of such Inactive
Subsidiary and (ii) the liquidation of any Inactive Subsidiary; provided that,
in each case all of the proceeds, if any, of any such liquidation or dissolution
shall be paid to a Credit Party;

 

61



--------------------------------------------------------------------------------

(g) dispositions of Intellectual Property of any Credit Party as such Credit
Party determines in its reasonable business judgment and in the best interests
of its business is no longer material to the business of the Credit Parties but
solely to the extent that such disposition under this clause (g) does not
adversely affect Agent’s ability to exercise its rights under this Agreement or
any other Loan Document, including, without limitation, in connection with any
completion or manufacture of, or sale or other disposition of, any Inventory of
any Credit Party bearing any such Intellectual Property in accordance with the
terms of this Agreement or any other Loan Document;

(h) dispositions to salvage companies of worn-out, shop-worn, surplus or other
similar items of Inventory in the Ordinary Course of Business of the Borrowers;

(i) closings of stores in the Ordinary Course of Business of the Credit Parties;
provided that the Credit Parties shall not sell or otherwise dispose of more
than (i) seven (7) stores in any Fiscal Year and (ii) twenty (20) stores in the
aggregate during the term of this Agreement, in each case (y) except upon the
prior written consent of Agent or (z) unless such sales or other dispositions
are conducted by a liquidator or under the supervision of a consultant (as
acceptable to Agent) and pursuant to liquidation or consulting arrangements
acceptable to Agent; and

(j) disposition of the Mortgaged Property; provided that (i) no Event of Default
shall exist at the time of any disposition or shall result from such
disposition, (ii) such disposition is made for no less than seventy five percent
(75%) of the Appraised Value of the Mortgaged Property, (iii) not less than 100%
of the aggregate sales price from such disposition shall be paid in immediately
available funds and (iv) promptly upon receipt by a Credit Party of the Net
Proceeds of such disposition, the Borrowers shall deliver, or cause to be
delivered, such Net Proceeds to Agent for application in accordance with
subsection 1.8(d).

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except upon not less
than five (5) Business Days prior written notice to Agent, (a) any Subsidiary of
a Borrower may merge with, or dissolve or liquidate into, a Borrower or a
Wholly-Owned Subsidiary of a Borrower which is a Domestic Subsidiary, provided
that such Borrower or such Wholly-Owned Subsidiary which is a Domestic
Subsidiary shall be the continuing or surviving entity and all actions required
to maintain perfected Liens on the Stock of the surviving entity and other
Collateral in favor of Agent shall have been completed, (b) any Foreign
Subsidiary may merge with or dissolve or liquidate into another Foreign
Subsidiary provided if a First Tier Foreign Subsidiary is a constituent entity
in such merger, dissolution or liquidation, such First Tier Foreign Subsidiary
shall be the continuing or surviving entity and (c) any Inactive Subsidiary may
liquidate or be dissolved in accordance with subsection 5.2(f).

 

62



--------------------------------------------------------------------------------

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire,
or make any commitment to purchase or acquire any Stock or Stock Equivalents, or
any obligations or other securities of, or any interest in, any Person,
including the establishment or creation of a Subsidiary, or (ii) make or commit
to make any Acquisitions, or any other acquisition of all or substantially all
of the assets of another Person, or of any business or division of any Person,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or purchase, or commit to make or purchase, any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person including a Borrower, any Affiliate of a Borrower or
any Subsidiary of a Borrower (the items described in clauses (i), (ii) and
(iii) are referred to as “Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) extensions of credit by any Borrower to any other Credit Party; provided,
that: (i) if any Credit Party executes and delivers to any Borrower a note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing by such Credit Party to that Borrower, that Intercompany Note
shall be pledged and delivered to Agent pursuant to the Guaranty and Security
Agreement as additional collateral security for the Obligations; (ii) each
Borrower shall accurately record all intercompany transactions on its books and
records; and (iii) at the time any such intercompany loan or advance is made by
any Borrower to any other Credit Party and after giving effect thereto, each
such Borrower shall be Solvent;

(c) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2(b);

(d) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e) Investments existing on the Closing Date and set forth in Schedule 5.4;

(f) loans or advances to employees permitted under Section 5.6;

(g) re-acquisition of the Intellectual Property that is the subject of the
Master License Agreement; provided that (i) no Event of Default shall exist at
the time of such re-acquisition or shall result from such re-acquisition,
(ii) not less than 100% of the aggregate purchase price for the re-acquisition
of such rights shall be paid with balance sheet cash and (iii) the sum of
(y) the amount of cash and Cash Equivalents (other than any restricted cash and
Credit Card Receivables) that would be included on a consolidated balance sheet
of Parent and its Subsidiaries and (z) the Excess Availability, after giving pro
forma effect to such re-acquisition, for the twelve (12) month period

 

63



--------------------------------------------------------------------------------

immediately succeeding such re-acquisition, as if such re-acquisition was made
on the first day of such twelve (12) month period, shall be not less than
$20,000,000; and

(h) re-acquisition of the “dELiA*s Domain” (under and as defined in the Media
Services Agreement); provided that (i) no Event of Default shall exist at the
time of such re-acquisition or shall result from such re-acquisition, (ii) not
less than 100% of the aggregate purchase price for the re-acquisition of such
rights shall be paid with balance sheet cash and (iii) the sum of (y) the amount
of cash and Cash Equivalents (other than any restricted cash and Credit Card
Receivables) that would be included on a consolidated balance sheet of Parent
and its Subsidiaries and (z) the Excess Availability, after giving pro forma
effect to such re-acquisition, for the twelve (12) month period immediately
succeeding such re-acquisition, as if such re-acquisition was made on the first
day of such twelve (12) month period, shall be not less than $20,000,000.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations described in clause (a) of
the definition thereof and permitted pursuant to Section 5.9;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

(d) Indebtedness not to exceed $500,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof;

(e) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);

(f) Indebtedness under the Master License Agreement;

(g) Reimbursement obligations owed by any of the Credit Parties with respect to
any letter of credit issued for the account of any Credit Party; provided that
(i) such Indebtedness shall be secured only by cash collateral in accordance
with subsection 5.1(r), (ii) such Credit Party shall have made an L/C Request
for a Letter of Credit comparable to such letter of credit in accordance with
the terms of this Agreement and (y) GE Capital and all other L/C Issuers have
elected not to Issue such Letter of Credit pursuant to subsection 1.1(b) on or
prior to the date that is seven (7) days following receipt by Agent of such L/C
Request or (z) such Letter of Credit is not acceptable to the beneficiary and
(iii) the aggregate amount of such reimbursement obligations for all such
letters of credit shall not exceed at any time the L/C Sublimit less the sum
(without

 

64



--------------------------------------------------------------------------------

duplication) of the aggregate outstanding principal balance of the Letter of
Credit Obligations and L/C Reimbursement Obligations then outstanding;

(h) Reimbursement obligations owed by any of the Credit Parties with respect to
the Existing Letters of Credit; provided that the aggregate amount available to
draw under the Existing Letters of Credit does not exceed $1,050,000 at any one
time;

(i) Indebtedness consisting of redemption obligations owed by any of the Credit
Parties in respect of restricted stock awards to directors and officers to the
extent the redemption price does not exceed $10,000 in the aggregate at any
time; and

(j) other unsecured Indebtedness owing to Persons that are not Affiliates of the
Credit Parties not exceeding $1,000,000 in the aggregate at any time
outstanding.

5.6 Employee Loans and Transactions with Affiliates. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Subsidiaries to, enter into
any transaction with any Affiliate of a Borrower or of any such Subsidiary,
except:

(a) as expressly permitted by this Agreement;

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary and which are disclosed in
writing to Agent;

(c) loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business not to exceed $250,000 in the aggregate outstanding at any
time; and

(d) non-cash loans or advances made by Borrowers to employees of Credit Parties
that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Borrowers.

All such transactions existing as of the Closing Date are described in Schedule
5.6.

5.7 [Intentionally omitted].

 

65



--------------------------------------------------------------------------------

5.8 Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation with Agent’s prior written consent;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension and
renewals thereof which do not increase the amount of such Contingent Obligations
or impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared to the terms of the Contingent Obligation being
renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
subsection 5.2(b);

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under guarantees made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations are otherwise
permitted hereunder; provided that if such obligation is subordinated to the
Obligations, such guarantee shall be subordinated to the same extent; and

(h) other Contingent Obligations not exceeding $500,000 in the aggregate at any
time outstanding.

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien on any asset of a
Credit Party or a Subsidiary of a Credit Party

 

66



--------------------------------------------------------------------------------

with respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA
Event, that would, in the aggregate, result in Liabilities in excess of
$500,000. No Credit Party shall cause or suffer to exist any event that could
result in the imposition of a Lien with respect to any Benefit Plan.

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent or (ii) purchase,
redeem or otherwise acquire for value any Stock or Stock Equivalent now or
hereafter outstanding (the items described in clauses (i) and (ii) above are
referred to as “Restricted Payments”); except that any Wholly-Owned Subsidiary
of a Borrower may declare and pay dividends to a Borrower or any Wholly-Owned
Subsidiary of a Borrower, and except further that:

(a) Parent may declare and make dividend payments or other distributions payable
solely in its Stock or Stock Equivalents; and

(b) Parent may redeem from its officers, directors and employees Stock and Stock
Equivalents provided all of the following conditions are satisfied:

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment;

(ii) the aggregate Restricted Payments permitted (x) in any Fiscal Year of the
Borrowers shall not exceed $200,000 and (y) during the term of this Agreement
shall not exceed $1,000,000; and

(iii) after giving effect to such Restricted Payment, Excess Availability is not
less than $5,000,000.

5.12 Change in Business.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, engage in any line of business that is different from those
lines of business carried on by it on the date hereof unless such new line of
business is substantially similar or reasonably related thereto.

(b) DACCS, Inc. shall not engage in any line of business other than as described
in subsection 3.32(a).

 

67



--------------------------------------------------------------------------------

5.13 Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
make any material changes in its equity capital structure or amend any of its
Organization Documents in any material respect and, in each case, in any respect
adverse to Agent or Lenders.

5.14 Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any consolidated
Subsidiary of any Credit Party, (iii) change its name as it appears in official
filings in its jurisdiction of organization or (iv) change its jurisdiction of
organization, in the case of clauses (iii) and (iv), without at least twenty
(20) days’ prior written notice to Agent and the acknowledgement of Agent that
all actions required by Agent, including those to continue the perfection of its
Liens, have been completed.

 

68



--------------------------------------------------------------------------------

5.15 Amendments to Material Agreements. No Credit Party shall and no Credit
Party shall permit any of its Subsidiaries, to (i) amend, supplement, waive or
otherwise modify any provision of any Material Agreement in a manner adverse to
Agent or Lenders or which would reasonably be expected to have a Material
Adverse Effect, or (ii) take or fail to take any action under any Material
Agreement that would reasonably be expected to have a Material Adverse Effect.

5.16 No Negative Pledges. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any Credit Party or Subsidiary to pay
dividends or make any other distribution on any of such Credit Party’s or
Subsidiary’s Stock or Stock Equivalents or to pay fees or make other payments
and distributions to a Borrower or any other Credit Party. No Credit Party
shall, and no Credit Party shall permit any of its Subsidiaries to, directly or
indirectly, enter into, assume or become subject to any Contractual Obligation
prohibiting or otherwise restricting the existence of any Lien upon any of its
assets in favor of Agent, whether now owned or hereafter acquired except
(i) under the Loan Documents, (ii) in connection with any document or instrument
governing Liens permitted pursuant to subsections 5.1(h) and 5.1(i) provided
that any such restriction contained therein relates only to the asset or assets
subject to such permitted Liens, (iii) customary restrictions in leases,
subleases, licenses and sublicenses otherwise permitted by this Agreement so
long as such restrictions relate only to the assets subject thereto and
(iv) customary provisions restricting assignment of any agreement entered into
in the Ordinary Course of Business of the Credit Parties.

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Sections 3.27 and 3.28.

5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental

 

69



--------------------------------------------------------------------------------

Liabilities or otherwise adversely affect the value or marketability of any Real
Estate (whether or not owned by any Credit Party or any Subsidiary of any Credit
Party).

5.20 Prepayments of Other Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (a) the Obligations,
(b) Indebtedness secured by Liens permitted pursuant to subsections 5.1(h) and
5.1(i) if the asset securing such Indebtedness has been sold or otherwise
disposed of in a transaction permitted hereunder, (c) a Permitted Refinancing of
Indebtedness permitted under subsection 5.5(c) or (d), (d) prepayments of other
Indebtedness so long as the amounts prepaid do not exceed $250,000 in the
aggregate, (e) prepayment of intercompany Indebtedness owed by any Credit Party
to another Credit Party, (f) in connection with the transaction permitted by
subsection 5.4(g), and (g) in connection with the transaction permitted by
subsection 5.4(h).

ARTICLE VI.

[INTENTIONALLY OMITTED]

ARTICLE VII.

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of, or interest on, any Loan, including
after maturity of the Loans, or to pay any L/C Reimbursement Obligation or
(ii) to pay within three (3) Business Days after the same shall become due, any
fee or any other amount payable hereunder or pursuant to any other Loan
Document;

(b) Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or
(ii) any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $150,000 in the aggregate in any Borrowing Base Certificate and
(B) errors understating the Borrowing Base;

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsection 4.2(a), 4.2(b), 4.2(d),

 

70



--------------------------------------------------------------------------------

4.3(a) or 9.10(d), Section 4.1, 4.6, 4.9, 4.10, 4.11, 4.15 or 4.16 or Article V
or the Fee Letters;

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of fifteen (15) days after the earlier to occur of (i) the date
upon which a Responsible Officer of any Credit Party becomes aware of such
default and (ii) the date upon which written notice thereof is given to the
Borrower Representative by Agent or Required Lenders;

(e) Cross-Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $500,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded;

(f) Insolvency; Voluntary Proceedings. A Borrower, individually, ceases or
fails, or the Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against any such Person’s Properties with a value
in excess of $500,000 individually or in the aggregate and any such proceeding
or petition shall not be dismissed, or such writ, judgment, warrant of
attachment, execution or similar process

 

71



--------------------------------------------------------------------------------

shall not be released, vacated or fully bonded within sixty (60) days after
commencement, filing or levy; (ii) any Credit Party or Subsidiary of any Credit
Party admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; (iii) any Credit Party or any Subsidiary
of any Credit Party acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its Property or
business; or (iv) any Credit Party takes any action for the purpose of preparing
for or effecting or authorizing any of the foregoing;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $500,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof;

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens;

(k) Change of Control. There shall occur any Change of Control;

(l) Material Agreements. Any default or breach by any Borrower occurs and is
continuing under any of the Material Agreements or any of the Material
Agreements shall be terminated for any reason, except as permitted under
subsection 5.4(g); or

(m) Post Closing Obligations. The failure to satisfy the post closing
obligations set forth in Section 4.17 within the time periods set forth in such
Section.

 

72



--------------------------------------------------------------------------------

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent
may, and upon request of Required Lenders, shall, demand (which demand shall be
deemed to have been delivered automatically upon any acceleration of the Loans
and other obligations hereunder pursuant to Section 7.2), and the Borrowers
shall thereupon deliver to Agent, to be held for the benefit of the L/C Issuer,
Agent and the Lenders entitled thereto, an amount of cash equal to 105% of the
amount of L/C Reimbursement Obligations as additional collateral security for
Obligations. Agent may at any time apply any or all of such cash and cash
collateral to the payment of any or all of the Credit Parties’ Obligations. The
remaining balance of the cash collateral will be returned to the Borrowers when
all Letters of Credit have been terminated or discharged, all Commitments have
been terminated and all Obligations have been paid in full in cash.

 

73



--------------------------------------------------------------------------------

ARTICLE VIII.

THE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in subsection 7.1(f)
or (g) or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Secured
Party is hereby authorized to make such payment to Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in subsection 7.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for Agent, the Lenders and the L/C Issuers for purposes of the perfection of
Liens with respect to any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender and L/C

 

74



--------------------------------------------------------------------------------

Issuer hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

8.3 Use of Discretion.

(a) Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law;

(b) Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or its Affiliates that is
communicated to or obtained by Agent or any of its Affiliates in any capacity;
and

 

75



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of all the Lenders and the
L/C Issuer; provided that the foregoing shall not prohibit (i) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) each of the L/C Issuer and the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
Section 9.11 or (iv) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any bankruptcy or other debtor relief law; and
provided further that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (A) the Required Lenders
shall have the rights otherwise ascribed to Agent pursuant to Section 7.2 and
(B) in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 9.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case in good
faith believed by it to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan

 

76



--------------------------------------------------------------------------------

Document, and each Secured Party, each Borrower and each other Credit Party
hereby waive and shall not assert (and the Borrowers shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower Representative, any Lender or L/C Issuer
describing such Default or Event of Default clearly labeled “notice of default”
(in which case Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and each Borrower hereby waives and agrees not to assert (and
each Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.

(c) Each Lender and L/C Issuer (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make

 

77



--------------------------------------------------------------------------------

its own independent investigation of the operations, financial conditions and
affairs of the Credit Parties and (ii) agrees that it shall not rely on any
audit or other report provided by Agent or its Related Persons (an “Agent
Report”). Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties. Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to
(w) any existing or proposed financing, (x) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation,
(y) the scope or adequacy of Agent’s and its Related Persons’ due diligence, or
the presence or absence of any errors or omissions contained in any Agent Report
or in any related documentation, and (z) any work performed by Agent or Agent’s
Related Persons in connection with or using any Agent Report or any related
documentation.

(d) Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Required Lender” and any similar terms
shall, except where otherwise expressly provided in any Loan Document, include,
without limitation, Agent or such Affiliate, as the case may be, in its
individual capacity as Lender or as one of the Required Lenders.

 

78



--------------------------------------------------------------------------------

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of,

 

79



--------------------------------------------------------------------------------

or on behalf of, any Credit Party) that may be incurred by Agent or any of its
Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, consent, waiver or enforcement (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding or otherwise) of, or legal advice in respect of its
rights or responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender failed to notify Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).

 

80



--------------------------------------------------------------------------------

8.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower Representative, effective on the date set forth in such
notice or, if no such date is set forth therein, upon the date such notice shall
be effective in accordance with the terms of this Section 8.9. If Agent delivers
any such notice, the Required Lenders shall have the right to appoint a
successor Agent. If, within thirty (30) days after the retiring Agent having
given notice of resignation, no successor Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent from among the Lenders.
Each appointment under this clause (a) shall be subject to the prior consent of
the Borrowers, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

(c) Any L/C Issuer may refuse to issue a Letter of Credit in its sole
discretion.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of a Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent); and

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a

 

81



--------------------------------------------------------------------------------

waiver or consent), (ii) any property subject to a Lien permitted hereunder in
reliance upon subsection 5.1(h) or 5.1(i) and (iii) all of the Collateral and
all Credit Parties, upon (A) termination of the Revolving Loan Commitments,
(B) payment and satisfaction in full of all Loans, all L/C Reimbursement
Obligations and all other Obligations under the Loan Documents and all
Obligations arising under Secured Rate Contracts, that Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable, (C) deposit of cash collateral with respect to all contingent
Obligations (or, as an alternative to cash collateral in the case of any Letter
of Credit Obligation, receipt by Agent of a back-up letter of credit), in
amounts and on terms and conditions and with parties satisfactory to Agent and
each Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations (other than L/C Reimbursement Obligations) as to which no claim has
been asserted) and (D) to the extent requested by Agent, receipt by Agent and
the Secured Parties of liability releases from the Credit Parties each in form
and substance acceptable to Agent.

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrower
Representative, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to
L/C Issuers, subsection 1.1(b)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

 

82



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and the Borrowers, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly affected thereby (or by Agent with the
consent of all the Lenders directly affected thereby), in addition to Agent and
the Required Lenders (or by Agent with the consent of the Required Lenders) and
the Borrowers, do any of the following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 (other than scheduled installments
under subsection 1.8(a)) may be postponed, delayed, reduced, waived or modified
with the consent of Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document, including
L/C Reimbursement Obligations;

(iv) amend or modify subsection 1.10(c);

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(vi) amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

 

83



--------------------------------------------------------------------------------

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline Lender or the L/C Issuer, as the case may be, in addition
to the Required Lenders or all Lenders directly affected thereby, as the case
may be (or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document. No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.

(c) No amendment or waiver shall, unless signed by Agent and Required Lenders
(or by Agent with the consent of Required Lenders): (i) amend or waive
compliance with the conditions precedent to the obligations of Lenders to make
any Revolving Loan (or of L/C Issuer to issue any Letter of Credit) in
Section 2.2; (ii) amend or waive non-compliance with any provision of subsection
1.1(a)(ii); (iii) waive any Default or Event of Default for the purpose of
satisfying the conditions precedent to the obligations of Lenders to make any
Revolving Loan (or of any L/C Issuer to issue any Letter of Credit) in
Section 2.2; (iv) amend or waive this subsection 9.1(c) or the definitions of
the terms used in this subsection 9.1(c) insofar as the definitions affect the
substance of this subsection 9.1(c); (v) amend or modify the definitions of
Eligible Credit Card Receivables, Eligible Inventory, Eligible Mortgaged
Property or Borrowing Base, including any increase in the percentage advance
rates in the definition of Borrowing Base, in a manner which would increase the
availability of credit under the Revolving Loan; or (vi) change the definition
of the term Required Lenders or the percentage of Lenders which shall be
required for Lenders to take any action hereunder.

(d) Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” (or be, or have its Loans and
Commitments, included in the determination of “Required Lenders” or “Lenders
directly affected” pursuant to this Section 9.1) for any voting or consent
rights under or with respect to any Loan Document, except that a Non-Funding
Lender shall be treated as an “affected Lender” for purposes of
Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to an increase in such
Non-Funding Lender’s Commitments, a reduction of the principal amount owed to
such Non-Funding Lender or, unless such Non-Funding Lender is treated the same
as the Other Lenders holding Loans of the same type, a reduction in the interest
rates applicable to the Loans held by such Non-Funding Lender. Moreover, for the
purposes

 

84



--------------------------------------------------------------------------------

of determining the Required Lenders, the Loans and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.

(e) Notwithstanding anything to the contrary contained in this Section 9.1,
(x) Borrowers may amend Schedules 3.19 and 3.21 upon notice to Agent, (y) Agent
may amend Schedule 1.1(a) to reflect Sales entered into pursuant to Section 9.9,
and (z) Agent and Borrowers may amend or modify this Agreement and any other
Loan Document to (1) cure any ambiguity, omission, defect or inconsistency
therein, or (2) grant a new Lien for the benefit of the Secured Parties, extend
an existing Lien over additional property for the benefit of the Secured Parties
or join additional Persons as Credit Parties; provided that no Credit Card
Receivables or Inventory of such Person shall be included as Eligible Credit
Card Receivables or Eligible Inventory until a field examination (and, if
required by Agent, an Inventory appraisal) with respect thereto has been
completed to the satisfaction of Agent, including the establishment of Reserves
required in Agent’s Good Faith Discretion.

(f) Notwithstanding anything to the contrary contained in this Section 9.1,
Agent may amend Schedule 1.1(a) to reflect a Facilities Increase in accordance
with Section 1.1(d) and to reflect assignments entered into pursuant to
Section 9.9.

(g) Notwithstanding anything to the contrary contained herein, any amendment
necessary to implement the terms of a Facilities Increase in accordance with the
terms hereof shall be deemed effective once executed and delivered by each of
the Credit Parties and Agent.

9.2 Notices.

(a) Addresses. All notices and other communications (“Communications”) required
or expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein. With respect to Communications by
Agent to any Lender or any Lender to Agent, such Communications shall be
(i) addressed to the address set forth on the applicable signature page hereto,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-code fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System approved by or set up by or at the direction of Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of Agent and the Swingline Lender, to the other parties hereto and (B) in
the case of all other parties, to the Borrower Representative and Agent.
Transmissions made by electronic mail or E-Fax to Agent shall be effective only
(x) for notices where such transmission is specifically authorized by this
Agreement, (y) if such transmission is delivered in compliance with procedures
of Agent applicable at the time and previously

 

85



--------------------------------------------------------------------------------

communicated to Borrower Representative, and (z) if receipt of such transmission
is acknowledged by Agent. With respect to Communications by Agent or any Lender
to any Borrower or the Borrower Representative, such Communications shall not be
made by Intralinks® and shall be addressed to (1) the address set forth on the
applicable signature page hereto or (ii) such other address as shall be notified
in writing to the other parties hereto.

(b) Effectiveness. (i) All Communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(A) if delivered by hand, upon personal delivery, (B) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(C) if delivered by mail, three (3) Business Days after deposit in the mail,
(D) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (E) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

86



--------------------------------------------------------------------------------

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of each Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

 

87



--------------------------------------------------------------------------------

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrowers
agree to pay or reimburse upon written demand (a) Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons
(but only to the extent Agent or its Affiliates are required to reimburse such
Related Persons), in connection with the investigation, development,
preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein, in each case including Attorney Costs of
Agent, the cost of environmental audits, Collateral audits (subject to the
applicable limitations set forth in Section 4.9) and appraisals, background
checks and similar expenses, (b) Agent for all reasonable costs and expenses
incurred by it or any of its Related Persons in connection with field
examinations and Collateral examinations (which shall be reimbursed, in addition
to the out-of-pocket costs and expenses of such examiners, at the per diem rate
per individual charged by Agent for its examiners), (c) each of Agent, its
Related Persons, and L/C Issuer for all costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (iii) the
commencement, defense, conduct of, intervention in, or the taking of any other
action with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document, Obligation or Related Transaction (or the response to and
preparation for any subpoena or request for document production relating
thereto), including Attorney Costs and (d) fees and disbursements of Attorney
Costs of one law firm on behalf of all Lenders (other than Agent) incurred in
connection with any of the matters referred to in clause (c) above.

 

88



--------------------------------------------------------------------------------

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Obligation (or the repayment thereof), any Letter of Credit, the use or intended
use of the proceeds of any Loan or the use of any Letter of Credit or any
securities filing of, or with respect to, any Credit Party, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of any Credit Party or any Affiliate
of any of them in connection with any of the foregoing and any Contractual
Obligation entered into in connection with any E-Systems or other Electronic
Transmissions, (iii) any actual or prospective investigation, litigation or
other proceeding, whether or not brought by any such Indemnitee or any of its
Related Persons, any holders of securities or creditors (and including
attorneys’ fees in any case), whether or not any such Indemnitee, Related
Person, holder or creditor is a party thereto, and whether or not based on any
securities or commercial law or regulation or any other Requirement of Law or
theory thereof, including common law, equity, contract, tort or otherwise or
(iv) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing (collectively, the “Indemnified Matters”); provided,
however, that no Credit Party shall have any liability under this Section 9.6 to
any Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall
have any liability with respect to any Indemnified Matter other than (to the
extent otherwise liable), to the extent such liability has resulted primarily
from the gross negligence or willful misconduct of such Indemnitee or from such
Indemnitee’s breach of its obligations under this Agreement, as determined by a
court of competent jurisdiction in a final non-appealable judgment or order.
Furthermore, each of each Borrower and each other Credit Party executing this
Agreement waives and agrees not to assert against any Indemnitee, and shall
cause each other Credit Party to waive and not assert against any Indemnitee,
any right of contribution with respect to any Liabilities that may be imposed
on, incurred by or asserted against any Related Person.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any

 

89



--------------------------------------------------------------------------------

Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee;
provided that, in the event of any conflict between the terms of this subsection
9.6(b) and the Environmental Indemnity Agreement, the terms of the Environmental
Indemnity Agreement shall govern.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that no Borrower
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrowers, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of the Borrowers, the other Credit Parties hereto
(in each case except for Article VIII), Agent, each Lender and each L/C Issuer
receiving the benefits of the Loan Documents and, to the extent provided in
Section 8.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 8.9), none of the Borrowers, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

 

90



--------------------------------------------------------------------------------

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to any of the following Persons (each, an “Eligible
Assignee”) (i) any existing Lender (other than a Non-Funding Lender), (ii) any
Affiliate or Approved Fund of any existing Lender (other than a Non-Funding
Lender) or (iii) any other Person (which in no event shall be a Competitor of
any Borrower) acceptable (which acceptance shall not be unreasonably withheld or
delayed) to Agent and, with respect to Sales of Revolving Loan Commitments, each
L/C Issuer that is a Lender and, as long as no Event of Default is continuing,
the Borrower Representative (which acceptances shall be deemed to have been
given unless an objection is delivered to Agent within five (5) Business Days
after notice of a proposed sale is delivered to Borrower Representative);
provided, however, that (v) such Sales must be ratable among the obligations
owing to and owed by such Lender with respect to the Revolving Loans, (w) for
each Loan, the aggregate outstanding principal amount (determined as of the
effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower Representative (to
the extent required) and Agent, (x) such Sales shall be effective only upon the
acknowledgement in writing of such Sale by Agent, (y) interest accrued prior to
and through the date of any such Sale may not be assigned, and (z) such Sales by
Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to Agent’s prior written consent in all
instances, unless in connection with such Sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
subsection 1.11(e)(v). Agent’s refusal to accept a Sale to a Credit Party, an
Affiliate of a Credit Party, a holder of Subordinated Debt or an Affiliate of
such a holder, or to any Person that would be a Non-Funding Lender, or the
imposition of conditions or limitations (including limitations on voting) upon
Sales to such Persons, shall not be deemed to be unreasonable.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt

 

91



--------------------------------------------------------------------------------

and, if such Assignment is made in accordance with clause (iii) of subsection
9.9(b), upon Agent (and the Borrower, if applicable) consenting to such
Assignment, from and after the effective date specified in such Assignment,
Agent shall record or cause to be recorded in the Register the information
contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (i) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (ii) any holder of, or
trustee for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrowers, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and the Letters of Credit); provided, however, that, whether as a result of any
term of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties

 

92



--------------------------------------------------------------------------------

and the Secured Parties towards such Lender, under any Loan Document shall
remain unchanged and each other party hereto shall continue to deal solely with
such Lender, which shall remain the holder of the Obligations in the Register,
except that (A) each such participant and SPV shall be entitled to the benefit
of Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the tax forms such Lender is required to collect
pursuant to subsection 10.1(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of subsection 9.1(a) with respect to amounts, or dates fixed for payment
of amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in clause (vi) of
subsection 9.1(a). No party hereto shall institute (and each Borrower shall
cause each other Credit Party not to institute) against any SPV grantee of an
option pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to get reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Agent, each Lender and L/C Issuer acknowledges and
agrees that it may receive material non-public information (“MNPI”) hereunder
concerning the Credit Parties and their Affiliates and agrees to use such
information in compliance with all relevant policies, procedures and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).

(b) Confidential Information. Each Lender, L/C Issuer and Agent agrees to use
all reasonable efforts to maintain, in accordance with its customary practices,
the confidentiality of information obtained by it pursuant to any Loan Document
and designated in writing by any Credit Party as confidential, except that such

 

93



--------------------------------------------------------------------------------

information may be disclosed (i) with the Borrower Representative’s consent,
(ii) to Related Persons of such Lender, L/C Issuer or Agent, as the case may be,
or to any Person that any L/C Issuer causes to issue Letters of Credit
hereunder, who shall be advised of the confidential nature of such information
and instructed to keep such information confidential in accordance with the
terms hereof, (iii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 9.10 or (B) available to such Lender, L/C Issuer or Agent or any of
their Related Persons, as the case may be, from a source (other than any Credit
Party) not known by them to be subject to disclosure restrictions, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements,
(vi) (A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or
(B) otherwise to the extent consisting of general portfolio information that
does not identify Credit Parties, (vii) to current or prospective assignees,
SPVs (including the investors or prospective investors therein) or participants,
direct or contractual counterparties to any Secured Rate Contracts and to their
respective Related Persons, in each case to the extent such assignees,
investors, participants, counterparties or Related Persons agree to be bound by
provisions substantially similar to the provisions of this Section 9.10 (and
such Person may disclose information to their respective Related Persons in
accordance with clause (ii) above), (viii) to any other party hereto, and
(ix) in connection with the exercise or enforcement of any right or remedy under
any Loan Document, in connection with any litigation or other proceeding to
which such Lender, L/C Issuer or Agent or any of their Related Persons is a
party or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Related Persons referring to a Lender,
L/C Issuer or Agent or any of their Related Persons. In the event of any
conflict between the terms of this Section 9.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 9.10 shall govern.

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of any press releases, advertising or other promotional materials
(including, without limitation, via any Electronic Transmission) relating to the
financing transactions contemplated by this Agreement using such Credit Party’s
name, product photographs, logo or trademark. Agent or such Lender shall provide
a draft of any such advertising material to Borrowers for review and comment
prior to the publication thereof.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated herein or therein to which GE Capital
or any of its Affiliates is party without the prior consent of GE Capital except
to the extent required to do so under applicable Requirements of Law and then,
only after consulting with GE Capital.

 

94



--------------------------------------------------------------------------------

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. During the continuance of any Event of Default, each of
Agent, each Lender, each L/C Issuer and each Affiliate (including each branch
office thereof) of any of them is hereby authorized, without notice or demand
(each of which is hereby waived by each Credit Party), at any time and from time
to time during the continuance of any Event of Default and to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (whether general or special, time or demand, provisional or final) at
any time held and other Indebtedness, claims or other obligations at any time
owing by Agent, such Lender, such L/C Issuer or any of their respective
Affiliates to or for the credit or the account of the Borrowers or any other
Credit Party against any Obligation of any Credit Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured. No
Lender or L/C Issuer shall exercise any such right of setoff without the prior
consent of Agent or Required Lenders. Each of Agent, each Lender and each L/C
Issuer agrees promptly to notify the Borrower Representative and Agent after any
such setoff and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights under this Section 9.11 are in addition
to any other rights and remedies (including other rights of setoff) that Agent,
the Lenders, the L/C Issuer, their Affiliates and the other Secured Parties, may
have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrowers, applied to repay the Obligations in accordance herewith);

 

95



--------------------------------------------------------------------------------

provided, however, that (i) if such payment is rescinded or otherwise recovered
from such Lender or L/C Issuer in whole or in part, such purchase shall be
rescinded and the purchase price therefor shall be returned to such Lender or
L/C Issuer without interest and (ii) such Lender shall, to the fullest extent
permitted by applicable Requirements of Law, be able to exercise all its rights
of payment (including the right of setoff) with respect to such participation as
fully as if such Lender were the direct creditor of the applicable Credit Party
in the amount of such participation. If a Non-Funding Lender receives any such
payment as described in the previous sentence, such Lender shall turn over such
payments to Agent in an amount that would satisfy the cash collateral
requirements set forth in subsection 1.11(e).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the

 

96



--------------------------------------------------------------------------------

generality of the foregoing, each of the parties hereto has had the advice of
counsel with respect to Sections 9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrowers, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST).

(b) Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
ANY LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH BORROWER AND EACH OTHER CREDIT PARTY EXECUTING
THIS AGREEMENT HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS;
PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF AGENT TO
COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY OTHER JURISDICTION
TO THE EXTENT AGENT DETERMINES THAT SUCH ACTION IS NECESSARY OR APPROPRIATE TO
EXERCISE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS. THE PARTIES HERETO
(AND, TO THE EXTENT SET FORTH IN ANY OTHER LOAN DOCUMENT, EACH OTHER CREDIT
PARTY) HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF
THEM MAY NOW OR HEREAFTER HAVE TO

 

97



--------------------------------------------------------------------------------

THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

(c) Service of Process. EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND
OTHER SERVICE OF PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES OF AMERICA WITH RESPECT TO OR
OTHERWISE ARISING OUT OF OR IN CONNECTION WITH ANY LOAN DOCUMENT BY ANY MEANS
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF
(BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF THE
BORROWERS SPECIFIED HEREIN (AND SHALL BE EFFECTIVE WHEN SUCH MAILING SHALL BE
EFFECTIVE, AS PROVIDED THEREIN). EACH CREDIT PARTY AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

(d) Non-Exclusive Jurisdiction. NOTHING CONTAINED IN THIS SECTION 9.18 SHALL
AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR

 

98



--------------------------------------------------------------------------------

RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM,
PURPOSE OR EFFECT OTHER THAN THE FEE LETTERS. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of each Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Articles VIII (Agent) and X (Taxes, Yield Protection and
Illegality) and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

9.22 Replacement of Lender. Within forty-five (45) days after: (i) receipt by
the Borrower Representative of written notice and demand from any Lender that is
not Agent or an Affiliate of Agent (an “Affected Lender”) for payment of
additional costs as provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any
failure by any Lender (other than Agent or an Affiliate of Agent) to consent to
a requested amendment, waiver or modification to any Loan Document in

 

99



--------------------------------------------------------------------------------

which Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, the Borrowers may, at
their option, notify Agent and such Affected Lender (or such non-consenting
Lender) of the Borrowers’ intention to obtain, at the Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender (or such
non-consenting Lender), which Replacement Lender shall be reasonably
satisfactory to Agent. In the event the Borrowers obtain a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) shall sell and assign its Loans
and Commitments to such Replacement Lender, at par, provided that the Borrowers
have reimbursed such Affected Lender for its increased costs for which it is
entitled to reimbursement under this Agreement through the date of such sale and
assignment. In the event that a replaced Lender does not execute an Assignment
pursuant to Section 9.9 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 9.22 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 9.22, the Borrowers shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by the Borrowers, the Replacement Lender and
Agent, shall be effective for purposes of this Section 9.22 and Section 9.9.
Notwithstanding the foregoing, with respect to a Lender that is a Non-Funding
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender at any time with
three (3) Business Days’ prior notice to such Lender (unless notice is not
practicable under the circumstances) and cause such Lender’s Loans and
Commitments to be sold and assigned, in whole or in part, at par. Upon any such
assignment and payment and compliance with the other provisions of Section 9.9,
such replaced Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such replaced Lender to indemnification hereunder shall
survive.

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of Borrower and the
other Credit Parties are subject.

9.24 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

 

100



--------------------------------------------------------------------------------

9.25 Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding Excluded Taxes, the
“Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any amount payable under any Loan Document to any Secured Party (i) such amount
shall be increased as necessary to ensure that, after all required deductions
for Taxes are made (including deductions applicable to any increases to any
amount under this Section 10.1), such Secured Party receives the amount it would
have received had no such deductions been made, (ii) the relevant Credit Party
shall make such deductions, (iii) the relevant Credit Party shall timely pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within thirty (30) days
after such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.

(c) In addition, the Borrowers agree to pay, and authorize Agent to pay in their
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and all
Liabilities with respect thereto (including by reason of any delay in payment
thereof), in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any Loan Document or any transaction contemplated
therein (collectively, “Other Taxes”). For the avoidance of doubt, Other Taxes
shall not include any Taxes that are Excluded Taxes. The Swingline Lender may,
without any need for notice, demand or consent from the Borrowers or the
Borrower Representative, by making funds available to Agent in the amount equal
to any such payment, make a Swingline Loan to the Borrowers in such amount, the
proceeds of which shall be used by Agent in whole to make such payment. Within
30 days after the date of any payment of Other Taxes by any

 

101



--------------------------------------------------------------------------------

Credit Party, the Borrowers shall furnish to Agent, at its address referred to
in Section 9.2, the original or a certified copy of a receipt evidencing payment
thereof or other evidence of payment reasonably satisfactory to Agent.

(d) Without duplication of any amounts paid pursuant to Sections 10.1(a),
10.1(b) and 10.1(c), the Borrowers shall reimburse and indemnify, within thirty
(30) days after receipt of demand therefor (with copy to Agent), each Secured
Party for all Taxes and Other Taxes (including any Taxes and Other Taxes imposed
by any jurisdiction on amounts payable under this Section 10.1) paid by such
Secured Party and any Liabilities arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted. A
certificate of the Secured Party (or of Agent on behalf of such Secured Party)
claiming any compensation under this clause (d), setting forth the amounts to be
paid thereunder and delivered to the Borrower Representative with copy to Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

(f)

(i) Each Non-U.S. Lender Party that, at any of the following times, is entitled
to an exemption from United States withholding tax or is subject to such
withholding tax at a reduced rate under an applicable tax treaty, shall (w) on
or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower Representative or Agent (or, in the case of a participant or SPV, the
relevant Lender), provide Agent and the Borrower Representative (or, in the case
of a participant or SPV, the relevant Lender) with two completed originals of
each of the following, as applicable: (A) Forms W-8ECI (claiming exemption from
U.S. withholding tax because the income is effectively connected with a U.S.
trade or business), W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) and/or W-8IMY (together with
appropriate forms, certifications and supporting statements) or any successor
forms, (B) in the case of a Non-U.S. Lender Party claiming exemption under
Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form
and a certificate in form and substance acceptable to Agent that such Non-U.S.
Lender Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the

 

102



--------------------------------------------------------------------------------

Borrowers within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (C) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Non-U.S. Lender Party to such exemption from United States
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender Party under the Loan Documents. Unless the Borrower
Representative and Agent have received forms or other documents reasonably
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Credit
Parties and Agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f)(ii) and
(D) from time to time if requested by the Borrower Representative or Agent (or,
in the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding tax) or
any successor form. Unless the Borrower Representative and Agent have received
forms or other documents reasonably satisfactory to them indicating that payment
under any Loan Document to or for a U.S. Lender Party are not subject to United
States withholding tax, the Credit Parties and Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

(iv) If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower Representative any
documentation under any Requirement of Law or reasonably requested by Agent or
Borrower Representative sufficient for Agent or Borrower Representative to
comply with their obligations under FATCA and to determine that such Non-U.S.
Lender has complied with such applicable reporting requirements.

(g) The Borrowers shall not be liable to any Lender to the extent such liability
is caused by the breach by such Lender of its obligations under this
Section 10.1.

(h) If Agent or any Lender determines, in its sole discretion, that it has
received a refund (whether by way of direct payment, offset or credit) of any
Taxes or

 

103



--------------------------------------------------------------------------------

Other Taxes as to which it has been indemnified by a Borrower or with respect to
which Borrower has been paid additional amounts pursuant to Section 10.1, it
shall pay over such refund to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this
Section 10.1 with respect to Taxes or Other Taxes giving rise to such refund),
net of all related out-of-pocket expenses of Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Borrower, within ten (10) days
following the request of Agent or such Lender, agrees to repay the amount paid
over to such Borrower to Agent or such Lender in the event Agent or such Lender
is required to repay such refund to such Governmental Authority. This
Section 10.1(h) shall not be construed to require Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to such Borrower or any other Person.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrowers through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrowers shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower Representative may elect, by giving notice to such
Lender through Agent that all Loans which would otherwise be made by any such
Lender as LIBOR Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

10.3 Increased Costs and Reduction of Return.

 

104



--------------------------------------------------------------------------------

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof, there
shall be any increase in the cost to such Lender or L/C Issuer of agreeing to
make or making, funding or maintaining any LIBOR Rate Loans or of issuing or
maintaining any Letter of Credit, then the Borrowers shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs; provided, that
the Borrowers shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(a) for any increased costs incurred more than
ninety (90) days prior to the date that such Lender or L/C Issuer notifies the
Borrower Representative, in writing of the increased costs and of such Lender’s
or L/C Issuer’s intention to claim compensation thereof; provided, further, that
if the circumstance giving rise to such increased costs is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s contracted return on
capital) reasonably determines that the amount of such capital is increased as a
consequence of its Commitment(s), loans, credits or obligations under this
Agreement, then, within thirty (30) days of demand of such Lender or L/C Issuer
(with a copy to Agent), the Borrowers shall pay to such Lender or L/C Issuer,
from time to time as specified by such Lender or L/C Issuer, additional amounts
sufficient to compensate such Lender or L/C Issuer (or the entity controlling
the Lender or L/C Issuer) for such increase; provided, that the Borrowers shall
not be required to compensate any Lender or L/C Issuer pursuant to this
subsection

 

105



--------------------------------------------------------------------------------

10.3(b) for any amounts incurred more than ninety (90) days prior to the date
that such Lender or L/C Issuer notifies the Borrower Representative, in writing
of the amounts and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the event giving rise to such
increase is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law under clause (a) above and/or a change in Capital
Adequacy Regulation under clause (b) above, as applicable, regardless of the
date enacted, adopted or issued.

(d) This Section 10.3 shall not apply with respect to Taxes or Other Taxes
covered by Section 10.1 or the imposition of, or any change in the rate of, any
Excluded Taxes.

10.4 Funding Losses. The Borrowers agree to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrowers to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrowers to borrow, continue or convert a Loan after the
Borrower Representative has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation;

(c) the failure of the Borrowers to make any prepayment after the Borrowers have
given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrowers to the Lenders under this
Section 10.4 and under subsection 10.3(a): each

 

106



--------------------------------------------------------------------------------

LIBOR Rate Loan made by a Lender (and each related reserve, special deposit or
similar requirement) shall be conclusively deemed to have been funded at the
LIBOR used in determining the interest rate for such LIBOR Rate Loan by a
matching deposit or other borrowing in the interbank Eurodollar market for a
comparable amount and for a comparable period, whether or not such LIBOR Rate
Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to subsection 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the
Borrower Representative and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Rate Loans hereunder shall be suspended until
Agent revokes such notice in writing. Upon receipt of such notice, the Borrower
Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If the Borrower Representative
does not revoke such notice, the Lenders shall make, convert or continue the
Loans, as proposed by the Borrower Representative, in the amount specified in
the applicable notice submitted by the Borrower Representative, but such Loans
shall be made, converted or continued as Base Rate Loans.

10.6 Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower Representative shall have received at
least fifteen (15) days’ prior written notice (with a copy to Agent) of such
additional interest from the Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
shall be payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower Representative (with a
copy to Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrowers in the absence of manifest error.

 

107



--------------------------------------------------------------------------------

ARTICLE XI.

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Affected Lender”    9.22 “Agent Report”    8.5(c) “Aggregate Excess Funding
Amount”    1.11(e) “Agreement”    Preamble “Award”    4.16 “Borrower” and
“Borrowers”    Preamble “Borrower Materials”    9.10(e) “Borrower
Representative”    1.12 “Casualty”    4.15(a) “Communications”    9.2(a)
“Condemnation”    4.16 “Eligible Assignee”    9.9(b) “Eligible Credit Card
Receivables”    1.13 “Eligible Inventory”    1.14 “Eligible Mortgaged Property”
   1.15 “Event of Default”    7.1 “Facilities Increase”    1.1(d) “Facilities
Increase Date”    1.1(d) “Fixed Charge Coverage Ratio”    Exhibit 4.2(b) “GE
Capital”    Preamble “Indemnified Matters”    9.6 “Indemnitee”    9.6
“Intercompany Notes”    5.4 “Investments”    5.4 “L/C Reimbursement Agreement”
   1.1(b) “L/C Reimbursement Date”    1.1(b) “L/C Request”    1.1(b) “L/C
Sublimit”    1.1(b) “Lender” and “Lenders”    Preamble “Letter of Credit Fee”   
1.9(c) “Maximum Revolving Loan Amount”    1.1(a) “Maximum Lawful Rate”    1.3(d)
“Mortgaged Property Deliverables”    1.15(c) “MNPI”    9.10(a) “956 Impact”   
4.13(b) “Notice of Conversion/Continuation”    1.6(a) “OFAC”    3.27 “Option
Right”    7.1(k)

 

108



--------------------------------------------------------------------------------

“Other Lender”    1.11(e)(i) “Other Taxes”    10.1(c) “Overadvance”    1.1(a)
“Parent”    Preamble “Permitted Liens”    5.1 “Property Condition Report”   
1.15(c) “Register”    1.4(b) “Restricted Payments”    5.11 “Replacement Lender”
   9.22 “Revolving Loan Commitment”    1.1(a) “Revolving Loan” and “Revolving
Loans”    1.1(a) “Sale”    9.9(b) “SDN List”    3.27 “Settlement Date”   
1.11(b) “Swingline Request”    1.1(c) “Tax Returns”    3.10 “Taxes”    10.1(a)
“Unused Commitment Fee”    1.9(b) “Zoning Report”    1.15(c)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party, net of any credits, rebates or offsets owed to such customer.

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of (i)

 

109



--------------------------------------------------------------------------------

ten percent (10%) or more or (ii) solely for purposes of Sections 3.27, 3.28 and
9.10(d), fifteen percent (15%) or more, of the Stock (either directly or through
ownership of Stock Equivalents) of a Person shall for the purposes of this
Agreement, be deemed to be an Affiliate of the other Person. Notwithstanding the
foregoing, neither Agent nor any Lender shall be deemed an “Affiliate” of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents.

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$25,000,000, as such amount may be reduced or increased from time to time
pursuant to this Agreement.

“Applicable Margin” means:

(a) for the period commencing on the Closing Date through and including
November 26, 2011 and (i) with respect to Revolving Loans and Swingline Loans
(y) if a Base Rate Loan, one and three-quarters of one percent (1.75%) per annum
and (z) if a LIBOR Rate Loan, two and three-quarters of one percent (2.75%) per
annum, and (ii) with respect to L/C Reimbursement Obligations and any Letter of
Credit Fee, one and three-quarters of one percent (1.75%) per annum; provided
that the Applicable Margin may be adjusted prospectively on each of July 31,
2011 and October 30, 2011 as determined by Average Excess Availability during
the Fiscal Quarter immediately preceding such date of determination to the
Applicable Margin set forth in Level III of the table below, but in no event
during such period shall the Applicable Margin be adjusted down to the
Applicable Margin set forth in Level I of the table below; and

(b) on November 26 2011, the Applicable Margin shall be adjusted (up or down)
prospectively as determined by Average Excess Availability during the Fiscal
Quarter ending October 29, 2011, and thereafter, the Applicable Margin shall be
adjusted (up or down) prospectively on a quarterly basis as determined by
Average Excess Availability during the Fiscal Quarter immediately preceding such
date of determination, commencing on January 29, 2012. Adjustments in Applicable
Margins shall be determined by reference to the table below:

 

Level

  

Average Excess Availability

   LIBOR Rate
Margin     Base Rate
Margin     Letter of
Credit
Margin   I    Greater than $12,000,000      2.50 %      1.50 %      1.50 %  II
   Less than or equal to $12,000,000, but greater than $8,000,000      2.75 %   
  1.75 %      1.75 % 

 

110



--------------------------------------------------------------------------------

III    Less than or equal to $8,000,000      3.00 %      2.00 %      2.00 % 

The Applicable Margin shall be adjusted from time to time based upon Average
Excess Availability as shown in the Applicable Margin Certificates delivered to
Agent from time to time pursuant to subsection 4.2(o). If the Applicable Margin
Certificate delivered for a Fiscal Quarter indicates that the Applicable Margin
shall increase or decrease during the following Fiscal Quarter, then on the
first day of such following Fiscal Quarter the Applicable Margin shall be
adjusted in accordance therewith; provided, however, that if Borrowers shall
fail to deliver the Applicable Margin Certificate for a Fiscal Quarter by the
date required pursuant to subsection 4.2(o), then, at Agent’s election,
effective as of the first day of the Fiscal Quarter following the end of the
Fiscal Quarter for which such Applicable Margin Certificate was to have been
delivered, and continuing through the first day of the calendar month following
the date (if ever) when such Applicable Margin Certificate is delivered, the
Applicable Margin shall be the highest Applicable Margin specified in the
pricing table set forth above. Notwithstanding anything herein to the contrary,
Swingline Loans may not be LIBOR Rate Loans.

In the event that any Applicable Margin Certificate delivered pursuant to
subsection 4.2(o) is inaccurate, and such inaccuracy, if corrected, would have
led to the imposition of a higher Applicable Margin for any Fiscal Quarter than
the Applicable Margin applied for that period, then (i) the Applicable Margin
for such Fiscal Quarter shall be determined based on the corrected Applicable
Margin Certificate and (ii) the Borrowers shall immediately pay to Agent the
accrued additional interest owing as a result of such increased Applicable
Margin for that period. This paragraph shall not limit the rights of Agent or
the Lenders with respect to subsection 1.3(c) and Article VII hereof, and shall
survive the termination of this Agreement until the payment in full in cash of
the aggregate outstanding principal balance of the Loans.

Furthermore, solely for purposes of adjusting the Applicable Margin in clauses
(a) and (b) set forth above, the Mortgaged Property shall be included in the
calculation of Average Excess Availability from the Closing Date until the date
that is sixty (60) days after the Closing Date regardless of whether the
Mortgaged Property Deliverables have been delivered to Agent; provided, however,
that if Borrowers do not deliver the Mortgaged Property Deliverables to Agent on
or before the date that is sixty (60) days after the Closing Date, the Mortgaged
Property shall not be included in the calculation of Average Excess Availability
from and after the date that is sixty (60) days after the Closing Date until
such time (if any) as Borrowers deliver the Mortgaged Property Deliverables to
Agent.

“Applicable Margin Certificate” means a certificate of the Borrowers in
substantially the form of Exhibit 4.2(o) hereto, duly completed as of the
applicable date under subsection 4.2(o).

 

111



--------------------------------------------------------------------------------

“Appraised Value” means, with respect to the Mortgaged Property, the appraised
fair market value of such Real Estate as set forth in the most recent written
appraisal report prepared by an independent real estate appraiser reasonably
satisfactory to Agent and delivered to Agent, which appraisal report shall be in
form and substance satisfactory to Agent and shall be in conformance with FIRREA
appraisal requirements, if applicable.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Average Excess Availability” means, with respect to any Fiscal Quarter, the
average daily Excess Availability for such Fiscal Quarter.

“Bank Product Obligations” means all obligations, liabilities, Indebtedness,
contingent reimbursement obligations, fees and expenses owing by any Credit
Party to GE Capital or any of its Affiliates, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired, under or
with respect to any of the following: (i) credit cards, credit card processing
services, debit cards, or purchase cards, (ii) wire transfer services,
(iii) cash management accounts or services, and (iv) any loan, lease or
financial accommodation or any other services or credit facilities.
Notwithstanding anything herein to the contrary, Bank Product Obligations shall
not include any of the Obligations described in clause (a) of the definition of
“Obligations” in this Agreement.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum

 

112



--------------------------------------------------------------------------------

and the Federal Funds Rate, and (c) the sum of (x) LIBOR calculated for each
such day based on an Interest Period of three months determined two (2) Business
Days prior to such day, and (y) the excess of the Applicable Margin for LIBOR
Rate Loans over the Applicable Margin for Base Rate Loans, in each instance, as
of such day. Any change in the Base Rate due to a change in any of the foregoing
shall be effective on the effective date of such change in the Federal Funds
Rate or LIBOR for an Interest Period of three months.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrowers on the same day by the Lenders pursuant to Article I.

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

(a) 85% of the book value of Eligible Credit Card Receivables at such time;

(b) 85% of the Eligible Inventory, multiplied by the NOLV Factor; and

(c) following the delivery to Agent of the Mortgaged Property Deliverables, at
all times (i) prior to the FCCR Trigger Date, 30% of the Appraised Value of the
Mortgaged Property and (ii) on and after the FCCR Trigger Date, 50% of the
Appraised Value of the Mortgaged Property;

in each case less Reserves established by Agent at such time in its Good Faith
Discretion.

Notwithstanding the foregoing, the component of the Borrowing Base described in
clause (c) above shall at no time comprise more than 30% of the Borrowing Base.

“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Credit Party, in substantially the form of Exhibit 11.1(b)
hereto, duly completed as of a date acceptable to Agent in its sole discretion.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

 

113



--------------------------------------------------------------------------------

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9601 et seq. (1980)).

“Change of Control” means the occurrence of any of the following: (a) any person
shall become the legal or beneficial owner of, or shall have acquired, pursuant
to any Contractual Obligation or otherwise, control over the voting rights of
35% or more of the issued and outstanding Voting Stock of the Parent; (b) the
first day on which a majority of the members of the board of directors of the
Parent are not Continuing Directors; or (c) the Parent shall cease to own and
control legally and beneficially all of the economic and voting rights
associated with all classes of the outstanding Stock of the other Credit
Parties. For purpose of this definition, the following terms shall have the
following meanings: (x) “person” means any “person” as such term is used in the
United States

 

114



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, as amended, including any partnership, limited
partnership, syndicate or group of persons that is deemed to be a “person” for
purposes of Sections 13(d) and 14(d)(2) of such Securities Exchange Act,
(y) “beneficial owner” means any “beneficial owner” under and as defined in
Rules 13d-3 and 13d-5 of the United States Securities and Exchange Commission
under such Securities Exchange Act; provided, however, that any person shall be
deemed to be the beneficial owner of all Voting Stock that such person has the
right to acquire, whether such right is exercisable immediately or with the
passage of time and (z) “continuing director” means, at any date of
determination, each individual member of the board of directors of the Parent
who (i) has been a member of such board in the period of twelve (12) successive
calendar months last ended prior to such date or (ii) whose nomination for
election or appointment by the stockholders of the Parent was approved by a vote
of at least two thirds of the directors who were continuing directors at the
time of such nomination.

“Closing Date” means May 26, 2011.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party and any other Person who has
granted a Lien to Agent, in or upon which a Lien is granted or purported to be
granted or now or hereafter exists in favor of any Lender or Agent for the
benefit of Agent, Lenders and other Secured Parties, whether under this
Agreement or under any other documents executed by any such Persons and
delivered to Agent.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement, and all other security agreements, pledge
agreements, patent and trademark security agreements, lease assignments,
guarantees and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of any Credit Party or any other Person pledging or granting a lien on
Collateral or guaranteeing the payment and performance of the Obligations, and
any Lender or Agent for the benefit of Agent, the Lenders and other Secured
Parties now or hereafter delivered to the Lenders or Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against any such Person as debtor in favor of any
Lender or Agent for the benefit of Agent, the Lenders and the other Secured
Parties, as secured party, as any of the foregoing may be amended, restated
and/or modified from time to time.

“Commitment” means, for each Lender, its Revolving Loan Commitment.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment divided by the Aggregate Revolving Loan
Commitment; provided that following acceleration of the Loans, such term means,
as to

 

115



--------------------------------------------------------------------------------

any Lender, the percentage equivalent of the principal amount of the Loans held
by such Lender, divided by the aggregate principal amount of the Loans held by
all Lenders.

“Competitor” means each of the Persons that is an actual competitor of the
Borrowers and that has been designated as such in writing by the Borrower
Representative and provided to Agent and the Lenders.

“Compliance Certificate” means a certificate of the Borrower Representative, on
behalf of each Credit Party, in substantially the form of Exhibit 4.2(b) hereto,
duly completed as of the applicable date under subsection 4.2(b).

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

“Continuing Directors” means, as of any date of determination, those members of
the board of directors of the Parent, each of whom (a) was a member of such
board of directors on the Closing Date or (b) was nominated for election or
elected to such board of directors with the approval of a majority of the then
Continuing Directors who were members of such board of directors at the time of
such nomination or election.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance satisfactory to Agent and in any event providing
to Agent “control” of such deposit account, securities or commodities account
within the meaning of Articles 8 and 9 of the UCC.

 

116



--------------------------------------------------------------------------------

“Conversion Date” means any date on which the Borrowers convert a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Credit Card Agreements” shall mean all agreements or notices, each in form and
substance reasonably satisfactory to Agent, now or hereafter entered into by any
Borrower with any credit card issuer or any credit card processor, as the same
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, including, without limitation, any agreements or notices entered into
in connection with any Private Label Credit Cards; provided that any such credit
card agreement or notice shall provide, among other things, that each such
credit card processor shall transfer all proceeds due with respect to credit
card charges for sales (net of expenses and chargebacks of the credit card
issuer or processor) by the applicable Borrower received by it (or other amounts
payable by such credit card processor) into a designated concentration account
on a daily basis, or on such other basis as Agent may agree in writing in the
exercise of its Good Faith Discretion.

“Credit Card Receivables” shall mean, collectively, all present and future
rights of any Borrower to payment from (a) any major credit card issuer or major
credit card processor arising from sales of goods or rendition of services to
customers who have purchased such goods or services from such Borrower using a
credit or debit card, (b) any major credit card issuer or major credit card
processor in connection with the sale or transfer of Accounts arising pursuant
to the sale of goods or rendition of services by such Borrower to customers who
have purchased such goods or services using a credit card or a debit card,
including, but not limited to, all amounts at any time due or to become due from
any major credit card issuer or major credit card processor under the Credit
Card Agreements or otherwise and (c) the issuers of Private Label Credit Cards.

“Credit Parties” means each Borrower and each other Person (i) which executes a
guaranty of the Obligations, (ii) which grants a Lien on all or substantially
all of its assets to secure payment of the Obligations and (iii) all of the
Stock of which (other than the Parent) is pledged to Agent for the benefit of
the Secured Parties.

“CWA” means the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c), 5.2(d), 5.2(e), 5.2(g) and 5.2(h) and (b) the sale
or transfer by a Borrower

 

117



--------------------------------------------------------------------------------

or any Subsidiary of a Borrower of any Stock or Stock Equivalent issued by any
Subsidiary of a Borrower and held by such transferor Person.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.

“Eligible In-Transit Inventory” means all finished goods Inventory owned by a
Borrower, which Inventory is in transit in the U.S. to one of such Borrower’s
facilities and which Inventory (a) has been paid for by such Borrower or is in
the control of such Borrower’s carrier or agent, (b) is fully insured, (c) is
subject to a first priority perfected security interest in and lien upon such
goods in favor of Agent (except for any possessory lien upon such goods in the
possession of a freight carrier or shipping company securing only the freight
charges for the transportation of such goods to such Borrower), (d) is evidenced
or deliverable pursuant to Documents that have been delivered to Agent or an
agent acting on its behalf or designating Agent as Consignee, (e) is in transit
for no longer than seven (7) days before delivery to one of such Borrower’s
facilities and (f) otherwise meets the criteria for “Eligible Inventory”
hereunder.

“Environmental Indemnity Agreement” means that certain Hazardous Materials
Indemnity Agreement dated of even date hereof in favor of Agent (for itself and
on behalf of the Lenders) executed by Borrowers and each of the other Credit
Parties with respect to the Mortgaged Property.

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements, environmental transfer of ownership, notification or approval
statutes, CERCLA, RCRA and CWA.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the

 

118



--------------------------------------------------------------------------------

ownership, lease, sublease or other operation or occupation of property by any
Credit Party or any Subsidiary of any Credit Party, whether on, prior or after
the date hereof.

“EPCRS” means the Employee Plans Compliance Resolution System, as described in
Revenue Procedure 2008-50, or such successor Benefit Plan correction program.

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) the occurrence of a reportable
event described in Section 4043(b) or Section 4043(c) of ERISA with respect to a
Title IV Plan or Multiemployer Plan, unless the 30-day notice requirement has
been duly waived under the applicable regulations; (b) the withdrawal of any
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any ERISA
Affiliate from any Multiemployer Plan; (d) with respect to any Multiemployer
Plan, the receipt by any ERISA Affiliate of notice of the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the receipt by any ERISA Affiliate of notice of
the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (g) the failure to make any required contribution of any ERISA
Affiliate to any Title IV Plan or Multiemployer Plan when due; (h) the
imposition of a lien under Section 412 or 430(k) of the Code or Section 303 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder (excluding, solely
for purposes of this clause (i), plan document or operational failures that are
eligible for correction under EPCRS and are promptly corrected pursuant to
EPCRS); (j) a Title IV plan is in “at risk” status within the meaning of Code
Section 430(i); (k) receipt by any ERISA Affiliate of notice that a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; (l) receipt by any ERISA Affiliate of
notice of the institution of proceedings by the PBGC to terminate or appoint a
trustee or administrator in respect of any Multiemployer Plan; and (m) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or

 

119



--------------------------------------------------------------------------------

Multiemployer Plan or for the imposition of any material liability upon any
ERISA Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excess Availability” means, as of any date of determination, (a) the lesser of
(i) the Borrowing Base in effect at such time and (ii) the Aggregate Revolving
Loan Commitment then in effect, less (b) the sum (without duplication) of
(i) the aggregate amount of Letter of Credit Obligations at such time, (ii) the
outstanding Swingline Loans at such time and (iii) the outstanding Revolving
Loans at such time.

“Excess Availability Cure Event” means the date upon which Borrowers have Excess
Availability equal to or greater than twenty percent (20%) of the Borrowing Base
for a period of thirty (30) consecutive days following the occurrence and
continuance of an Excess Availability Trigger Event.

“Excess Availability Trigger Event” means, at any time after the Closing Date,
the failure of Borrowers to have Excess Availability of equal to or greater than
twenty percent (20%) of the Borrowing Base then in effect.

“Excluded Equity Issuance” means Net Issuance Proceeds resulting from the
issuance of (a) Stock or Stock Equivalents by the Parent to management,
employees or directors of a Credit Party under any employee stock option or
stock purchase plan or other employee benefits plan in existence from time to
time, (b) Stock or Stock Equivalents by a Wholly-Owned Subsidiary of any
Borrower to such Borrower or another Wholly-Owned Subsidiary of such Borrower
constituting an Investment permitted hereunder, (c) Stock or Stock Equivalents
by a Wholly-Owned Subsidiary of the Parent to Parent or another Wholly-Owned
Subsidiary of the Parent constituting an Investment permitted hereunder and
(d) Stock or Stock Equivalents by a Foreign Subsidiary of such Foreign
Subsidiary to qualify directors where required pursuant to a Requirement of Law
or to satisfy other requirements of applicable law, in each instance, with
respect to the ownership of Stock of Foreign Subsidiaries.

“Excluded Tax” means with respect to any Secured Party (a) taxes measured by
gross income, net income (including branch profits taxes) and franchise taxes
imposed in lieu of net income taxes, in each case imposed on any Secured Party
as a result of a present or former connection between such Secured Party and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising solely from any Secured Party having executed, delivered or performed
its obligations or received a payment under, or enforced, any Loan Document);
(b) withholding taxes to the extent that the

 

120



--------------------------------------------------------------------------------

obligation to withhold amounts existed on the date that such Person became a
“Secured Party” under this Agreement in the capacity under which such Person
makes a claim under Section 10.1(b) or designates a new Lending Office, except
in each case to the extent such Person is a direct or indirect assignee (other
than pursuant to Section 9.22) of any other Secured Party that was entitled, at
the time the assignment to such Person became effective, to receive additional
amounts under Section 10.1(b); (c) taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by any
Secured Party to deliver the documentation required to be delivered pursuant to
Section 10.1(f), and (d) in the case of a Non-U.S Lender Party, any United
States federal withholding taxes imposed on amounts payable to such Non-U.S.
Lender Party as a result of such Non-U.S. Lender Party’s failure to comply with
FATCA to establish a complete exemption from withholding thereunder.

“Existing Letters of Credit” means each of the letters of credit issued by Wells
Fargo Bank, N.A. prior to the Closing Date and described by date of issuance,
letter of credit number, undrawn amount and date of expiry on Schedule ELC
hereto, including any modifications, extensions or renewals of any Existing
Letter of Credit.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Facilities Increase Notice” means a notice from the Borrower Representative to
Agent requesting a Facilities Increase, which may include any proposed term and
condition for such proposed Facilities Increase but shall include, in any event,
the amount of such proposed Facilities Increase.

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

“FCCR Trigger Date” means the date upon which Borrowers have delivered to Agent
a Compliance Certificate pursuant to subsection 4.2(b) demonstrating that
Borrowers’ Fixed Charge Coverage Ratio (as calculated pursuant to Exhibit
4.2(b)) for the most recently ended four (4) Fiscal Quarters is greater than or
equal to 1.10:1.00.

 

121



--------------------------------------------------------------------------------

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letters” means (a) the Closing Date Fee Letter and (b) any additional fee
letter entered into as part of a Facilities Increase and executed by, among
others, Borrowers and Agent.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on the Saturday nearest the last day of each of April, July,
October and January of each year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on the Saturday nearest to the 31st day of January of each year.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Loans
and any prior liens on the Real Estate up to the maximum policy limits set under
the National Flood Insurance Program, or as otherwise required by Agent, with
deductibles not to exceed $50,000.

 

122



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

“Full Cash Dominion Event” means, (i) the occurrence and continuance of an Event
of Default or (ii) the occurrence and continuance of an Excess Availability
Trigger Event, but in the case of clause (ii) only until such time as an Excess
Availability Cure Event occurs.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 11.3 hereof.

“GECFI” means GE Capital Financial Inc.

“Gift Card/Gift Certificate Reserves” means Reserves established by Agent in an
amount equal to, (i) at all times that the amount of cash and Cash Equivalents
(other than restricted cash and Credit Card Receivables) that would be included
on a consolidated balance sheet of Parent and its Subsidiaries is greater than
$5,000,000, fifty percent (50%) of the aggregate face value of the gift cards
and gift certificates of the Borrowers outstanding as of any date of
determination issued during the twelve (12) month period immediately preceding
such date of determination entitling the holder thereof to use all or a portion
of the gift card or gift certificate, as applicable, to pay all or a portion of
the purchase price for any Inventory and (ii) at all times that the amount of
cash and Cash Equivalents (other than restricted cash and Credit Card
Receivables) that would be included on a consolidated balance sheet of Parent
and its Subsidiaries is equal to or less than $5,000,000, fifty percent (50%) of
the aggregate face value of all of the gift cards or gift certificates of the
Borrowers outstanding as of any date of determination entitling the holder
thereof to use all or a portion of the gift card or gift certificate, as
applicable, to pay all or a portion of the purchase price for any Inventory.

“Good Faith Discretion” means a determination made in good faith by Agent and in
the exercise of Agent’s reasonable business judgment.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable

 

123



--------------------------------------------------------------------------------

to Agent and the Borrowers, made by the Credit Parties in favor of Agent, for
the benefit of the Secured Parties, as the same may be amended, restated and/or
modified from time to time.

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by RCRA, any “Hazardous
Substance” as defined under CERCLA, any contaminant, pollutant, petroleum or any
fraction thereof, asbestos, asbestos containing material, polychlorinated
biphenyls, mold, and radioactive substances or any other substance that is
toxic, ignitable, reactive, corrosive, caustic, or dangerous.

“Inactive Subsidiary”, individually, and “Inactive Subsidiaries”, collectively,
means each of the Persons listed on Schedule B; provided, however, that each
such Person shall cease to be an “Inactive Subsidiary” hereunder if such Person
has at any time on or after the Closing Date assets with an aggregate fair
market value of equal to or greater than $1,000.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the Revolving Termination Date, valued at, in the case of redeemable
preferred Stock, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.

 

124



--------------------------------------------------------------------------------

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans (including Swingline Loans) the
first day of each month.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

 

125



--------------------------------------------------------------------------------

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property, including the Master License Agreement
and the Media Services Agreement.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“JLP Daisy Consent Letter” means that certain Consent Letter, dated as of even
date herewith, by dELiA*s Brand LLC and JLP Daisy LLC in favor of Agent, and
acknowledged by each of the Credit Parties.

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder; provided that GE
Capital shall Issue only commercial Letters of Credit hereunder and GECFI shall
Issue only standby Letters of Credit hereunder.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrowers to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.

 

126



--------------------------------------------------------------------------------

“Lender” means, collectively, (a) each Lender with a Revolving Loan Commitment
(or if the Revolving Loan Commitments have terminated, who hold Revolving Loans
or participations in Swingline Loans) or (b) any other financial institution or
other Person that becomes a party hereto in connection with a Facilities
Increase by execution of an assumption agreement in connection with such
Facilities Increase.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Agent.

“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Borrowers by L/C Issuers, and bankers’ acceptances issued by a
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrowers or the Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in subsection 1.1(b) with respect to
any Letter of Credit. The amount of such Letter of Credit Obligations shall
equal the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2) Business Days
prior to the first day in such Interest Period. If no such offered rate exists,
such rate will be the rate of interest per annum, as determined by Agent at
which deposits of Dollars in immediately available funds are offered at 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to Agent
in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature

 

127



--------------------------------------------------------------------------------

whatsoever (including those created by, arising under or evidenced by any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming the owner of the asset to which such lien relates as debtor,
under the UCC or any comparable law) and any contingent or other agreement to
provide any of the foregoing, but not including the interest of a lessor under a
lease which is not a Capital Lease.

“Loan” means an extension of credit by a Lender to the Borrowers pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.

“Loan Documents” means this Agreement, the Notes, the Fee Letters, the
Collateral Documents, the Master Agreement for Standby Letters of Credit, the
Master Agreement for Documentary Letters of Credit and all documents delivered
to Agent and/or any Lender in connection with any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Master License Agreement” means that certain Master License Agreement, dated as
of February 24, 2003, between dELiA*s Brand LLC and JLP Daisy LLC.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of any Credit Party or the Credit Parties and their
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Credit Party, any Subsidiary of any Credit Party or any other Person (other than
Agent or Lenders) to perform in any material respect its obligations under any
Loan Document; or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability of any Loan Document, or (ii) the perfection or
priority of any Lien granted to the Lenders or to Agent for the benefit of the
Secured Parties under any of the Collateral Documents.

“Material Agreement” means the Master License Agreement, the Media Services
Agreement and any Environmental Indemnity Agreement.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000 in the aggregate.

“Media Services Agreement” means that certain Amended and Restated Media
Services Agreement, dated as of November 8, 2010, between Alloy, Inc. and the
Parent.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate.

“Mortgaged Property” means all of the Real Estate located at 348-350 West Poplar
Street, Hanover, Pennsylvania 17331 owned by dELiA*s Distribution Company.

 

128



--------------------------------------------------------------------------------

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of a
Borrower.

“Net Orderly Liquidation Value” means the cash proceeds of Inventory which could
be obtained in an orderly liquidation (net of all liquidation expenses, costs of
sale, operating expenses and retrieval and related costs), as determined
pursuant to the most recent third-party appraisal of such Inventory delivered to
Agent by an appraiser reasonably acceptable to Agent.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds and condemnation and similar awards
received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to a Borrower or any Affiliate of a Borrower, (ii) sale, use or other
transaction taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) so long as no
Event of Default has occurred and is continuing, all money actually applied to
repair or reconstruct the damaged Property or Property affected by the
condemnation or taking, (ii) all of the costs and expenses reasonably incurred
in connection with the collection of such proceeds, award or other payments, and
(iii) any amounts retained by or paid to parties having superior rights to such
proceeds, awards or other payments.

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the book value of Inventory, expressed as a percentage. The
NOLV Factor will be increased or reduced promptly upon receipt by Agent of each
updated appraisal.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that

 

129



--------------------------------------------------------------------------------

are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, (d) any Lender that has (i) become subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws,
(ii) a custodian, conservator, receiver or similar official appointed for it or
any substantial part of such Person’s assets, or (iii) made a general assignment
for the benefit of creditors, been liquidated, or otherwise been adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent or bankrupt, and for clause (d), and
Agent has determined that such Lender is reasonably likely to fail to fund any
payments required to be made by it under the Loan Documents, or (e) failed to
provide Agent, within three (3) Business Days following Agent’s written request,
satisfactory assurance that such Lender will not become a Non-Funding Lender
under clauses (a), (b), (c) or (d) above.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note or the Swingline Note, and “Notes” means all
such Notes.

“Notice of Borrowing” means a notice given by the Borrower Representative to
Agent pursuant to Section 1.5, in substantially the form of Exhibit 11.1(c)
hereto.

“Obligations” means (a) all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document or any Secured
Rate Contract, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and (b) all Bank Product Obligations.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument

 

130



--------------------------------------------------------------------------------

relating to the rights of preferred shareholders of such corporation and any
shareholder rights agreement, (b) for any partnership, the partnership agreement
and, if applicable, certificate of limited partnership, (c) for any limited
liability company, the operating agreement and articles or certificate of
formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under subsection 5.5(c) or 5.5(d) that
(a) has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties, taken as a whole, than those of the Indebtedness being
refinanced or extended.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.

 

131



--------------------------------------------------------------------------------

“Prior Indebtedness” means the Indebtedness and obligations specified in
Schedule 11.1 hereto.

“Prior Lender” means Wells Fargo Retail Finance LLC.

“Private Label Credit Card” shall mean a credit card that bears any Borrower’s
trademark and/or logo and is issued by a third party which takes the credit risk
as to customers on a full recourse basis and makes payments to such Borrower in
a manner similar to other major credit card issuers and where any indebtedness
owed by such Borrower to such third party is on an unsecured basis.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq. (1976)).

“Real Estate” means any real estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Related Transactions” means the making of the initial Loans hereunder on the
Closing Date, the issuance of the initial Letters of Credit hereunder on the
Closing Date (if any), and the repayment in full of the Prior Indebtedness on
the Closing Date

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the Real Estate currently (or to the knowledge of any Credit Party
previously) owned, leased, subleased, operated or otherwise occupied by or for
any such Credit Party and each Subsidiary of each Credit Party.

“Remedial Action” means all actions required under Environmental Laws to
(a) clean up, remove, treat or in any other way address any Hazardous Material
in the indoor or outdoor environment, (b) prevent or minimize any Release so
that a Hazardous Material does not migrate or endanger or threaten to endanger
public health or welfare or

 

132



--------------------------------------------------------------------------------

the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the Aggregate Revolving Loan Commitment then in effect or
(b) if the Aggregate Revolving Loan Commitments have terminated, Lenders then
holding more than fifty percent (50%) of the sum of the aggregate outstanding
principal amount of Loans (other than Swingline Loans), the aggregate
outstanding Letter of Credit Obligations, the aggregate amount of participations
in Swingline Loans and the aggregate outstanding principal amount of
unparticipated portions of Swingline Loans.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Reserves” means, with respect to the Borrowing Base (a) reserves established by
Agent from time to time against Eligible Credit Card Receivables pursuant to
Section 1.13, Eligible Inventory pursuant to Section 1.14 and Eligible Mortgaged
Property pursuant to Section 1.15, (b) Gift Card/Gift Certificate Reserves and
(c) such other reserves against Eligible Credit Card Receivables, Eligible
Inventory, Eligible Mortgaged Property or Excess Availability that Agent may, in
its Good Faith Discretion and without duplication, establish from time to time.
Without limiting the generality of the foregoing, Agent may establish Reserves
(a) to reflect events, conditions, contingencies or risks which, as determined
by the Agent, adversely affect, or could reasonably be expected to adversely
affect, any of (i) the Collateral or its value or (ii) the Liens and other
rights of Agent or any Lender in such Collateral (including the enforceability,
perfection and priority thereof), (b) to reflect Agent’s belief that any
Borrowing Base Certificate or other collateral report or financial information
furnished by or on behalf of any Credit Party to Agent is or may have been
incomplete, inaccurate or misleading in any material respect, (c) to reflect
reductions in Eligible Credit Card Receivables, Eligible Inventory or Eligible
Mortgaged Property since the delivery of the most recently delivered Borrowing
Base Certificate, (d) to reflect amounts owing by any Credit Party to any Person
to the extent secured by a Lien on, or trust over, any of the Collateral, (e) to
reflect Obligations (including anticipated termination amounts) under any
Secured Rate Contracts, (f) to reflect out-of-pocket costs necessary to gain
access to, preserve, sell or otherwise dispose of the Collateral or collect the
Obligations or to conduct an Insolvency Proceeding with respect to any Credit
Party, (g) to reflect rent and other charges payable to any lessor in such
amounts as Agent shall determine in respect of any leased store, distribution
center, warehouse or other Collateral location unless, with respect to any such
leased location, the Credit Parties have delivered to Agent a landlord agreement
from the lessor with respect to such locations described in Section 4.12 of this
Agreement which landlord agreement is satisfactory in form and substance to
Agent, (h) to reflect Bank Product Obligations or (i) to reflect accrued and
unpaid interest, fees and expenses under this Agreement.

 

133



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer or the president of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of a Borrower or Borrower
Representative, as applicable, or any other officer having substantially the
same authority and responsibility.

“Restoration Threshold” means as of any date, the lesser of (a) two and one half
of one percent (2.5%) of the replacement value of the improvements at the
Mortgaged Property as of such date, and (b) $250,000.

“Revolving Note” means a promissory note of the Borrowers payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrowers under the Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earlier to occur of: (a) May 26, 2016;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“Rollover Letters of Credit” means each of the letters of credit issued by Wells
Fargo Bank, N.A. prior to the Closing Date and described by date of issuance,
letter of credit number, undrawn amount and date of expiry on Schedule RLC
hereto, including any modifications, extensions or renewals of any Rollover
Letter of Credit.

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider.

“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and

 

134



--------------------------------------------------------------------------------

unliquidated liabilities) of such Person, (b) such Person is able to pay all
liabilities of such Person as such liabilities mature and (c) such Person does
not have unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrowers, to act as the Swingline Lender hereunder.

“Swingline Loan” has the meaning specified in clause (i) of subsection 1.1(c).

“Swingline Note” means a promissory note of the Borrowers payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrowers to the Swingline Lender resulting
from the Swingline Loans made to the Borrowers by the Swingline Lender.

“Swingline Request” has the meaning specified in clause (ii) of subsection
1.1(c).

“Swingline Sublimit” means $5,000,000.

 

135



--------------------------------------------------------------------------------

“Tax Affiliate” means, (a) each Borrower and its Subsidiaries and (b) any
Affiliate of a Borrower with which such Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.

“Title IV Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, to which any
ERISA Affiliate incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Transfer of Liability for Letters of Credit” means that certain Transfer of
Liability for Letters of Credit, dated as of even date herewith, by and among
Agent, GE Capital Financial, Inc., Wells Fargo Bank, N.A. and each of the Credit
Parties party thereto.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” each means the United States of America.

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

11.2 Other Interpretive Provisions

.

 

136



--------------------------------------------------------------------------------

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

137



--------------------------------------------------------------------------------

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Parent shall be
given effect for purposes of measuring compliance with any provision of Article
V unless the Borrowers, Agent and the Required Lenders agree to modify such
provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article V
shall be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value.”

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

[Signature Pages Follow.]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWERS: DELIA*S DISTRIBUTION COMPANY By:   /s/ David J. Dick Name:   David J.
Dick Title:   CFO and Treasurer FEIN:   23-2909076 ALLOY MERCHANDISE, LLC By:  
/s/ David J. Dick Name:   David J. Dick Title:   CFO and Treasurer FEIN:  
27-0037639 DELIA*S OPERATING COMPANY By:   /s/ David J. Dick Name:   David J.
Dick Title:   CFO and Treasurer FEIN:   13-3953765 DELIA*S RETAIL COMPANY By:  
/s/ David J. Dick Name:   David J. Dick Title:   CFO and Treasurer FEIN:  
23-2920036

CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

BORROWER REPRESENTATIVE: DELIA*S, INC. By:   /s/ David J. Dick Name:   David J.
Dick Title:   CFO and Treasurer FEIN:   20-3397172 Address for notices: dELiA*s,
Inc. 50 W. 23rd Street New York, New York 10010 Attn:  General Counsel
Facsimile:  212-590-6310 Address for wire transfers:      

CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

OTHER CREDIT PARTIES: AMG DIRECT, LLC By:   /s/ David J. Dick Name:   David J.
Dick Title:   CFO and Treasurer DELIA*S GROUP INC. By:   /s/ David J. Dick Name:
  David J. Dick Title:   CFO and Treasurer DELIA*S BRAND LLC By:   /s/ David J.
Dick Name:   David J. Dick Title:   CFO and Treasurer DACCS, INC. By:   /s/
David J. Dick Name:   David J. Dick Title:   CFO and Treasurer DELIA*S ASSETS
CORP. By:   /s/ David J. Dick Name:   David J. Dick Title:   CFO and Treasurer

 

Address for notices:       Attn:     Facsimile:    

CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as Agent, an L/C Issuer
and Swingline Lender

By:   /s/ Mark Forti Name:   Mark Forti Title:   Duly Authorized Signatory
Address for Notices: General Electric Capital Corporation 777 Long Ridge Road,
Building A Stamford, CT 06927 Attn: dELiA*s Account Manager Facsimile:
(203) 585-2647 With copies to: General Electric Capital Corporation 10 Riverview
Drive Danbury, CT 06810 Attn: Jill Zellmer Facsimile: (203) 749-4562 General
Electric Capital Corporation 201 Merritt 7 Norwalk, CT 06851 Attn: John
Pistocchi Facsimile: (203) 956-4003 McGuireWoods LLP 1230 Peachtree Street N.E.
Atlanta, GA 30309-3534 Attention: Hilary P. Jordan, Esq. Facsimile
(404) 443-5690 Address for payments: ABA No. 021-001-033 Account Number 50286174
Deutsche Bank Trust Company Americas New York, New York Account Name: General
Electric Capital Corporation Reference: CFK1596/dELiA’s, Inc.

CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

GE CAPITAL FINANCIAL INC.,

as a Lender

By:   /s/ Woodrow Broaders, Jr. Name:   Woodrow Broaders, Jr. Title:   Duly
Authorized Signatory Address for notices: GE Capital Financial Inc. c/o General
Electric Capital Corporation 777 Long Ridge Road, Building A Stamford, CT 06927
Attn: dELiA*s Account Manager Facsimile: (203) 585-2647 With copies to: GE
Capital Financial Inc. 6510 Millrock Drive, Suite 200 Salt Lake City, Utah 84121
Attn: Chief Financial Officer McGuireWoods LLP 1230 Peachtree Street N.E.
Atlanta, GA 30309-3534 Attention: Hilary P. Jordan, Esq. Facsimile
(404) 443-5690 Lending office: GE Capital Financial Inc. c/o General Electric
Capital Corporation 201 Merritt Seven Norwalk, CT 06851 Attn: dELiA*s Account
Manager Facsimile: With a copy to: GE Capital Financial Inc. 6510 Millrock
Drive, Suite 200 Salt Lake City, Utah 84121 Attn: Chief Financial Officer

CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

Schedule 1.1(a)

Revolving Loan Commitments

GE Capital Financial Inc. - $25,000,000



--------------------------------------------------------------------------------

LOGO [g192738page_i01.jpg]

 

SCHEDULE A

Borrowers

Organizational identification numbers and federal identification numbers of each
Borrower are as follows:

Organizational ID# Federal ID#

dELiA*s, Inc. (DE) 3764172 20-3397172

dELiA*s Distribution Company (DE) 2765579 23-2909076

Alloy Merchandise, LLC (DE) 3588203 27-0037639

dELiA*s Operating Company (DE) 2765574 13-3953765

dELiA*s Retail Company (DE) 2785335 23-2920036



--------------------------------------------------------------------------------

LOGO [g192738page_i02.jpg]

 

SCHEDULE B Inactive Subsidiaries

Name Jurisdiction of Incorporation or Formation

OG Restructuring,

Inc. CT

Skate Direct, LLC DE

DC

Restructuring, LLC DE

GFLA,Inc. CA

OnTap.com, Inc. NJ

iTurf Finance Company DE

SBH Restructuring Corp. DE

Sreeeml, Inc. DE

dELiA*s Foreign Sales Corporation Barbados

TSI Soccer Restructuring Corp. NC

dELiA*s Properties, Inc. DE

TSI Retail

Company DE

Droog, Inc. DE

dELiA*s Delaware Company, Inc. DE

TSI Promotional Company DE

dELiA*s Japan

Company DE



--------------------------------------------------------------------------------

LOGO [g192738page_i03.jpg]

 

SCHEDULE ELC

LC Number Issued Date Expiration Date Amount

102692 11/24/10 5/31/11 S 1,000,000



--------------------------------------------------------------------------------

LOGO [g192738page_i04.jpg]

 

SCHEDULE RLC

LC Number Issued Date Expiration

Date Amount

417370 10/30/01 9/26/11 $ 600,000

417371 10/30/01 11/30/11 $ 4,250,000

900622 08/09/04 09/25/11 $ 300,000

902794 08/09/06 03/31/12 $ 1,799,527

906617 10/08/10 06/26/11 $ 125,000

102803 03/16/11 12/31/11 $ 200,000

102804 04/08/11 08/31/11 $ 171,091



--------------------------------------------------------------------------------

LOGO [g192738page_i05.jpg]

 

SCHEDULE 3.5 Litigation

None



--------------------------------------------------------------------------------

LOGO [g192738page_i06.jpg]

 

SCHEDULE 3.7 ERISA

dELiA*s, Inc. 401(K) Profit Sharing Plan

Empire Medical Plan (2 Plans)

Gerber (Stop Loss)

Delta Dental

VSP (Vision)

Liberty Mutual (Life Insurance, AD&D, and LTD)



--------------------------------------------------------------------------------

LOGO [g192738page_i07.jpg]

 

SCHEDULE 3.8

Closing Date Sources and Uses; Funds Flow Memorandum

No Revolving Loans will be made on the Closing Date.



--------------------------------------------------------------------------------

LOGO [g192738page_i08.jpg]

 

SCHEDULE 3.9

Owned Real Estate

Distribution Center

348 Poplar Street

Hanover, PA 17331 (York County)

Leased Real Estate (Non-Store)

Location Landlord Landlord Address

Corporate Office

50 West 23rd Street

New York, NY 100 10 TTMC as nominee for 50 West 23rd Street B LLC TTMC as
nominee for 50 West 23rd Street c/o Two Trees Management Co. LLC 45 Main Street
Suite 602 Brooklyn, NY 11201

Call Center 780 Brooksedge Plaza Drive Westerville, OH 43081 Partners at
Brooksedge 150 East Broad Street Columbus, OH 432 15



--------------------------------------------------------------------------------

LOGO [g192738page_i09.jpg]

 

STORE LISTING

EFFECTIVE APRIL 22, 2011

                       

 

|

  

  

 

STORE

  

  

 

HOURS

  

  

 

|

  

           

STORE # /NAME

  

 

ADDRESS 1

  

  

 
 

ADDRESS
2

  
  

  

 

CITY

  

  

 

ST.

  

  

 

ZIP

  

  

 
 

PHONE
1

  
  

 

 
 

PHONE
2

  
  

 

 

FAX

  

 

 

SUN

  

  

 

MON-THU

  

  

 

FRI

  

  

 

SAT

  

  

 

TYPE

  

  

 

GROUP

  

  

 

DIST

  

  

 

EAS

* 

201 The Westchester

  

 
 
 

125
Westchester
Ave

  
  
  

  

 

Suite 3060

  

  

 

White Plains

  

  

 

NY

  

  

 

10601

  

  

 
 
 

(914
 
 

) 
682-
3085 

 

 
 
 

(914
 
 

) 
682-
3096 

 

 
 
 

(914
 
 

) 
682-
3274 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

520

  

  

 

S/G

  

202 Willowbrook Mall

  

 
 
 

2165
Willowbrook
Mall

  
  
  

     

 

Wayne

  

  

 

NJ

  

  

 

07470

  

  

 
 
 

(973
 
 

) 
256-
2088 

 

 
 
 

(973
 
 

) 
256-
0552 

 

 
 
 

(973
 
 

) 
256-
4431 

 

 
 

11A -
7P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

10A-9:30P

  

  

 

Proto

  

  

 

*

  

  

 

530

  

  

 
 

X/
W

 
  

203 Hawthorn Center

  

 
 
 

816A
Hawthorn
Center

  
  
  

     

 

Vemon Hills

  

  

 

IL

  

  

 

60061

  

  

 
 
 

(847
 
 

) 
549-
9673 

 

 
 
 

(847
 
 

) 
549-
1553 

 

 
 
 

(847
 
 

) 
549-
9718 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

610

  

  

 

x/w

  

207 Menlo Park Mall

  

 
 

100 Menlo
Park Road

  
  

  

 
 

Suite
1230A

  
  

  

 

Edison

  

  

 

NJ

  

  

 

08837

  

  

 

(732

)516-0511 

 

 
 
 

(732
 
 

) 
516-
0512 

 

 
 
 

(732
 
 

) 
516-
0513 

 

 

11A-7P

  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Hybrid

  

  

 

*

  

  

 

530

  

  

 

S/G

  

210 Natick Collection

  

 
 
 

1245
Worcester
Street

  
  
  

  

 
 

Space
2146

  
  

  

 

Natrick

  

  

 

MA

  

  

 

01760

  

  

 
 
 

(508
 
 

) 
647-
9357 

 

 
 
 

(508
 
 

) 
647-
3182 

 

 
 
 

(508
 
 

) 
647-
9358 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

510

  

  

 
 

X/
W

 
  

211 Providence Place

  

 
 
 

127
Providence
Place

  
  
  

  

 
 

Space B-
215

 
  

  

 

Providence

  

  

 

RI

  

  

 

02903

  

  

 

(401

)270-4615 

 

 
 
 

(401
 
 

) 
270-
4616 

 

 
 
 

(401
 
 

) 
270-
4617 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

510

  

  

 

S/G

  

212 Oxford Valley Mall

  

 
 

2300 East
Lincoln Hwy

  
  

  

 

Suite 164

  

  

 

Langhorne

  

  

 

PA

  

  

 

19047

  

  

 
 
 

(215
 
 

) 
891-
1640 

 

 
 
 

(215
 
 

) 
891-
1641 

 

 
 
 

(215
 
 

) 
891-
1642 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

540

  

  

 

S/G

  

215 Towson Town Center

  

 
 

825 Dulaney
Valley Rd

  
  

  

 
 

Space
1045

  
  

  

 

Towson

  

  

 

MD

  

  

 

21204

  

  

 
 
 

(410
 
 

) 
339-
4650 

 

 
 
 

(410
 
 

) 
296-
1980 

 

 
 
 

(410
 
 

) 
296-
0842 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

540

  

  

 
 

X/
W

 
  

216 The Plaza at King of Prussia

  

 
 

160 N. Gulph
Road

  
  

  

 

Suite 1024

  

  

 
 

King of
Prussia

  
  

  

 

PA

  

  

 

19406

  

  

 
 
 

(610
 
 

) 
878-
9477 

 

 
 
 

(610
 
 

) 
878-
9027 

 

 
 
 

(610
 
 

) 
878-
9186 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

540

  

  

 

S/G

  

218 Walt Whitman Mall

  

 
 
 

160 Walt
Whitman
Road

  
  
  

  

 
 

Space
1067

  
  

  

 
 

Huntington
Station

  
  

  

 

NY

  

  

 

11746

  

  

 
 
 

(631
 
 

) 
271-
6176 

 

 
 
 

(631
 
 

) 
271-
1794 

 

 
 
 

(631
 
 

) 
271-
8625 

 

 

11A-7P

  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Hybrid

  

  

 

*

  

  

 

520

  

  

 

S/G

  

219 Woodfield Shopping Center

  

 
 
 

5 Woodfield
Shopping
Center

  
  
  

  

 
 

Space
L301

  
  

  

 

Schaumburg

  

  

 

IL

  

  

 

60173

  

  

 
 
 

(847
 
 

) 
969-
0296 

 

 
 
 

(847
 
 

) 
969-
0295 

 

 
 
 

(847
 
 

) 
969-
0297 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

610

  

  

 
 

X/
W

 
  

229 Roosevelt Field Mall

  

 
 

630 Old
Country Rd

  
  

  

 
 

Space
1034

  
  

  

 

Garden City

  

  

 

NY

  

  

 

11530

  

  

 
 
 

(516
 
 

) 
747-
0930 

 

 
 
 

(516
 
 

) 
747-
0976 

 

 
 
 

(516
 
 

) 
248-
1343 

 

 

11A-7P

  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Proto

  

  

 

*

  

  

 

520

  

  

 
 

X/
W

 
  

231 Quakerbridge Mall

  

 
 
 

212
Quakerbridge
Mall

  
  
  

  

 

Space D12

  

  

 

Lawrenceville

  

  

 

NJ

  

  

 

08648

  

  

 
 
 

(609
 
 

) 
936-
0616 

 

 
 
 

(609
 
 

) 
936-
0663 

 

 
 
 

(609
 
 

) 
936-
0661 

 

 
 

11A -
6P

  
  

  

 

10A-9:30P

  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Hybrid

  

  

 

*

  

  

 

540

  

  

 

S/G

  

232 Tysons Corner Center

  

 
 

1961 Chain
Bridge Road

  
  

  

 

Space E80

  

  

 

McLean

  

  

 

VA

  

  

 

22102

  

  

 

(703

)827-5740 

 

 
 
 

(703
 
 

) 
827-
5794 

 

 
 
 

(703
 
 

) 
827-
5790 

 

 
 

11A -
7P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

 
  

  

 
 

10A -
9:30P

  
  

  

 

Hybrid

  

  

 

*

  

  

 

540

  

  

 

S/G

  

233 Bridgewater Commons

  

 
 
 

400
Commons
Way

  
  
  

  

 
 

Space
3395

  
  

  

 

Bridgewater

  

     

 

08807

  

  

 

(908

)541-0100 

 

 
 
 

(908
 
 

) 
541-
0330 

 

 
 
 

(908
 
 

) 
541-
1300 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

530

  

  

 

S/G

  

240 Mayfair Mall

  

 
 
 

2500 North
Mayfair
Road

  
  
  

  

 

Space 870

  

  

 

Wauwatosa

  

  

 

Wl

  

  

 

53226

  

  

 
 
 

(414
 
 

) 
302-
6608 

 

 
 
 

(414
 
 

) 
302-
5932 

 

 
 
 

(414
 
 

) 
302-
5998 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

630

  

  

 

S/G

  

241 Lehigh Valley Mall

  

 
 

110 Lehigh
Valley Mall

  
  

     

 

Whitehall

  

  

 

PA

  

  

 

18052

  

  

 
 
 

(610
 
 

) 
266-
5866 

 

 
 
 

(610
 
 

) 
266-
2935 

 

 
 
 

(610
 
 

) 
266-
3995 

 

 

11A-6P

  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

540

  

  

 

S/G

  

242 The Mall at Robinson

  

 
 
 

100
Robinson
Center Drive

  
  
  

  

 
 

Space
2410

  
  

  

 

Pittsburgh

  

  

 

PA

  

  

 

15205

  

  

 
 
 

(412
 
 

) 
490-
4938 

 

 
 
 

(412
 
 

) 
490-
5261 

 

 
 
 

(412
 
 

) 
490-
4993 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Hybrid

  

  

 

*

  

  

 

620

  

  

 

S/G

  

245 Oak Park Mall

  

 
 

11689 West
95th Street

  
  

  

 

Space 128

  

  

 
 

Overland
Park

  
  

  

 

KS

  

  

 

66214

  

  

 
 
 

(913
 
 

) 
495-
5544 

 

 
 
 

(913
 
 

) 
495-
5533 

 

 
 
 

(913
 
 

) 
495-
5533 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

660

  

  

 

S/G

  

250 Crossgates Mall

  

 
 

1 Crossgates
Mall Road

  
  

  

 
 

Space B-
105

 
  

  

 

Alabny

  

  

 

NY

  

  

 

12203

  

  

 
 
 

(518
 
 

) 
218-
0708 

 

 
 
 

(518
 
 

) 
218-
1004 

 

 
 
 

(518
 
 

) 
869-
2548 

 

 
 

11A -
6P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Hybrid

  

  

 

*

  

  

 

620

  

  

 

S/G

  

251 The Parks at Arlington

  

 
 
 

3811 5.
Cooper
Street

  
  
  

  

 
 

Space
1410

  
  

  

 

Artington

  

  

 

TX

  

  

 

76015

  

  

 
 
 

(817
 
 

) 
472-
7250 

 

 

(817

)472-7215 

 

 
 
 

(817
 
 

) 
466-
7134 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

650

  

  

 

S/G

  

256 Easton Town Center

  

 
 

136 Easton
Town Center

  
  

  

 
 

Space C-
102

 
  

  

 

Columbus

  

  

 

OH

  

  

 

43219

  

  

 
 
 

(614
 
 

) 
478-
2976 

 

 
 
 

(614
 
 

) 
478-
3132 

 

 
 
 

(614
 
 

) 
478-
3196 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
10P

  
  

  

 

10A - 10P

  

  

 

Proto

  

  

 

*

  

  

 

620

  

  

 
 

X/
W

 
  

257 Wolfchase Galleria

  

 
 
 

2760 N.
Germantown
Parkway

  
  
  

  

 
 

Space
2210

  
  

  

 

Memphis

  

  

 

TN

  

  

 

38133

  

  

 
 
 

(901
 
 

) 
380-
3440 

 

 
 
 

(901
 
 

) 
380-
3334 

 

 
 
 

(901
 
 

) 
380-
3334 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

550

  

  

 

S/G

  

258 Galleria @ Houston

  

 
 
 

5015
Westheimer
Road

  
  
  

  

 
 

Space
3170

  
  

  

 

Houston

  

  

 

TX

  

  

 

77056

  

  

 

(713

)627-1500 

 

 
 
 

(713
 
 

) 
627-
1501 

 

 
 
 

(713
 
 

) 
627-
1501 

 

 
 

11A -
7P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

650

  

  

 

S/G

  

259 Ridgedale Center

  

 
 
 

12621
Wayzata
Blvd

  
  
  

  

 
 

Space
2040

  
  

  

 

Minnetonka

  

  

 

MN

  

  

 

55305

  

  

 
 
 

(952
 
 

) 
545-
0805 

 

 
 
 

(952
 
 

) 
545-
0806 

 

 
 
 

(952
 
 

) 
546-
1007 

 

 

12P-6P

  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

630

  

  

 

S/G

  

260 Riverchase Galleria

  

 
 
 

2000
Riverchase
Galleria

  
  
  

  

 
 

Space
276A

  
  

  

 

Hoover

  

  

 

AL

  

  

 

35244

  

  

 
 
 

(205
 
 

) 
682-
9696 

 

 
 
 

(205
 
 

) 
682-
9699 

 

 
 
 

(205
 
 

) 
682-
2969 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

550

  

  

 

S/G

  

261 Florida Hall

  

 
 
 
 

8001 S.
Orange
Blossom
Trail

  
  
  
  

  

 
 

Space
1274B

  
  

  

 

Orlando

  

  

 

FL

  

  

 

32809

  

  

 
 
 

(407
 
 

) 
852-
6654 

 

 
 
 

(407
 
 

) 
852-
1370 

 

 
 
 

(407
 
 

) 
852-
1370 

 

 

12P-6P

  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

570

  

  

 

S/G

  

262 Town Center at Boca Raton

  

 
 

6000 Glades
Road

  
  

  

 

Suite 1030

  

  

 

Boca Raton

  

  

 

FL

  

  

 

33431

  

  

 
 

(561
 

) 
394.5839 

 

 
 
 

(561
 
 

) 
394-
5836 

 

 
 
 

(561
 
 

) 
362-
7494 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

570

  

  

 

S/G

  

265 Mail of Georgia

  

 
 

3333 Buford
Drive

  
  

  

 
 

Space
1026

  
  

  

 

Buford

  

  

 

GA

  

  

 

30519

  

  

 
 
 

(678
 
 

) 
714-
5944 

 

 
 
 

(678
 
 

) 
714-
5945 

 

 
 
 

(678
 
 

) 
714-
9099 

 

 

12P-6P

  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

550

  

  

 

S/G

  

266 Crabtree Valley Mall

  

 
 
 

4325
Glenwood
Avenue

  
  
  

  

 

Suite 2113

  

  

 

Raleigh

  

  

 

NC

  

  

 

27612

  

  

 
 
 

(919
 
 

) 
781-
9981 

 

 
 
 

(919
 
 

) 
781-
9643 

 

 
 
 

(919
 
 

) 
781-
0645 

 

 

12P-7P

  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Hybrid

  

  

 

*

  

  

 

560

  

  

 

S/G

  

267 Short Pump Town Center

  

 
 

11800 West
Broad St.

  
  

  

 

Suite 2032

  

  

 

Richmond

  

  

 

VA

  

  

 

23233

  

  

 
 
 

(804
 
 

) 
364-
3721 

 

 
 
 

(804
 
 

) 
364-
1741 

 

 
 
 

(804
 
 

) 
360-
9250 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

560

  

  

 
 

X/
W

 
  

268 Coastal Grand*

  

 
 

2000 Coastal
Grand Circle

  
  

  

 

Suite 400

  

  

 

Myrtle Beach

  

  

 

SC

  

  

 

29577

  

  

 
 
 

(843
 
 

) 
839-
3740 

 

 
 
 

(843
 
 

) 
839-
3741 

 

 
 
 

(843
 
 

) 
839-
4744 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

550

  

  

 
 

X/
W

 
  

269 Montgomery Mall

  

 
 
 

130
Montgomery
Mall

  
  
  

     

 

North Wales

  

  

 

PA

  

  

 

19454

  

  

 
 
 

(215
 
 

) 
393-
8241 

 

 
 
 

(215
 
 

) 
393-
8242 

 

 
 
 

(215
 
 

) 
393-
8245 

 

 

11A-6P

  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

540

  

  

 
 

X/
W

 
  

UPDATED 4/21/11

COMMUNICATIONS DIARY / STORE LISTING



--------------------------------------------------------------------------------

LOGO [g192738page_i10.jpg]

 

STORE LISTING

EFFECTIVE APRIL 22, 2011

                        

 

|

  

  

 

STORE

  

  

 

HOURS

  

  

 

| |

  

              

 
 

STORE
 

# / 
NAME 

 

 

ADDRESS 1

  

  

 
 

ADDRESS
2

  
  

 

 

CITY

  

  

 

ST.

  

  

 

ZIP

  

  

 
 

phone
1

  
  

 

 
 

phone
2

  
  

 

 

FAX

  

 

 

SUN

  

  

 

MON-THU

  

  

 

FRI

  

  

 

SAT

  

  

 

TYPE

  

  

 

GROUP

  

  

 

DIST

  

  

 

EAS

* 

270

  

 
 

Deptford
Mall

  
  

 

 
 
 

1750
Deptford
Center Rd.

  
  
  

  

 

Suite 2066

  

 

 

Deptford

  

  

 

NJ

  

  

 

08096

  

  

 
 
 

(856
 
 

) 
845-
0725 

 

 
 
 

(856
 
 

) 
845-
7451 

 

 
 
 

(856
 
 

) 
845-
5813 

 

 
 

11A -
7P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
10P

  
  

  

 
 

10A -
10P

  
  

  

 

Proto

  

  

 

*

  

  

 

540

  

  

 

x/w

  

271

  

 

Twelve Oaks

  

 

 
 

27666 Novi
Road

  
  

  

 
 

Space
CI75

  
  

 

 

Novi

  

  

 

MI

  

  

 

48377

  

  

 
 
 

(248
 
 

) 
349-
4151 

 

 
 
 

(248
 
 

) 
349-
4163 

 

 
 
 

(248
 
 

) 
349-
4229 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

610

  

  

 

x/w

  

272

  

 
 

Southpark
Mall

  
  

 

 
 

4400 Sharon
Road

  
  

  

 

Suite K06

  

 

 

Charlotte

  

  

 

NC

  

  

 

28211

  

  

 
 
 

(704
 
 

) 
365-
1654 

 

 
 
 

(704
 
 

) 
365-
1652 

 

 
 
 

(704
 
 

) 
365-
1656 

 

 
 

12:30P
- 6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

560

  

  

 

x/w

  

273

  

 
 

Northlake
Mall

  
  

 

 
 
 

6801
Northlake
Mall Drive

  
  
  

  

 
 

Suite
159/157

  
  

 

 

Charlotte

  

  

 

NC

  

  

 

28216

  

  

 
 
 

(704
 
 

) 
921-
2466 

 

 
 
 

(704
 
 

) 
921-
1690 

 

 
 
 

(704
 
 

) 
921-
4789 

 

 
 

I2P -
6P

  
  

  

 

10A-9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

560

  

  

 

x/w

  

274

  

 
 

Mall of
America

  
* 

 

 
 

270 North
Avenue

  
  

    

 

Bloomington

  

  

 

MN

  

  

 

55625

  

  

 
 
 

(952
 
 

) 
854-
1865 

 

 
 
 

(952
 
 

) 
854-
1869 

 

 
 
 

(952
 
 

) 
854-
1766 

 

 
 

11A -
7P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Proto

  

  

 

*

  

  

 

630

  

  

 

x/w

  

275

  

 
 
 

The Mall at
Wellington
Green

  
  
  

 

 
 
 

10300 West
Forest Hill
Blvd

  
  
  

  

 

Suite 172

  

 

 

Wellington

  

  

 

FL

  

  

 

33414

  

  

 
 
 

(561
 
 

) 
333-
9061 

 

 
 
 

(561
 
 

) 
333-
9096 

 

 
 
 

(561
 
 

) 
333-
9151 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

570

  

  

 

x/w

  

276

  

 
 

Hamilton
Mall

  
  

 

 
 

4403 Black
Horse Pike

  
  

  

 
 

Suite
2042A

  
  

 

 
 

Mays
Landing

  
  

  

 

NJ

  

  

 

08330

  

  

 
 
 

(609
 
 

) 
569-
7961 

 

 
 
 

(609
 
 

) 
641-
4638 

 

 
 
 

(609
 
 

) 
484-
3173 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

530

  

  

 

x/w

  

277

  

 
 
 

The Town
Center at
Cobb

  
  
  

 

 
 
 

400 Ernest
Barrett
Parkway

  
  
  

  

 
 

Space
Y06A

  
  

 

 

Kennesaw

  

  

 

GA

  

  

 

30144

  

  

 
 
 

(770
 
 

) 
590-
1810 

 

 
 
 

(770
 
 

) 
590-
1829 

 

 
 
 

(770
 
 

) 
590-
1908 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

550

  

  

 

x/w

  

278

  

 
 

Northpark
Center

  
  

 

 
 
 

8687 North
Central
Expressway

  
  
  

  

 

Suite 2104

  

 

 

Dallas

  

  

 

TX

  

  

 

75225

  

  

 
 
 

(214
 
 

) 
363-
9369 

 

 
 
 

(214
 
 

) 
363-
9607 

 

 
 
 

(214
 
 

) 
363-
9674 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

650

  

  

 

x/w

  

279

  

 
 

Southlake
Town Square

  
  

 

 
 

331 Grand
Avenue East

  
  

    

 

Southlake

  

  

 

TX

  

  

 

76092

  

  

 
 
 

(817
 
 

) 
251-
8362 

 

 
 
 

(817
 
 

) 
251-
8417 

 

 
 
 

(817
 
 

) 
251-
8461 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

650

  

  

 

x/w

  

280

  

 
 

Firewheel
Town Center

  
  

 

 
 

490 Cedar
Sage Drive

  
  

  

 

Space 101

  

 

 

Garland

  

  

 

TX

  

  

 

75040

  

  

 
 
 

(972
 
 

) 
496-
3084 

 

 
 
 

(972
 
 

) 
496-
3143 

 

 
 
 

(972
 
 

) 
496-
3216 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

650

  

  

 

x/w

  

281

  

 
 

Pheasant
Lane Mall

  
  

 

 
 
 

310 Daniel
Webster
Highway

  
  
  

  

 
 

Space
 

  
£2118 

 

 

Nashua

  

  

 

NH

  

  

 

03060

  

  

 
 
 

(603
 
 

) 
888-
4092 

 

 
 
 

(603
 
 

) 
888-
6312 

 

 
 
 

(603
 
 

) 
888-
3140 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

510

  

  

 

x/w

  

282

  

 
 

Connecticut
Post

  
  

 

 
 

1201 Boston
Post Rd

  
  

  

 
 

Space
2424

  
  

 

 

Milford

  

  

 

CT

  

  

 

06460

  

  

 
 
 

(203
 
 

) 
783-
1629 

 

 
 
 

(203
 
 

) 
783-
1671 

 

 
 
 

(203
 
 

) 
783-
1685 

 

 
 

11A -
6P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Proto

  

  

 

*

  

  

 

520

  

  

 

x/w

  

283

  

 

Clay Terrace

  

 

 
 

14511 Clay
Terrace Blvd

  
  

  

 

Space 100

  

 

 

Camel

  

  

 

IN

  

  

 

46032

  

  

 
 
 

(317
 
 

) 
587-
1930 

 

 
 
 

(317
 
 

) 
587-
1942 

 

 
 
 

(317
 
 

) 
587-
1943 

 

 
 

11A-
5P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

660

  

  

 

x/w

  

284

  

 
 

The Shops at
Willowbend

  
  

 

 
 

6121 W. Park
Blvd

  
  

  

 
 

Space A-
113

 
  

 

 

Piano

  

  

 

TX

  

  

 

75093

  

  

 
 
 

(972
 
 

) 
202-
8901 

 

 
 
 

(972
 
 

) 
202-
8601 

 

 
 
 

(972
 
 

) 
202-
8590 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

650

  

  

 

x/w

  

285

  

 
 
 

Galleria @
Ft.
Lauderdale

  
  
  

 

 
 

2368 East
Sunrise Blvd

  
  

  

 
 

Space A-
08

 
  

 

 
 

Ft.
Lauderdale

  
  

  

 

FL

  

  

 

33304

  

  

 
 
 

(954
 
 

) 
564-
8780 

 

 
 
 

(954
 
 

) 
564-
8771 

 

 
 
 

(954
 
 

) 
564-
8773 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

     

 

570

  

  

 

x/w

  

286

  

 

The Greene

  

 

 
 

81 Chestnut
St.

  
  

  

 
 

Space B-
118

 
  

 

 

Beavercreek

  

  

 

OH

  

  

 

45440

  

  

 
 
 

(937
 
 

) 
431-
5357 

 

 
 
 

(937
 
 

) 
431-
5358 

 

 
 
 

(937
 
 

) 
431-
5359 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
10P

  
  

  

 
 

10A -
10P

  
  

  

 

Proto

  

  

 

*

  

  

 

620

  

  

 

x/w

  

287

  

 
 

Staten Island
Mall

  
  

 

 
 
 

2655
Richmond
Ave

  
  
  

  

 
 

Space
2165

  
  

 

 

Staten Island

  

  

 

NY

  

  

 

10314

  

  

 
 
 

(718
 
 

) 
983-
0215 

 

 
 
 

(718
 
 

) 
983-
0287 

 

 
 
 

(718
 
 

) 
983-
0438 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

530

  

  

 

x/w

  

288

  

 
 

Annapolis
Mall

  
  

 

 
 
 

1516
Annapolis
Mall

  
  
  

    

 

Annapolis

  

  

 

MD

  

  

 

21401

  

  

 
 
 

(410
 
 

) 
266-
6488 

 

 
 
 

(410
 
 

) 
266-
3661 

 

 
 
 

(410
 
 

) 
897-
1008 

 

 
 

11A -
7P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

540

  

  

 

x/w

  

289

  

 
 

Bayshore
Mall

  
  

 

 
 
 

5770 North
Bayshore
Drive

  
  
  

  

 
 

Space O-
112

 
  

 

 

Glendale

  

  

 

WI

  

  

 

53217

  

  

 
 
 

(414
 
 

) 
332-
9200 

 

 
 
 

(414
 
 

) 
332-
9201 

 

 
 
 

(414
 
 

) 
332-
9203 

 

 

11A-6P

  

  

 

10A - 9P

  

  

 
 

10A -
10P

  
  

  

 
 

10A -
10P

  
  

  

 

Proto

  

  

 

*

  

  

 

630

  

  

 

x/w

  

290

  

 
 

Marketplace
Mall

  
  

 

 
 

261 Miracle
Mile Drive

  
  

  

 
 

Space A-
10

 
  

 

 

Rochester

  

  

 

NY

  

  

 

14623

  

  

 

(585

)292-5320 

 

 
 
 

(585
 
 

) 
292-
5322 

 

 

(585

)292-0244 

 

 
 

11A -
6P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Proto

  

  

 

*

  

  

 

620

  

  

 

x/w

  

291

  

 
 
 

The Avenue
Carriage
Crossing

  
  
  

 

 
 
 

4670
Merchants
Park Circle

  
  
  

  

 

Suite 626

  

 

 

Collierville

  

  

 

TN

  

  

 

38017

  

  

 
 
 

(901
 
 

) 
854-
8737 

 

 
 
 

(901
 
 

) 
854-
8941 

 

 
 
 

(901
 
 

) 
854-
8796 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

550

  

  

 

x/w

  

292

  

 
 

Palisades
Center

  
  

 

 
 
 

2740
Palisades
Center Drive

  
  
  

  

 
 

Space
C201

  
  

 

 

West Nyack

  

  

 

NY

  

  

 

10994

  

  

 
 
 

(845
 
 

) 
358-
3631 

 

 
 
 

(845
 
 

) 
358-
3783 

 

 
 
 

(845
 
 

) 
358-
3892 

 

 
 

11A -
7P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
930P

  
  

  

 

Proto

  

  

 

*

  

  

 

520

  

  

 

x/w

  

293

  

 
 

Coastland
Center

  
  

 

 
 

1718 9th
Street North

  
  

  

 
 

Space
A0008

  
  

 

 

Naples

  

  

 

FL

  

  

 

34102

  

  

 
 
 

(239
 
 

) 
659-
6444 

 

 
 
 

(239
 
 

) 
659-
6445 

 

 
 
 

(239
 
 

) 
659-
0331 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

570

  

  

 

x/w

  

294

  

 

Circle Center

  

 

 
 

49 West
Maryland St.

  
  

  

 
 

Space
G15A

  
  

 

 

Indianapolis

  

  

 

IN

  

  

 

46204

  

  

 
 
 

(317
 
 

) 
237-
4112 

 

 
 
 

(317
 
 

) 
237-
4129 

 

 
 
 

(317
 
 

) 
237-
4130 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

660

  

  

 

x/w

  

295

  

 
 

Holyoke
Mall

  
  

 

 
 

50 Holyoke
St.

  
  

  

 
 

Space
H208

  
  

 

 

Holyoke

  

  

 

MA

  

  

 

01041

  

  

 
 
 

{413
 
 

) 
534-
0913 

 

 
 
 

(413
 
 

) 
536-
2031 

 

 
 
 

(413
 
 

) 
536-
2042 

 

 
 

11A -
6P

  
  

  

 
 

20A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Proto

  

  

 

*

  

  

 

520

  

  

 

x/w

  

296

  

 

Hanes Mall

  

 

 
 
 

3320 Silas
Creek
Parkway

  
  
  

  

 

Space 416

  

 

 
 

Winston-
Salem

 
  

  

 

NC

  

  

 

27103

  

  

 
 
 

(336
 
 

) 
659-
1888 

 

 
 
 

(336
 
 

) 
768-
2160 

 

 
 
 

(336
 
 

) 
659-
0490 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

560

  

  

 

x/w

  

297

  

 
 

Sarasota
Square

  
  

 

 
 
 

8201 South
Tamiami
Trail North

  
  
  

  

 
 

Space A-
19

 
  

 

 

Sarasota

  

  

 

FL

  

  

 

34238

  

  

 
 
 

(941
 
 

) 
925-
0530 

 

 
 
 

(941
 
 

) 
925-
0234 

 

 
 
 

(941
 
 

) 
925-
0504 

 

 
 

12P -
5:30P

  
  

  

 

10:A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

570

  

  

 

x/w

  

298

  

 
 

Jordan Creek
Town Center

  
  

 

 
 
 

101 Jordan
Creek
Parkway

  
  
  

  

 
 

Space
12565

  
  

 

 
 

West Des
Moines

  
  

  

 

IA

  

  

 

50266

  

  

 
 
 

(515
 
 

) 
327-
2090 

 

 
 
 

(515
 
 

) 
327-
2091 

 

 
 
 

(515
 
 

) 
327-
2092 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

660

  

  

 

x/w

  

299

  

 

The Avenues

  

 

 
 
 

10300
Southside
Boulevard

  
  
  

  

 
 

Space
2125

  
  

 

 

Jacksonville

  

  

 

FL

  

  

 

32256

  

  

 
 
 

(904
 
 

) 
363-
2034 

 

 
 
 

(904
 
 

) 
363-
6965 

 

 
 
 

(904
 
 

) 
363-
6954 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

570

  

  

 

x/w

  

301

  

 
 

Independence
Center

  
  

 

 
 
 

2092
Independence
Center

  
  
  

  

 
 

Space
K04A

  
  

 

 

Independence

  

  

 

MO

  

  

 

64057

  

  

 
 
 

(816
 
 

) 
795-
1210 

 

 
 
 

(816
 
 

) 
795-
1217 

 

 
 
 

(816
 
 

) 
795-
7669 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

660

  

  

 

x/w

  

302

  

 
 

St. Clair
Square

  
  

 

 
 

209 St. Clair
Square

  
  

  

 

Space 209

  

 

 
 

Fairview
Heights

  
  

  

 

IL

  

  

 

62208

  

  

 
 
 

(618
 
 

) 
624-
3513 

 

 
 
 

(618
 
 

) 
624-
3514 

 

 
 
 

(618
 
 

) 
624-
3531 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

660

  

  

 

x/w

  

303

  

 
 
 

Promenade
@
Bolingbrook

  
  
** 

 

 
 
 

627 East
Boughton
Road

  
  
  

  

 

Suite 105

  

 

 

Bolingbrook

  

  

 

IL

  

  

 

60440

  

  

 
 
 

(630
 
 

) 
783-
2491 

 

 
 
 

(630
 
 

) 
783-
2492 

 

 
 
 

(630
 
 

) 
783-
2471 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 

10A -9P

  

  

 
 

10A -
9P

  
  

  

 

Proto

  

  

 

*

  

  

 

610

  

  

 

x/w

  

UPDATED 4/21/11

COMMUNICATIONS DIARY/ STORE LISTING



--------------------------------------------------------------------------------

LOGO [g192738page_i11.jpg]

 

STORE LISTING

EFFECTIVE APRIL 22, 2011

                        

 

|

  

  

 

STORE

  

  

 

HOURS

  

                 

 
 

STORE
 

# / 
NAME 

 

 
 

ADDRESS
1

  
  

  

 
 

ADDRESS
2

  
  

 

 

CITY

  

  

 

ST.

  

  

 

ZIP

  

  

 
 

PHONE
1

  
  

 

 
 

PHONE
2

  
  

 

 

FAX

  

 

 

SUN

  

  

 

MON-THU

  

  

 

FRI

  

  

 

SAT

  

  

 

TYPE

  

  

 

GROUP

  

  

 

DIST

  

  

 

EAS

* 

304

  

 
 

Shops @
Sunset Place

  
  

 

 
 

5701 Sunset
Drive

  
  

  

 

Suite 126

  

 

 

South Miami

  

  

 

FL

  

  

 

33143

  

  

 
 
 

(786
 
 

) 
268-
7630 

 

 
 
 

(786
 
 

) 
268-
7631 

 

 
 
 

(786
 
 

) 
268-
7632 

 

 
 

11A -
9P

  
  

  

 

11A - 10P

  

  

 
 

11A -
11P

  
  

  

 

11A-11P

  

  

 

Proto

  

  

 

*

  

  

 

570

  

  

 

x/w

  

305

  

 
 

Charleston
Town Center

  
  

 

 
 
 
 

2015
Charleston
Town
Center

  
  
  
  

  

 
 

Space
2015

  
  

 

 

Charleston

  

  

 

WV

  

  

 

25312

  

  

 
 
 

(304
 
 

) 
344-
1093 

 

 
 
 

(304
 
 

) 
344-
1431 

 

 
 
 

(304
 
 

) 
344-
1519 

 

 
 

12:30P
- 6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

     

 

560

  

  

 

x/w

  

306

  

 
 

Chesterfield
Mall

  
  

 

 
 
 

43
Chesterfield
Mall

  
  
  

  

 

Space 156

  

 

 

Chesterfield

  

  

 

MO

  

  

 

63017

  

  

 
 
 

(636
 
 

) 
536-
4316 

 

 
 
 

(636
 
 

) 
536-
4178 

 

 
 
 

(636
 
 

) 
536-
4418 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

660

  

  

 

x/w

  

307

  

 
 
 

Polaris
Fashion
Place

  
  
  

 

 
 

1500 Polaris
Parkway

  
  

  

 
 

Space
2178

  
  

 

 

Columbus

  

  

 

OH

  

  

 

43240

  

  

 
 
 

(614
 
 

) 
781-
1374 

 

 
 
 

(614
 
 

) 
781 -
1382 

 

 
 
 

(614
 
 

) 
781-
1386 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Proto

  

  

 

*

  

  

 

620

  

  

 

x/w

  

308

  

 
 

Columbians
Centre

  
  

 

 
 
 

100
Columbiana
Circle

  
  
  

  

 
 

Space
1420

  
  

 

 

Columbia

  

  

 

SC

  

  

 

29212

  

  

 
 
 

(803
 
 

) 
407-
6734 

 

 
 
 

(803
 
 

) 
407-
5827 

 

 
 
 

(803
 
 

) 
407-
0757 

 

 
 

1:30P
- 6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

560

  

  

 

x/w

  

309

  

 
 

Walden
Galleria

  
  

 

 
 

1 Walden
Galleria

  
  

  

 
 

Space
TH102

  
  

 

 

Cheektowaga

  

  

 

NY

  

  

 

14225

  

  

 
 
 

(716
 
 

) 
681-
3573 

 

 
 
 

(716
 
 

) 
681-
3782 

 

 
 
 

(716
 
 

) 
681-
3920 

 

 
 

10A -
7P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Proto

  

  

 

*

  

  

 

620

  

  

 

x/w

  

311

  

 
 

Coconut
Point

  
  

 

 
 
 

23106
Fashion
Drive

  
  
  

  

 
 

Space
W13

  
  

 

 

Estero

  

  

 

FL

  

  

 

33928

  

  

 
 
 

(239
 
 

) 
390-
1878 

 

 
 
 

(239
 
 

) 
390-
2290 

 

 
 
 

(239
 
 

) 
390-
2423 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

570

  

  

 

x/w

  

313

  

 

Zona Rosa

  

 

 
 

7101 NW
86th Terrace

  
  

  

 
 

Space A-
107

 
  

 

 

Kansas City

  

  

 

MO

  

  

 

64153

  

  

 
 
 

(816
 
 

) 
746-
4938 

 

 
 
 

(816
 
 

) 
746-
4953 

 

 
 
 

(816
 
 

) 
746-
4980 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
10P

  
  

  

 
 

10A -
10P

  
  

  

 

Proto

  

  

 

*

  

  

 

660

  

  

 

x/w

  

315

  

 
 
 

The Shops at
Highland
Village

  
  
  

 

 
 
 

1700
Cottonwood
Creek

  
  
  

  

 

Suite 150

  

 

 
 

Highland
Village

  
  

  

 

TX

  

  

 

75077

  

  

 
 
 

(972
 
 

) 
317-
4302 

 

 
 
 

(972
 
 

) 
317-
4656 

 

 
 
 

(972
 
 

) 
317-
7191 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

650

  

  

 

x/w

  

316

  

 

Southlake 2

  

 

 
 
 

1975
Southlake
Mall

  
  
  

  

 
 

UNIT
 

# 
D0-408 

 

 

Merrillville

  

  

 

IN

  

  

 

46410

  

  

 
 
 

(219
 
 

) 
791-
0560 

 

 
 
 

(219
 
 

) 
791-
0609 

 

 
 
 

(219
 
 

) 
791-
0885 

 

 
 

11A -
6P

  
  

  

 
 

10:30A -
9P

  
  

  

 
 

10:30A
- 9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

610

  

  

 

x/w

  

318

  

 
 
 

The Shoppes
at Buckland
Hills

  
  
  

 

 
 
 

194
Buckland
Hills Drive

  
  
  

  

 
 

Space
1150

  
  

 

 

Manchester

  

  

 

CT

  

  

 

06040

  

  

 
 
 

(860
 
 

) 
648-
9084 

 

 
 
 

(860
 
 

) 
648-
9218 

 

 
 
 

(860
 
 

) 
648-
9634 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A-9P

  

  

 

Proto

  

  

 

*

  

  

 

510

  

  

 

x/w

  

319

  

 
 

The Avenue
Murfreesboro

  
  

 

 
 
 
 

2615
Medical
Center
Parkway

  
  
  
  

  

 

Suite 1360

  

 

 

Murfreesboro

  

  

 

TN

  

  

 

37129

  

  

 
 
 

(615
 
 

) 
895-
5097 

 

 
 
 

(615
 
 

) 
895-
5067 

 

 
 
 

(615
 
 

) 
896-
0415 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

550

  

  

 

x/w

  

320

  

 
 
 

Mall at
Partridge
Creek

  
  
* 

 

 
 

17420 Hall
Road

  
  

  

 

Space 147

  

 

 
 

Clinton
Township

  
  

  

 

MI

  

  

 

48038

  

  

 
 
 

(586
 
 

) 
228-
1862 

 

 
 
 

(586
 
 

) 
228-
1893 

 

 
 
 

(586
 
 

) 
228-
1932 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

610

  

  

 

x/w

  

321

  

 
 

Lakeline
Mall

  
  

 

 
 
 

11200
Lakeline
Mall Drive

  
  
  

  

 

Space CD1

  

 

 

Cedar Park

  

  

 

TX

  

  

 

78613

  

  

 
 
 

(512
 
 

) 
258-
5590 

 

 
 
 

(512
 
 

) 
258-
5947 

 

 
 
 

(512
 
 

) 
258-
1723 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

650

  

  

 

x/w

  

322

  

 
 

Emerald
Square

  
  

 

 
 
 

999 S.
Washington
Street

  
  
  

  

 

Space 144

  

 

 
 

North
Attleboro

  
  

  

 

MA

  

  

 

02760

  

  

 
 
 

(508
 
 

) 
699-
9537 

 

 
 
 

(508
 
 

) 
699-
9541 

 

 
 
 

(508
 
 

) 
695-
4021 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

510

  

  

 

x/w

  

323

  

 

North Point

  

 

 
 

2164 North
Point Circle

  
  

    

 

Alpharetta

  

  

 

GA

  

  

 

30022

  

  

 
 
 

(770
 
 

) 
475-
0369 

 

 
 
 

(770
 
 

) 
569-
4976 

 

 
 
 

(770
 
 

) 
475-
0278 

 

 
 

12P -
7P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

550

  

  

 

x/w

  

324

  

 
 

South Park
Center

  
  

 

 
 

428 South
Park Center

  
  

    

 

Strongsville

  

  

 

OH

  

  

 

44136

  

  

 
 
 

(440
 
 

) 
238-
0741 

 

 
 
 

(440
 
 

) 
238-
0882 

 

 
 
 

(440
 
 

) 
238-
1374 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

620

  

  

 

x/w

  

325

  

 
 

The Mall in
Columbia

  
  

 

 
 
 

10300 Little
Patuxent
Parkway

  
  
  

  

 
 

Space
2610

  
  

 

 

Columbia

  

  

 

MD

  

  

 

21044

  

  

 
 
 

(410
 
 

) 
740-
7162 

 

 
 
 

(410
 
 

) 
740-
7462 

 

 
 
 

(410
 
 

) 
730-
6719 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

540

  

  

 

x/w

  

326

  

 
 

Westroads
Mall

  
  

 

 
 
 

10000
California
Street

  
  
  

  

 

Suite 3208

  

 

 

Omaha

  

  

 

NC

  

  

 

68114

  

  

 
 
 

(402
 
 

) 
393-
0046 

 

 
 
 

(402
 
 

) 
393-
2603 

 

 
 
 

(402
 
 

) 
393-
7718 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

660

  

  

 

x/w

  

328

  

 
 

Bumsville
Center

  
  

 

 
 
 

2053
Burnsville
Center

  
  
  

    

 

Burnsville

  

  

 

MN

  

  

 

55306

  

  

 
 
 

(952
 
 

) 
898-
2007 

 

 
 
 

(952
 
 

) 
898-
5142 

 

 
 
 

(952
 
 

) 
898-
7159 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

630

  

  

 

x/w

  

331

  

 
 
 

The Shops at
Fallen
Timbers

  
  
  

 

 
 

2200 Maple
Street

  
  

  

 

Space 460

  

 

 

Maumee

  

  

 

OH

  

  

 

43537

  

  

 
 
 

(419
 
 

) 
878-
2604 

 

 
 
 

(419
 
 

) 
878-
3548 

 

 
 
 

(419
 
 

) 
878-
3711 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

610

  

  

 

x/w

  

332

  

 
 

Beachwood
Place

  
  

 

 
 

26300
Cedar Road

  
  

  

 
 

Space
2095

  
  

 

 

Beachwood

  

  

 

OH

  

  

 

44122

  

  

 
 
 

(216
 
 

) 
378-
2903 

 

 
 
 

(216
 
 

) 
378-
2904 

 

 
 
 

(216
 
 

) 
378-
9316 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

620

  

  

 

x/w

  

333

  

 
 
 

Orchard
Town
Center

  
  
* 

 

 
 
 

14647
Delaware
Street

  
  
  

  

 

Suite 700

  

 

 

Westminster

  

  

 

CO

  

  

 

80023

  

  

 
 
 

(303
 
 

) 
460-
0990 

 

 
 
 

(303
 
 

) 
450-
1685 

 

 
 
 

(303
 
 

) 
450-
1777 

 

 
 

11A -
6P

  
  

  

 

11A-8P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

640

  

  

 

x/w

  

334

  

 
 

Southcenter
Mall

  
  

 

 
 

2606
Southcenter

  
  

    

 

Tukwila

  

  

 

WA

  

  

 

98188

  

  

 
 
 

(206
 
 

) 
243-
1692 

 

 
 
 

(206
 
 

) 
243-
6983 

 

 
 
 

(206
 
 

) 
243-
3186 

 

 
 

11A -
7P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

640

  

  

 

x/w

  

335

  

 
 

Yorktown
Center

  
  

 

 
 
 

205A
Yorktown
Mall

  
  
  

    

 

Lombard

  

  

 

IL

  

  

 

60148

  

  

 
 
 

(630
 
 

) 
495-
5760 

 

 
 
 

(630
 
 

) 
495-
5962 

 

 
 
 

(630
 
 

) 
495-
6150 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

610

  

  

 

x/w

  

336

  

 
 

Burlington
MaII

  
  

 

 
 
 

75
Middlesex
Turnpike

  
  
  

  

 
 

Space
1025B

  
  

 

 

Burlington

  

  

 

HA

  

  

 

01803

  

  

 
 
 

(781
 
 

) 
221-
8573 

 

 

(781

)272-1732 

 

 
 
 

(781
 
 

) 
272-
0826 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

510

  

  

 

x/w

  

338

  

 
 

Streets of
Brentwood

  
** 

 

 
 

2535 Sand
Creek Road

  
  

  

 
 

Ste 128,
Bldg C

  
  

 

 

Brentwood

  

  

 

CA

  

  

 

94513

  

  

 
 
 

(925
 
 

) 
513-
7966 

 

 
 
 

(925
 
 

) 
513-
8128 

 

 
 
 

(925
 
 

) 
513-
9346 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

640

  

  

 

x/w

  

339

  

 
 

Galleria @
Roseville

  
  

 

 
 
 

1151
Galleria
Blvd

  
  
  

  

 

Suite 2170

  

 

 

Roseville

  

  

 

CA

  

  

 

95678

  

  

 
 
 

(916
 
 

) 
774-
1680 

 

 
 
 

(916
 
 

) 
774-
1682 

 

 
 
 

(916
 
 

) 
774-
1683 

 

 
 

11A -
7P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

640

  

  

 

x/w

  

340

  

 
 

La Plaza
Mall

  
  

 

 
 

2200 South
10th Street

  
  

  

 
 

Space
F15A

  
  

 

 

McAllen

  

  

 

TX

  

  

 

78503

  

  

 
 
 

(956
 
 

) 
630-
3661 

 

 
 
 

(956
 
 

) 
630-
3220 

 

 
 
 

(956
 
 

) 
630-
3470 

 

 
 

11A -
7P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

650

  

  

 

x/w

  

341

  

 
 

Mall of
Louisiana

  
  

 

 
 
 

6401
Bluebonnet
Blvd

  
  
  

  

 
 

Space
1104

  
  

 

 

Baton Rouge

  

  

 

LA

  

  

 

70836

  

  

 
 
 

(225
 
 

) 
766-
6704 

 

 
 
 

(225
 
 

) 
766-
6702 

 

 
 
 

(225
 
 

) 
766-
6289 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

650

  

  

 

x/w

  

342

  

 
 

Fox Valley
Mall

  
  

 

 
 
 

2428 Fox
Valley
Center

  
  
  

  

 

Space B9A

  

 

 

Aurora

  

  

 

IL

  

  

 

60504

  

  

 
 
 

(630
 
 

) 
585-
5863 

 

 
 
 

(630
 
 

) 
585-
5872 

 

 
 
 

(630
 
 

) 
585-
7068 

 

 
 

11A -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

610

  

  

 

x/w

  

343

  

 
 

The Mall at
Rockingham

  
  

 

 
 
 

99
Rockingham
Park Blvd

  
  
  

  

 
 

Space
W245

  
  

 

 

Salem

  

  

 

NH

  

  

 

03079

  

  

 
 
 

(603
 
 

) 
870-
9004 

 

 
 
 

(603
 
 

) 
870-
9005 

 

 
 
 

(603
 
 

) 
870-
9016 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

510

  

  

 

x/w

  

344

  

 
 

Northshore
MALL

  
  

 

 
 
 

210
Andover
Street

  
  
  

  

 
 

Space
W108A

  
  

 

 

Peabody

  

  

 

MA

  

  

 

01960

  

  

 
 
 

(978
 
 

) 
531-
6438 

 

 
 
 

(978
 
 

) 
531-
6436 

 

 
 
 

(978
 
 

) 
531-
6481 

 

 
 

12P -
6P

  
  

  

 

10A - 9P

  

  

 
 

10A -
9P

  
  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

510

  

  

 

x/w

  

                                             

UPDATED 4/21/11

COMMUNICATIONS DIARY/ STORE



--------------------------------------------------------------------------------

LOGO [g192738page_i12.jpg]

 

EFFECTIVE APRIL 22, 2011

                         

 

|

  

  

 

STORE

  

  

 

HOURS

  

  

 

|

  

              

 
 

STORE
 

# / 
NAME 

 

 

ADDRESS 1

  

  

 
 

ADDRESS
2

  
  

  

 

CITY

  

  

 

ST.

  

  

 

ZIP

  

  

 
 

PHONE
1

  
  

 

 
 

PHONE
2

  
  

 

 

FAX

  

 

 

SUN

  

  

 

MON-THU

  

  

 

FRI

  

  

 

SAT

  

  

 

TYPE

  

  

 

GROUP

  

  

 

DIST

  

  

 

EAS

* 

345

  

 
 

The Maine
Mall

  
  

 

 
 

364 Maine
Mall Road

  
  

  

 
 

Space
5171

  
  

  

 
 

South
Portland

  
  

  

 

ME

  

  

 

04106

  

  

 
 
 

(207
 
 

) 
253-
1666 

 

 
 
 

(207
 
 

) 
253-
1677 

 

 
 
 

(207
 
 

) 
253-
1680 

 

 

11A-6P

  

  

 

10A - 9P

  

  

 

10A - 9P

  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

510

  

  

 

x/w

  

348

  

 
 

Beltis Fair
Mall

  
  

 

 
 

1 Beltis Fair
Parkway

  
  

  

 

Space 330

  

  

 

Beltingham

  

  

 

WA

  

  

 

98226

  

  

 
 
 

(360
 
 

) 
756-
6766 

 

 
 
 

(360
 
 

) 
756-
5082 

 

 
 
 

(360
 
 

) 
756-
5108 

 

 

11P-6P

  

  

 

10A-9P

  

  

 

10A - 9P

  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

640

  

  

 

x/w

  

350

  

 
 

Smith
Haven Mall

  
  

 

 
 

450 Smith
Haven Mall

  
  

  

 
 

Space
D03B

  
  

  

 
 

Lake
Grove

  
  

  

 

NY

  

  

 

11755

  

  

 
 
 

(631
 
 

) 
265-
2012 

 

 
 
 

(631
 
 

) 
265-
2347 

 

 
 
 

(631
 
 

) 
265-
0867 

 

 

11A-6P

  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Proto

  

  

 

*

  

  

 

520

  

  

 

x/w

  

351

  

 
 

Livingston
Mall

  
  

 

 
 
 

112
Eisenhower
Parkway

  
  
  

  

 
 

Space
1021A

  
  

  

 

Livingston

  

  

 

NJ

  

  

 

07039

  

  

 
 
 

(973
 
 

) 
994-
1761 

 

 
 
 

(973
 
 

) 
994-
1797 

 

 
 
 

(973
 
 

) 
535-
1013 

 

 

11A-6P

  

  

 

10A - 9P

  

  

 

10A - 9P

  

  

 
 

10A -
9:30P

  
  

  

 

Proto

  

  

 

*

  

  

 

530

  

  

 

x/w

  

352

  

 
 

Fox River
Mall

  
  

 

 
 
 

4301 W.
Wisconsin
Ave

  
  
  

  

 

Space 511

  

  

 

Appleton

  

  

 

WI

  

  

 

54913

  

  

 
 
 

(920
 
 

) 
830-
3093 

 

 
 
 

(920
 
 

) 
830-
3184 

 

 
 
 

(920
 
 

) 
830-
3249 

 

 

10A-7P

  

  

 

10A-9P

  

  

 

10A - 9P

  

  

 

9A-9P

  

  

 

Proto

  

  

 

*

  

  

 

630

  

  

 

x/w

  

353

  

 
 

West Town
Mall

  
  

 

 
 
 

7600
Kingston
Pike

  
  
  

  

 
 

Space
I098A

  
  

  

 

Knoxville

  

  

 

TN

  

  

 

37919

  

  

 
 
 

(865
 
 

) 
692-
1915 

 

 
 
 

(865
 
 

) 
692-
1091 

 

 
 
 

(865
 
 

) 
531-
1515 

 

 

12P-6P

  

  

 

10A-9P

  

  

 

10A - 9P

  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

550

  

  

 

x/w

  

354

  

 
 

South Shore
Plaza

  
  

 

 
 

250 Granite
Street

  
  

  

 
 

Space
2047A

  
  

  

 

Braintree

  

  

 

MA

  

  

 

02184

  

  

 
 
 

(781
 
 

) 
356-
0149 

 

 
 
 

(781
 
 

) 
356-
0467 

 

 
 
 

(781
 
 

) 
848-
3076 

 

 

12P-6P

  

  

 

10A-9P

  

  

 

10A - 9P

  

  

 

10A - 9P

  

  

 

Proto

  

  

 

*

  

  

 

510

  

  

 

x/w

  

355

  

 
 

Tucson
Mall

  
  

 

 
 
 

4500 N.
Oracle Road
 

  
  
  

  

 

Space 221

  

  

 

Tucson

  

  

 

AZ

  

  

 

85705

  

  

 
 
 

(520
 
 

) 
293-
3084 

 

 
 
 

(520
 
 

) 
293-
3481 

 

 
 
 

(520
 
 

) 
293-
3884 

 

 

12P-6P

  

  

 

10A-9P

  

  

 

10A-9P

  

  

 

10A -9P

  

  

 

Proto

  

  

 

*

  

  

 

640

  

  

 

x/w

  

356

  

 
 

Christiana
Mall

  
  

 

 
 
 

150
Christiana
Mall

  
  
  

     

 

Newark

  

  

 

DE

  

  

 

19702

  

  

 
 
 

(302
 
 

) 
453-
7391 

 

 
 
 

(302
 
 

) 
453-
7415 

 

 
 
 

(302
 
 

) 
454-
1024 

 

 
 

11A -
6P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 
 

10A -
9:30P

  
  

  

 

Proto

  

  

 

*

  

  

 

540

  

  

 

x/w

  

357

  

 
 

Park Place
Mall

  
  

 

 
 
 

5870 East
Broadway
Blvd.

  
  
  

  

 

Space 214

  

  

 

Tucson

  

  

 

AZ

  

  

 

85711

  

  

 
 
 

(520
 
 

) 
514-
0608 

 

 
 
 

(520
 
 

) 
514-
0686 

 

 
 
 

(520
 
 

) 
514-
9248 

 

 

12P-6P

  

  

 

10A-9P

  

  

 

10A-9P

  

  

 

10A- 9P

  

  

 

Proto

  

  

 

*

  

  

 

640

  

  

 

x/w

  

359

  

 
 

Garden
State Plaza

  
  

 

 
 

1 Garden
State

  
  

  

 
 

Space
1037

  
  

  

 

Paramus

  

  

 

NJ

  

  

 

07652

  

  

 
 
 

(201
 
 

) 
843-
0287 

 

 
 
 

(201
 
 

) 
843-
0308 

 

 
 
 

(201
 
 

) 
843-
0507 

 

 

closed

  

  

 

10A-9:30P

  

  

 

10A-9:30P

  

  

 
 

10A -
9:30P

  
  

  

 

Proto

  

  

 

*

  

  

 

530

  

  

 

x/w

  

362

  

 
 

Plaza
Bonita

  
  

 

 
 

3030 Plaza
Bonita Rd

  
  

  

 
 

Space
2082

  
  

  

 
 

National
City

  
  

  

 

CA

  

  

 

91950

  

  

 
 
 

(619
 
 

) 
470-
3071 

 

 
 
 

(619
 
 

) 
470-
1364 

 

 
 
 

(619
 
 

) 
470-
2311 

 

 

11A-7P

  

  

 

10A-9P

  

  

 

10A-9P

  

  

 

10A-9P

  

  

 

Proto

  

  

 

*

  

  

 

640

  

  

 

x/w

  

363

  

 
 

River Town
Crossing

  
  

 

 
 
 

3700
Rivertown
Pkwy S.W.

  
  
  

  

 
 

Space
1144

  
  

  

 

Grandville

  

  

 

MI

  

  

 

49418

  

  

 
 
 

(616
 
 

) 
534-
6860 

 

 
 
 

(616
 
 

) 
534-
6913 

 

 
 
 

(616
 
 

) 
534-
7151 

 

 

12P-6P

  

  

 

10A-9P

  

  

 

10A-9P

  

  

 

10A-9P

  

  

 

Proto

  

  

 

*

  

  

 

610

  

  

 

x/w

  

364

  

 
 

Bangor
Mall

  
  

 

 
 
 

663
Stillwater
Avenue

  
  
  

  

 
 

Space
1097A

  
  

  

 

Bangor

  

  

 

ME

  

  

 

04401

  

  

 
 
 

(207
 
 

) 
945-
9018 

 

 
 
 

(207
 
 

) 
945-
9041 

 

 
 
 

(207
 
 

) 
945-
9052 

 

 

11A-6P

  

  

 

10A-9P

  

  

 

10A-9P

  

  

 

10A-9P

  

  

 

Proto

  

  

 

*

  

  

 

510

  

  

 

x/w

  

368

  

 
 
 

Peninsula
Town
Center

  
  
  

 

 
 
 

2561
McMenamin
St

  
  
  

     

 

Hampton

  

  

 

VA

  

  

 

23666

  

  

 
 
 

(757
 
 

) 
825-
0856 

 

 
 
 

(757
 
 

) 
838-
3015 

 

 
 
 

(757
 
 

) 
838-
3213 

 

 

12P-6P

  

  

 

10A-9P

  

  

 

10A-10P

  

  

 

10A-I0P

  

  

 

Proto

  

  

 

*

  

  

 

560

  

  

 

x/w

  

373

  

 
 
 

Rockaway
Town
Square

  
  
  

 

 
 

301 ML
Hope Ave

  
  

  

 
 

Space
2093A

  
  

  

 

Rockaway

  

  

 

NJ

  

  

 

07866

  

  

 
 
 

(973
 
 

) 
366-
2738 

 

 
 
 

(973
 
 

) 
328-
1030 

 

 
 
 

(973
 
 

) 
328-
1685 

 

 

11A-6P

  

  

 

10A-9:30P

  

  

 

10A-9:30P

  

  

 

10A-9:30P

  

  

 

Proto

  

  

 

*

  

  

 

530

  

  

 

x/w

  

                                                                                
                       

 

denotes store with summer hours

  

                                   

 

Summer hours

  

                                

268

  

 
 

Coastal
Grand

  
  

 

 
 
 

M-Sa I0A -
10P, 5u 12P
- 7P

  
  
  

     

 

June - Sept

  

                                   

274

  

 
 

Mall of
America

  
  

 

 
 

M-F 10A - 9:30P, 5a
9:30A - 10P, Su 11A - 7P

  
  

  

 

June - Sept

  

                                   

320

  

 
 
 

Mall at
Partridge
Creek

  
  
  

 

 
 
 
 

M-Th 10A -
9P, F-Sa
10A - 10P,
Su 11A - 6P

  
  
  
  

     

 

June - Sept

  

                                   

333

  

 
 
 

Orchard
Town
Center

  
  
  

 

 
 
 
 

M-Th 11A -
8P, F-Sa
10A - 9P, Su
11A - 6P

  
  
  
  

     

 

May - Sept

  

                                                                        

 

denotes store with winter hours

  

                                   

 

Winter hours

  

                                

303

  

 
 
 

Promenade
@
Bolingbrook

  
  
  

 

 
 
 
 

M-Th 10A -
8P, F-Sa I0A
- 9P, Su 11A
- 6P

  
  
  
  

     

 

Jan - April

  

                                   

338

  

 
 

Streets of
Brentwood

  
  

 

 
 
 
 

M-Th I0A -
8P, F-Sa
10A - 9P, Su
11A - 6P

  
  
  
  

     

 

Jan - April

  

                                      

 

MAY-31-2011 15:06

  

                                

UPDATED 4/21/11

COMMUNICATIONS DIARY/STORE LISTING



--------------------------------------------------------------------------------

LOGO [g192738page_i13.jpg]

 

SCHEDULE 3.10

Closing Date Tax Audits/Examinations

Jurisdiction Entity Tax Type Period

New York State dELiA*s, Inc. Use 9/1/03-8/31/09

Missouri dELiA*s Retail Company Sales & Use 4/1/07-3/31/10

Texas dELiA*s Retail Company Sales & Use 1/1/08-1/31/10

IRS dELiA*s, Inc. & Subs. Income 2008 & 2009



--------------------------------------------------------------------------------

LOGO [g192738page_i14.jpg]

 

SCHEDULE 3.11 (a)

Historical Financial Statements

Please see the dELiA*s, Inc. Form 10-K for the fiscal year ended January 29,2011
filed with the SEC on April 14,2011 and previously provided to Agent.

See Ql 21011 earnings release of dELiA*s, Inc. issued on May 26, 2011



--------------------------------------------------------------------------------

LOGO [g192738page_i15.jpg]

 

3.11 (a)(ii)

[GRAPHICS APPEARS HERE]

50 WEST 23RD STREET, NEW YORK, NY 10010 TELEPHONE: 212-590-6200 FAX:
212-590-6580

dELlA*s, Inc.

CONSOLIDATED BALANCE SHEETS

(In thousands, except par value and share data)

(unaudited)

ASSETS April 30,2011 May 1,2010

CURRENT ASSETS:

Cash end cash equlvalants $ 11,503 $ 26,671

Inventories, net 32,667 31,536

Prepaid catalog costs 1,666 1,762

Restricted cash 10,244 _

Deferred income taxes             1,138

Other current assets 17,893 14,935

TOTAL CURRENT ASSETS 73,973 76,042

PROPERTY AND EQUIPMENT, NET 48,643 55,183

GOODWILL 4,462 12,073

INTANGIBLE ASSETS, NET 2,419 2,419

RESTRICTED CASH —- 8,684

OTHER ASSETS 242 186

TOTAL ASSETS $ 129,739 $ 154.487

LIABILITIES AND STOCKHOLDERS’ EQUITY

CURRENT LIABILITIES:

Accounts payable $ 18,534 $ 16,732

Accrued expenses and other current liabilities 18,173 24,621

Income taxes payable 780 783

TOTAL CURRENT LIABILITIES 37,487 42,138

DEFERRED CREDETS AND OTHER LONG-TERM LIABILITIES 12,516 12,083

TOTAL LIABILITIES 50,003 54,199

COMMITMENTS AND CONTINGENCIES

STOCKHOLDERS’ EQUITY:

Preferred Stock, $.001 par value; 26,000,000 shares authorized, none issued — -

Common Stock, $.001 parvalue; 1 00,000,000 shares authorized; 31,432,533 and
31,310,081 shares Issued and outstanding, respectively 31 31

Additional paid-in capital 98,871 98,936

{Accumulated deficit Retained earnings (18,968) 1,321

TOTAL STOCKHOLDERS’ EQUITY 79,738 100,288

TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 129,739 164,487



--------------------------------------------------------------------------------

LOGO [g192738page_i16.jpg]

 

[Graphics Appears Here]

5O WEST 23RD STREET, NEW YORK, NY 10010 TELEPHONE: 212-590-6200 FAX:
212-590-6580

dELIA*s, Inc.

CONSOLIDATED STATEMENTS OF OPERATIONS

(in thousands, accept share and per shares data)

(unaudited)

For the

Thirteen Weeks Ended

April 30, 2011 May 1, 2010

NET REVENUES $ 49,146 100% 49,961 100.0%

Cost of goods told 32,663 66.5% 34,312 68.7%

GROSS PROFIT 16,483 33.5% 15,649 31.3%

Selling, general and administrative expenses 21,900 44.6% 23,591 47.2%

Other operating Income (38) -0.1% (144) -0.3%

TOTAL OPERATING EXPENSES 21,862 44.5% 23,447 46.9%

OPERATING LOSS (6.376) -10.9% (7,798) -15.6%

(interest expense, net (87) -0.2% (87) -0.2%

LOSS BEFORE INCOME TAXES (5,466) -11.1% (7,885) -15.8%

Benefit for in income taxes (997) -2.0% (2,060) -4.1%

NET LOSS $ (4,469) -9.1% $ (5,825) -11.7%

BASIC AND DILUTED LOSS PER SHARE: NET LOSS PER SHARE $ (0.14) $ (0.19)

WEIGHTED AVERAGE BASIC AND DILUTED COMMON SHARES OUTSTANDING 31,209,737
31,099,303



--------------------------------------------------------------------------------

LOGO [g192738page_i17.jpg]

 

[Graphics Appears Here]

50 WEST 23RD STREET, NEW YORK, NY 10010 TELEPHONE: 212-590-6200 FAX:
212-590-6580

dELIA*s Inc.

CONSOLIDATED STATEMENTS OF CASH PLOWS

(In thousands)

(unaudited)

For the Thlrteen Weeks Ended

April 30, 2011 May 1,2010

CASH FLOWS FROM OPERATING ACTIVITIES:

Net loss $ (4,469) $ (5,825)

Adjustments to reconcile net loss to net cash used in operating activities:

Depreciation end amortization 2,787 2,452

Stock-based compensation 161 299

Changes In operating assets and liabilities:

Inventories (642) 2,166

Prepaid catalog coats and other assets (5.334) (1,352)

Restricted cash (1.976) (1,044)

Income taxes payable 38 60

Accounts payable, accrued expenses and other liabilities (6.267) (10,192)

Total adjustments (11.233) (7,821)

NET CASH USED IN OPERATING ACTIVITIES (15,702) (13,448)

CASH FLOWS FROM INVESTING ACTIVITIES:

Capital expenditures (889) (1,530)

NET CASH USED IN INVESTING ACTIVITIES (869) (1,630)

CASH FLOWS FROM FINANCING ACTIVITIES:

Proceeds from exercise of employee slock options — 1

NET CASH PROVIDED BY FINANCING ACTIVITIES — 1

NET DECREASE IN CASH AND CASH EQUIVALENTS (16.571) (14,975)

CASH AND CASH EQUIVALENTS, beginning of period 28.074 41,645

CASH AND CASH EQUIVALENTS, end of period $ 11,503 $ 26,671



--------------------------------------------------------------------------------

LOGO [g192738page_i18.jpg]

 

dELIA*s, Inc.

STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands, except share data)

Common Stock Additional paid-in capital Retained earnings (Accumulated deficit)
Total

Shares Value

Balance January 29, 2011 31,432,531 $ 31 $ 98,510 $ (14.487) $ 64,044

Stock-based compensation 161 161

Net loss (4.469) (4,469)

Balance April 30, 2011 31432,631 $ 31 $ 98,671 $ (18.966) S 79,733



--------------------------------------------------------------------------------

LOGO [g192738page_i19.jpg]

 

SCHEDULE 3.12

Environmental Matters

The Hanover Property has been the subject of remediation efforts with respect to
the presence of underground fuel oil, waste oil and gasoline tanks and leakage
and contamination associated therewith. The prior owner of the facility received
a release from liability from Pennsylvania Department of Environmental
Protection with regard to soil contamination at the property, dated July 26,
1999, and approval for a remedial action plan to remediate the ground water at
the property. A deed notice was required to be filed because the property had
not yet been remediated to residential standards. Subsequently, the on-site soil
contamination was remediated. Groundwater remediation activities were also
undertaken at the site. On December 3, 1999 the Pennsylvania Department of
Environmental Protection issued correspondence to indicate that the soil at the
site meets the residential statewide health standards and a deed notice for the
property is not required. On July 31, 2001, the Pennsylvania Department of
Environmental Protection also issued correspondence to indicate that the site
meets residential statewide health standards for ground water.



--------------------------------------------------------------------------------

LOGO [g192738page_i20.jpg]

 

SCHEDULE 3.15 Labor Relations

None



--------------------------------------------------------------------------------

LOGO [g192738page_i21.jpg]

 

SCHEDULE 3.16 Intellectual Property



--------------------------------------------------------------------------------

LOGO [g192738page_i22.jpg]

 

Trademark Records By Trademark

Owner Trademark Country Application

No. Registration No Registration Date Classes Status

ALLOY

ALLOY MERCHANDISE, LLC ALLOY United States of America 75983698 3851901 Aug 17
2004 16,25,35 Registered

ALLOY

ALLOY MERCHANDISE, LLC ALLOY United States of America 76327048 2882305 Oct 12
2004 16,25,35 Registered

TM Administrator • END OF REPORT IPPO WebTMS: printed May 10 2011 21:07



--------------------------------------------------------------------------------

LOGO [g192738page_i23.jpg]

 

Trademark Records By Trademark

Owner Trademark Country Application

No. Registration No Registration Date Classes Status

(Device Only)

(Device Only)

dELIA*s [Garphics] United States

of America 75976254 2104334 Oct 7 1997 3 Registered

(Device Only)

dELIA*s [Garphics] United States of America 76977058 2907137 Nov 30 2004 35
Registered

(Device Only)

dELIA*s Group. Inc. ‘ United States of America 77634190 3884488 Nov 30 2010 25
Registered

DAISY BY DELIAS

DAISY BY DELIAS

dELlA*s Group, Inc.

DAISY BY DELIAS United States of America 77901696 9,14,20,24 Pending

DAISY BY DELIA’S b

DAISY BY DELIA’S

dELIA*s Group, Inc. DAISY BY DELIA’S United States of America 77901704 25.26,27
Pending

DAISY BY DELIA’S

dELIA*s Group, inc. DAISY BY DELIA’S

United States of America 77904462 3.4,8 . Pending

DAISY BY DELIA’S



--------------------------------------------------------------------------------

LOGO [g192738page_i24.jpg]

 

dELiA*s Group, Inc. DAISY BY DELIA*s

United States of America 77904570 16,18 Pending

DAISY BY DELIA*s

dELIA*s DAISY BY DELIA*s

United States of America 78877218 3636800 Jun 9 2009 25 Registered

DELIA DELIA

dELIA*s [ graphics] United States of America 76430925 3382778 Jan 1 2008 24
Registered

DELIA*S

dELiA*s Group. Inc. DELIA*s United Slates of America 74505280 1908572 Aug 1 1995
25.42 Registered

dELiA*s Brand. LLC DELIA*s

United States of America 74644795 2011083 Oct 22 1996 14 Registered

dELIA*s Brand. LLC DELIA*s

United States of America 74644797 1997643 Aug 27 1996 25 Registered

dELl**s Brand, LLC DELIA*s

United States of America 74644799 2076125 Jul 1 1997 18 Registered

dELiA*s Brand, LLC DELIA*s

United States of America 74644800 1943039 Dae 19 1895 26 Registered

dELIA*s Group, Inc. DELIA*s

United States of America 75976281 2092322 Aug 26 1997 42 Registered

dELIA*s Group, Inc. DELIA*s

United States of America 78211546 3392697 Mar 4 208 16,18,25.27 Registered

dELIA*s Group, Inc. DELIA’S United States of America 78215932 3360344 Dec 25
2007 18,20,24 Registered

dELIA*s Brand, LLC DELIA*s

United States

of America 78218010 3265620 Jul 17 2007 25 Registered

MALLORY MALLORY

dELIA*s Croup, Inc. MALLORY United States of America 77901675 25 Pending



--------------------------------------------------------------------------------

LOGO [g192738page_i25.jpg]

 

MORGAN MORGAN

. dEliA*s Group, Inc. MORGAN United States of America 77638478 25 Pending

STYLE GOSSIP STYLE GOSSIP

dELlA*s Group. Inc. STYLE GOSSIP United States of America 77607037 35 Pending

TM Administrator—EHD OF REPORT IPPO WebTMS: printed May 10 2011 21:05



--------------------------------------------------------------------------------

LOGO [g192738page_i26.jpg]

 

Domain Names

Owned

dellasweb.com

discountdomain.com

alloymerch.com

alloymerch.net

deliashollday.com

dellasmerch.com

alloymallorder.com

alloyshopemall.com

deliasinc.com

deliasinc.net

deliasmallorder.com

deliasshopemall.com

deliashop.com

delias shop.com

Right to Use (Pursuant to Amended and Restated Media Services Agreement with
Alloy, Inc.) The url store.alloy.com within the www.alloy.com domain name. The
url store.delias.com within the www.delias.com domain name.



--------------------------------------------------------------------------------

LOGO [g192738page_i27.jpg]

 

[Graphics Appears Here]



--------------------------------------------------------------------------------

LOGO [g192738page_i28.jpg]

 

[Graphics Appears Here]



--------------------------------------------------------------------------------

LOGO [g192738page_i29.jpg]

 

1[Graphics Appears Here]



--------------------------------------------------------------------------------

LOGO [g192738page_i30.jpg]

 

[Graphics Appears Here]



--------------------------------------------------------------------------------

LOGO [g192738page_i31.jpg]

 

[Graphics Appears Here]



--------------------------------------------------------------------------------

LOGO [g192738page_i32.jpg]

 

[Graphics Appears Here]



--------------------------------------------------------------------------------

LOGO [g192738page_i33.jpg]

 

[Graphics Appears Here]



--------------------------------------------------------------------------------

LOGO [g192738page_i34.jpg]

 

[Graphics Appears Here]



--------------------------------------------------------------------------------

LOGO [g192738page_i35.jpg]

 

[Graphics Appears Here]



--------------------------------------------------------------------------------

LOGO [g192738page_i36.jpg]

 

dELiA*s, Inc.

Material Software Licenses

Core Business Applications Software Application Name Provider

Direct

Merchandise planning

BlueCherry

Computer Generated Solutions

E-Commerce Web Site Tea Biscuit Alloy, Inc.

Order Management, Inventory Control, Fulfillment Ecometry Redprairie (Escalate
Retail)

Retail

Merchandise Planning Arthur JDA

Core Merchandising, Inventory and Price Management Connected Retailer
Epicor(Apex Partners)

Warehouse Management Connected Retailer Epicor(Apex Partners )

Point of sale and store back office support Store21 Micro-Retail

Corporate/ Infrastructure

Financials Multiview Multiview Corporation

Anti-Virus EndPoint Protection Symantec

Corporate office support, administration and E-mail MS Office suite & Exchange
Microsoft

Primary operating systems XP Professional, 2000,2003,2008 Microsoft



--------------------------------------------------------------------------------

LOGO [g192738page_i37.jpg]

 

SCHEDULE 3.18

Insurance

ITEM COVERAGE CARRIER

1

Package: Property,

General Liability

And Auto Liability Hartford

2

Boller & Machinery Included as part of item 1

3

General Liability

(see item 1) Included as part of item 1

4

Auto Liability

(see item 1) Included as part of item 1

5

Workers’ Compensation Hartford

6

Foreign Liability ACE

7

Umbrella Liability Hartford

8

Earthquake Included as part of item 1

9 Directors & Officers Liability Chartis/AIG(Illinois National)Allied World
Assurance Hudaon insurance Group

10 Employment Practices Liability Chartis /AIG

(National Union)

11 Fiduciary Liability Chartis/AIG(Illinois National)

12 Crime Insurance Hartford

13 Ocean Cargo Hartford

a) All coverage is on an Occurrence basis except for item 9,10, 11 & 12 which
are on a Claims made basis.



--------------------------------------------------------------------------------

LOGO [g192738page_i38.jpg]

 

SCHEDULE 3.19

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Name Jurisdiction of Incorporation or Formation Record Member/Owner Types of
Interest Held by Record Owner/Member %of Ownership/ Membership Interests Held by
Record Owner/ Member

dELiA*s Assets Corp. DE dELiA*s, Inc. 100 Shares 100%

Alloy

Merchandise, LLC DE dELiA*s, Inc. Membership Interest 100%

OG

Restructuring, Inc. (formerly Old Glory Boutique

Distributing, Inc.) CT dELiA*s, Inc. 100 Shares 100%

Skate Direct, LLC DE dELiA*s, Inc. Membership Interest 100%

DC

Restructuring, LLC DE dELiA*s, Inc. Membership Interest 100%

DACCS, Inc. Ohio dELiA*s, Inc. 100 Shares 100%

GFLA, Inc. CA dELiA*s, Inc. (formerly dELiA*s Corp.) To be merged with and into
dELiA*s, Inc. 100%

OnTap.com, Inc. NJ dELiA*s Assets Corp. (formerly dELiA*s Corp.) 100 Shares 100%

dELiA*s Group, Inc. DE dELiA*s Assets Corp. (formerly dELiA*s Corp.) 1,000
Shares 100%

iTurf Finance Company DE dELiA*s Assets Corp. (formerly dELiA*s Corp.) 100
Shares 100%

dELiA*s Brand LLC DE dELiA*s Assets Corp. Membership Interest 100%

dELiA*s DE dELiA*s Group, 100 Shares 100%



--------------------------------------------------------------------------------

LOGO [g192738page_i39.jpg]

 

Operating Company Inc. (formerly dELiA*s Inc.)

dELiA*s Distribution Company DE dELiA*s Group, Inc. (formerly dELiA*s Inc.) 100
Shares 100%

SBH

Restructuring Corp. (formerly Storybook Inc.) DE dELiA*s Group, Inc. (formerly
dELiA*s Inc.) 80 Shares 100%

dELiA*s Retail Company DE dELiA*s Group, Inc. (formerly dELiA*s Inc.) 100 Shares
100%

Screeem! Inc. DE dELiA*s Group, Inc. (formerly dELiA*s Inc.) 100 Shares 100%

dELiA*s Foreign Sales Corporation Barbados dELiA*s Group, Inc. (formerly dELiA*s
Inc.) 1,000 Shares 100%

TSI Soccer

Restructuring Corp. (formerly TSI Soccer Corporation) NC dELiA*s Group, Inc.
(formerly dELiA*s Inc.) 100 Shares 100%

dELiA*s Properties Inc. DE dELiA*s Group, Inc. (formerly dELiA*s Inc.) 100
Shares 100%

TSI Retail Company DE dELiA*s Group, Inc. (formerly dELiA*s Inc.) 100 Shares
100%

droog Inc. DE dELiA*s Group, Inc. 100 Shares 100%

dELiA*s Delaware Company DE dELiA*s Group, Inc. (formerly dELiA*s Inc.) 100
Shares 100%

TSI Promotional Company DE dELiA*s Group, Inc. 100 Shares 100%

dELiA*s Japan Company DE dELiA*s Group, Inc. (formerly dELiA*s Inc.) 200 Shares
100%

AMG Direct, LLC DE dELiA*s Operating Company Membership Interest 100%



--------------------------------------------------------------------------------

LOGO [g192738page_i40.jpg]

 

[Graphics Appears Here]



--------------------------------------------------------------------------------

LOGO [g192738page_i41.jpg]

 

SCHEDULE 3.20

Credit Parties’ Jurisdiction of Organization; Chief Executive Office

Name State of Incorporation or Organization Organization Type Organization ID#
Chief Executive Office

dELiA*s, Inc. DE Corporation 3764172 50 West 23rd Street New York, New York
10010

dELiA*s Assets Corp. DE Corporation 2782683 50 West 23rd Street New York, New
York 10010

Alloy Merchandise, LLC DE Limited Liability Company 3588203 50 West 23rd Street
New York, New York 10010

dELiA*s Group Inc. DE Corporation 2661121 50 West 23rd Street New York, New York
10010

dELiA*s Operating Company DE Corporation 2765574 50 West 23rd Street New York,
New York 100 10

dELiA*s Retail Company DE Corporation 2785335 50 West 23rd Street New York, New
York 10010

DACCS, Inc. OH Corporation 1741826 50 West 23rd Street New York, New York 10010

dELiA*s Distribution Company DE Corporation 2765579 50 West 23rd Street New
York, New York 1 00 10

AMG Direct, LLC DE Limited Liability Company 3803968 50 West 23rd Street New
York, New York 10010

dELiA*s Brand, LLC DE Limited Liability Company 3622401 50 West 23rd Street New
York, New York 10010



--------------------------------------------------------------------------------

LOGO [g192738page_i42.jpg]

 

SCHEDULE 3.21

Locations of Inventory, Equipment and Books and Records

Inventory is located at the Distribution Center and store locations listed on
Schedule 3.9.

Equipment is located at the locations listed on Schedule 3,9 and we have
computer hardware located at a Savvis facility at 45901 Nokes Blvd., Sterling,
VA 20166.

Books and Records are primarily located at the Corporate Office listed on
Schedule 3.9.



--------------------------------------------------------------------------------

LOGO [g192738page_i43.jpg]

 

dELJA*s, Inc. & Subs.

Depository & Other Accounts Schedule 3.22

Name on Account

  

 
 

Account
Description

  
  

 

 
 
 

Bank
Account No.
Bank Name

  
  
  

  

 
 

Bank
Address

  
  

  

 
 

Phone
No.

  
  

Delia’s, Inc.

  

 
 
 

Delias Inc
Funding
Account

  
  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s, Inc.

  

 
 

Delias Inc
Depository

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s, Inc.

  

 
 
 
 
 

Adv Cash
Investment
Institutional
 
 

  
  
  
(ticker 
WFIXX) 

 

 

*

  

  

 
 
 
 

Wells
Fargo
Securities,
LLC

  
  
  
  

  

 
 
 
 
 

608 Second
Ave. South.
10th FI,
Minneapolis,
MN 55479

  
  
  
  
  

  

 

*

  

Delia’s Distribution Company

  

 
 
 
 

Delias
Distribution
Co -
depository

  
  
  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s Retail Company

  

 
 

Credit card
depository

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
Fl, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s Operating Company

  

 
 

Credit card
depository

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Alloy Merchandise. LLC

  

 
 

Credit card
depository

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
Fl, NY, NY
10005

  
  
  
  
  

  

 

*

  

Alloy Merchandise, LLC

  

 
 

Depository -
checks

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s Operating Company

  

 
 

Depository -
checks

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s Operating Company

  

 

Payroll

  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s Retail Company

  

 

Payroll

  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s, Inc.

  

 

Payroll

  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s Distribution Company

  

 

Payroll

  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1Chase
Manhattan
Plaza, 8th
FI, NY,NY
10005

  
  
  
  
  

  

 

*

  

Alloy Merchandise, LLC

  

 

Payroll

  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

AMG Direct, LLC

  

 

Payroll

  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1Chase
Manhattan
Plaza, 8th
Fl, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s, Inc.

  

 

FSA

  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s Operating Company

  

 
 

Refund
accounts

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1Chase
Manhattan
Plaza, 8th
Fl, NY, NY
10005

  
  
  
  
  

  

 

*

  

Alloy Merchandise, LLC

  

 
 

Refund
accounts

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Skate Direct, LLC

  

 
 

Refund
accounts

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s Operating Company

  

 
 

Disbursements
account

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s Retail Company

  

 
 

Disbursements
account

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s, Inc.

  

 
 

Disbursements
account

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Alloy Merchandise, LLC

  

 
 

Disbursements
account

  
  

 

 

*

  

  

 
 
 

JP
Morgan
Chase

  
  
  

  

 
 
 
 
 

1 Chase
Manhattan
Plaza, 8th
FI, NY, NY
10005

  
  
  
  
  

  

 

*

  

Delia’s Retail Company

  

 
 
 

Store
Depository -
Master

  
  
  

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
201 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
207 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
210 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
215 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
231 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
232 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delta’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
266 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
267 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
269 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
271 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delta’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
275 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
277 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
281 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
282 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
284 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
285 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
288 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
291 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
293 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delta’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
295 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
297 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
299 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
303 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
304 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
306 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
308 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
315 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
318 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
322 

 

 

*

  

  

 
 

Bank of
America

  
  

     

Delia’s Retail Company

  

 
 
 

Store
Depository -
 

  
# 
323 

    

 
 

Bank of
America

  
  

     



--------------------------------------------------------------------------------

LOGO [g192738page_i44.jpg]

 

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 325 

    

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 334 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 336 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 339 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
#343 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 344 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 345 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 354 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 355 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 357 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
- ft 359

  
  
  

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 364 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 368 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 373 

 

 

*

  

  

 
 

Bank of
America

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 341 

 

 

*

  

  

 
 

Capital
One

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 219 

 

 

*

  

  

 

Chase

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 261 

 

 

*

  

  

 

Chase

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 262 

 

 

*

  

  

 

Chase

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 279 

 

 

*

  

  

 

Chase

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 280 

 

 

*

  

  

 

Chase

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 292 

 

 

*

  

  

 

Chase

  

Delia’s Retail Company

  

 
 
 

Store
Depository
- & 320

  
  
  

 

 

*

  

  

 

Chase

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 333 

 

 

*

  

  

 

Chase

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 350 

 

 

*

  

  

 

Chase

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 352 

 

 

*

  

  

 

Chase

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 363 

 

 

*

  

  

 
 

Chemical
Bank

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 229 

 

 

*

  

  

 

Citibank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 211 

 

 

*

  

  

 

Citizens

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 216 

 

 

*

  

  

 

Citizens

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 313 

 

 

*

  

  

 
 
 

Citizens
Bank &
Trust

  
  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 251 

 

 

*

  

  

 

Comerica

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 278 

 

 

*

  

  

 

Comerica

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 301 

 

 

*

  

  

 
 

Commerce
Bank

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 316 

 

 

*

  

  

 

Fifth Third

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 331 

 

 

*

  

  

 

Fifth Third

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 335 

 

 

*

  

  

 

Fifth Third

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 203 

 

 

*

  

  

 
 

First
American

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 257 

 

 

*

  

  

 
 

First
Tennessee

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 319 

 

 

*

  

  

 
 

First
Tennessee

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 353 

 

 

*

  

  

 
 

First
Tennessee

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
#326 

 

 

*

  

  

 
 
 

First West
Roads
Bank

  
  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 245 

 

 

*

  

  

 

Hillcrest

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 218 

 

 

*

  

  

 

HSBC

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 287 

 

 

*

  

  

 

HSBC

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 256 

 

 

*

  

  

 

Huntington

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 307 

 

 

*

  

  

 

Huntingdon

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 258 

 

 

*

  

  

 

IBC Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 321 

 

 

*

  

  

 

IBC Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 340 

 

 

*

  

  

 

IBC Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 250 

 

 

*

  

  

 

Key Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 309 

 

 

*

  

  

 

Key Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 324 

 

 

*

  

  

 

Key Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 348 

 

 

*

  

  

 

Key Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 290 

 

 

*

  

  

 

M&T Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 332 

 

 

*

  

  

 
 
 

Ohio
Savings
Bank

  
  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
#283 

 

 

*

  

  

 
 
 

Old
National
Bank

  
  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 342 

 

 

*

  

  

 
 

Old Second
Bank

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 233 

 

 

*

  

  

 

PNC

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 242 

 

 

*

  

  

 

PNC

  



--------------------------------------------------------------------------------

LOGO [g192738page_i45.jpg]

 

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 276 

    

 

PNC

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 286 

    

 

PNC

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 294 

    

 

PNC

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 351 

    

 

PNC

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 356 

    

 

PNC

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 305 

    

 
 

United
Bank

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 240 

    

 

US Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 274 

    

 

US Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 289 

    

 

US Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 302 

    

 

US Bank

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 202 

    

 
 

Valley
National

  
  

Delia’s Retail Company

  

 
 
 
 

Store
Depository
- Master
Acct

  
  
  
  

    

 

Wachovia

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 212 

    

 

Wachovia

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 241 

    

 

Wachovia

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 260 

    

 

Wachovia

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 265 

    

 

Wachovia

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 268 

    

 

Wachovia

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 270 

    

 

Wachovia

  

Delta’s Retail Company Delia’s Retail Company

  

 
 
 
 
 
 

Store
Depository
-
 
 
 

  
  
# 272 
Store 
Depository 
- # 273 

    

 
 

Wachovia
Wachovia

  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 296 

    

 

Wachovia

  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 311 

    

 

Wachovia

  

Delia’s Retail Company

  

 
 
 
 

Store
Depository
- Master
Acct

  
  
  
  

    

 
 
 

Wells
Master
Accoint

  
  
  

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 259 

    

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 298 

    

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 328 

    

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 338 

    

Delia’s Retail Company

  

 
 
 

Store
Depository
-

  
  
# 362 

    



--------------------------------------------------------------------------------

LOGO [g192738page_i46.jpg]

 

SCHEDULE 3.25 Bonding; Licenses

Continuous Customs Bond Number 9909CK596 in the amount of $60,000 with an
effective date of August 15,2009. The Surety is American Service Insurance
Company, 150 Northwest Point Blvd., Elk Grove Village, IL 60007.



--------------------------------------------------------------------------------

SCHEDULE 4.6(D)

Additional Insurance Requirements

 

1) Form and Quality. All property and general liability insurance policies shall
be endorsed in form and substance reasonably acceptable to Agent to name Agent
as an additional insured, loss payee or mortgagee thereunder, as its interest
may appear, with loss payable to Agent, without contribution, under a standard
New York (or local equivalent) mortgagee clause and shall not contain a
Protective Safeguard Endorsement. Agent, where authorized pursuant to the Credit
Agreement, shall act on behalf of the Lenders in respect of insurance matters.
All such insurance policies and endorsements shall be fully paid for or paid for
in installments and contain such provisions and expiration dates and be in such
form and issued by such insurance companies licensed to do business in the state
in which the Mortgaged Property is located, with a rating of “A IX” or better as
established by Best’s Rating Guide and “A” or better by Standard & Poor’s
Ratings Group. Each policy shall provide that such policy may not be canceled
except upon (a) thirty (30) days’ prior written notice of intention of
non-renewal or cancellation or (b) ten (10) days prior written notice for
non-payment to Agent and that no act or thing done by any Credit Party or any
Subsidiary of any Credit Party shall invalidate any policy as against Agent.
Blanket policies shall be permitted only if (i) Agent receives appropriate
endorsements and/or duplicate policies containing Agent’s right to continue
coverage on a pro rata pass-through basis and that coverage will not be affected
by any loss on other properties covered by the policies and (ii) the policy
contains a sublimit for the Mortgaged Property in an amount approved by Agent
which is expressly allocated for the Mortgaged Property, and any such policy
shall in all other respects comply with the requirements of this Schedule 4.6(d)
and Section 4.6 of the Credit Agreement.

 

2) Assignment. The Credit Parties shall assign the policies or proofs of
insurance to Agent (for the benefit of the Lenders), in such manner and form
that Agent and its successors and assigns shall at all times have and hold the
same as security for the payment of the Loan. If requested by Agent, the Credit
Parties shall deliver copies of all original policies certified to Agent by the
insurance company or authorized agent as being true copies, together with the
endorsements required hereunder. If the Credit Parties elect to obtain any
insurance which is not required under this Schedule 4.6(d) or the Credit
Agreement, all related insurance policies shall be endorsed in compliance with
clause (1) above, and such additional insurance shall not be canceled without
prior notice to Agent. From time to time upon Agent’s request, the Credit
Parties shall identify to Agent all insurance maintained by the Credit Parties
with respect to the Mortgaged Property. The proceeds of insurance policies
coming into the possession of Agent shall not be deemed trust funds, and Agent
shall be entitled to apply such proceeds as herein provided.

 

3) Adjustments. The Credit Parties shall, in accordance with the terms of the
Credit Agreement with respect to Agent, give prompt written notice of any loss
to the insurance carrier and to Agent. The Credit Parties hereby irrevocably
authorize and empower Agent, as attorney in fact for the Credit Parties coupled
with an interest, to notify any of the Credit Parties’ insurance carriers to add
Agent (for itself and the benefit of the Lenders) as a loss payee, mortgagee
insured or additional insured, as the case may be, to any property and/or
general liability policy maintained by the Credit Parties , in accordance with
the terms and conditions of the Credit Agreement to make proof of loss, in
accordance with the terms and conditions of the Credit Agreement to adjust and
compromise any claim under insurance policies, in accordance with the terms and
conditions of the Credit Agreement to appear in and prosecute any action arising
from such insurance policies, in accordance with the terms and conditions of the
Credit Agreement to collect and receive insurance proceeds, and to deduct
therefrom Agent’s reasonable expenses incurred in the collection of such
proceeds. Nothing contained in this clause (3) or the Credit Agreement, however,
shall require Agent to incur any expense or take any action hereunder.



--------------------------------------------------------------------------------

LOGO [g192738page_i47.jpg]

 

SCHEDULE 4.17(D)

Debtor Jurisdiction of Filing Filing Date Type of Filing Deatils

dELiA*s, Inc. New York County, New York 11/09/2004 Internal Revenue Service Tax
Lien File#: 2004000693152 Amount: $21,949.57 Type: 940-12/31/1997



--------------------------------------------------------------------------------

LOGO [g192738page_i48.jpg]

 

SCHEDULE 5.1

PERMITTED LIENS

Filings with the Secretary of State of Delaware

Debtor Secured Party Filing Date Filing

Number Collateral

dELiA*s Retail Company Holyoke Mall Company, L.P. 3/27/2007 2007 1125078 All
inventory, equipment, trade fixtures, improvements, and merchandise now or here
after located in the Holyoke Mall, Holyoke, MA, and all proceed and accounts
receivable therefrom.

dELiA*s Retail Company Eklecco Newco LLC 3/27/2007 2007 1125789 All inventory,
equipment, trade fixtures, improvements, and merchandise now or here after
located in the Palisades Center Mall, Nyack, NY, and all proceed and accounts
receivable therefrom

dELiA*s Retail Company Pyramid Walden Company, LP 12/11/2008 2008 4227946 All
inventory, equipment, trade fixtures, improvements, and merchandise now or here
after located in the Walden Galleria, Buffalo, NY, and all proceed and accounts
receivable therefrom

dELiA*s Retail Company Crossgates Mall Company Newco, LLC 12/11/2008 2008
4230171 All inventory, equipment, trade fixtures, improvements, and merchandise
now or here after located in the Crossgates Mall, Albany, NY, and all proceed
and accounts receivable therefrom

dELiA*s, Inc. Xerox Corporation 5/10/2007 2007 1779809 Specific equipment

AMG Direct, LLC US Express Leasing, Inc. 2/07/2007 20070488626 Specific
equipment -Lease—1 Konica Minolta Bizhub



--------------------------------------------------------------------------------

LOGO [g192738page_i49.jpg]

 

SCHEDULE 5.1(Cont.) PERMITTED LIENS

Tax And Judgment Liens

dELiA*s Retail Company Broward County, Florida 3/18/2003 Judgment Lien File#:
34766/154 LFH Acquisition Inc. d/b/a Labor for Hire Amount $1,298.48

dELiA*s Retail Company New Jersey

Trenton Superior Court 5/26/2010 Judgment Lien File # DJ135462-10 Division of
Employer Accts Amount: $1,861.12

dELiA*s Retail Company New York County, New York 5/27/2004 Judgment Lien File #:
001857143 America’s Cash Express Amount: $1,016.39

dELiA*s Retail Company Cuyahoga County, Ohio 4/21/2004 Judgment Lien File#: JL
04217641 State of Ohio Amount: $6,203.07

dELiA*s Retail Company Cuyahoga County, Ohio 2/07/2006 Judgment Lien File #:
JL0625639i State of Ohio Amount: $11,503.58

dELiA*s Retail Company Bucks County, Pennsylvania 3/14/2004 State Tax Lien File
No.: 2004-70697 Commonwealth of Pennsylvania Dept. of Revenue Amount: $10,362.14

dELiA*s Retail Company Harris County, Texas 10/28/2002 State Tax

Lien File No.: W178341 . State of Texas Amount: $3,357.63

dELiA*s Retail Company Harris County, Texas 8/30/2005 State Tax Lien File No.:
Y729055 State of Texas Amount: $10,161.68

dELiA*s Retail Company Harris County, Texas 11/25/2008 State Tax Lien File No.:
20080575182 State of Texas Amount: $60,276.05



--------------------------------------------------------------------------------

LOGO [g192738page_i50.jpg]

 

MAY-31-2011 15:08

SCHEDULE 5.4 Investments

P.050

Name of Institution

  

 
 

Account
No.

  
  

 

 
 

Name of
Account

  
  

 

 

Amount

  

Wells Fargo Securities, LLC

  

 

*

* 

 

 
 
 
 
 

Adv Cash
Investment
Institutional
 
 

  
  
  
(ticker 
WFIXX) 

 



--------------------------------------------------------------------------------

LOGO [g192738page_i51.jpg]

 

SCHEDULE 5.6

Transactions with Affiliates

None



--------------------------------------------------------------------------------

LOGO [g192738page_i52.jpg]

 

SCHEDULE 5.5

Indebtedness

See Schedule ELC.



--------------------------------------------------------------------------------

LOGO [g192738page_i53.jpg]

 

SCHEDULE 5.9

Contingent Obligations

None.



--------------------------------------------------------------------------------

LOGO [g192738page_i54.jpg]

 

SCUEDULE 11.1

Prior Indebtedness

Letter of Credit Agreement dated as of June 26, 2009 between Wells Fargo Retail

Finance II, LLC as Lender and dELiA*s, Inc. as agent and Lead Applicant for the

following Applicants; dELiA*s, Inc., Alloy Merchandise, LLC, dELiA*s Operating

Company and dELiA*s Retail Company.



--------------------------------------------------------------------------------

LOGO [g192738page_01.jpg]

 

EXHIBIT l.l(b)

TO CREDIT AGREEMENT

FORM OF L/C REQUEST

[NAME OF L/C ISSUER], as L/C Issuer under the Credit Agreement referred to below

,20_

Re: dELiA*s, Inc. (the “Borrower Representative”)

Reference is made to the Credit Agreement, dated as of May 26, 2011 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among dELiA*s, Inc., the other Borrowers and Credit
Parties from time to time party thereto, the Borrower Representative, the
Lenders, L/C Issuers party thereto and General Electric Capital Corporation, as
Agent. Capitalized terms used herein but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement.

The Borrower Representative, on behalf of the Borrowers, hereby gives you
notice, irrevocably, pursuant to Section l.l(b) of the Credit Agreement, of its
request for your Issuance of a Letter of Credit, in the form attached hereto,
for the benefit of [Name of Beneficiary], in the

amount of $ , to be issued on , (the “Issue Date”) with an expiration date

of , .

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Issue Date, both before and after giving effect to the Issuance
of the Letter of Credit requested above and any Loan to be made or any other
Letter of Credit to be Issued on or before the Issue Date:

(i) the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date;

(ii) no Default or Event of Default has occurred and is continuing; and

(iii) the aggregate outstanding amount of Revolving Loans does not exceed the
Maximum Revolving Loan Amount.

[Signature follows.]

 

1





--------------------------------------------------------------------------------

LOGO [g192738page_02.jpg]

 

DELIA*S, INC., as the Borrower Representative

By:

Name: Title:

DELIA*S, INC.

L/C REQUEST DATED ,

SIGNATURE PAGE



--------------------------------------------------------------------------------

LOGO [g192738page_03.jpg]

 

EXHIBIT l.l(c)

TO CREDIT AGREEMENT

FORM OF SWINGLINE REQUEST

GENERAL ELECTRIC CAPITAL CORPORATION as Agent under the Credit Agreement
referred to below

Re: dELiA*s, Inc. (the “Borrower Representative”)

Reference is made to the Credit Agreement, dated as of May 26, 2011 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among dELiA*s, Inc., the other Borrowers and Credit
Parties from time to time party thereto, the Borrower Representative, the
Lenders, L/C Issuers party thereto and General Electric Capital Corporation, as
Agent. Capitalized terms used herein but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement.

The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice pursuant to Section l.l(c) of the Credit Agreement that it
requests Swing Loans under the Credit Agreement (the “Proposed Advance”) and, in
connection therewith, sets for the following information:

A. The date of the Proposed Advance is , (the “Funding

Date”).

B. The aggregate principal amount of Proposed Advance is $ .

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Advance and any other Loan to be
made or Letter of Credit to be issued on or before the Funding Date:

(i) the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though made on and as of such Funding Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date;



--------------------------------------------------------------------------------

LOGO [g192738page_04.jpg]

 

(ii) the aggregate principal amount of all Revolving Loans does not exceed the
Maximum Revolving Loan Amount; and

(iii) no Default or Event of Default is continuing. [Signature follows.]



--------------------------------------------------------------------------------

LOGO [g192738page_05.jpg]

 

Sincerely,

DELIA*S, INC.,

as Borrower Representative

By:

Name:

Title:

DELIA*S, INC.

SWINGLINE REQUEST DATED ,

SIGNATURE PAGE



--------------------------------------------------------------------------------

LOGO [g192738page_06.jpg]

 

EXHIBIT 1.6

TO CREDIT AGREEMENT

FORM OF NOTICE OF CONVERSION/CONTINUATION

GENERAL ELECTRIC CAPITAL CORPORATION

as Agent under the Credit Agreement referred to below

Re: dELiA*s, Inc. (the “Borrower Representative”)

Reference is made to the Credit Agreement, dated as of May 26, 2011 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among dELiA*s, Inc., the other Borrowers and Credit
Parties from time to time party thereto, the Borrower Representative, the
Lenders, L/C Issuers party thereto and General Electric Capital Corporation, as
Agent. Capitalized terms used herein but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement.

The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice, pursuant to Section 1.6 of the Credit Agreement of its
request for the following (the “Proposed Conversion/Continuation”):

(i)

a continuation, on , , as LIBOR Rate Loans having an

Interest Period of months, of Revolving Loans in an aggregate outstanding
principal

amount of $ having an Interest Period ending on the proposed date for

such continuation;

(ii) a conversion, on , , to LIBOR Rate Loans having an

Interest Period of months, of Revolving Loans in an aggregate outstanding
principal

amount of $ ; and1

(iii) a conversion, on , , to Base Rate Loans, of Revolving

Loans in an aggregate outstanding principal amount of $ .

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Conversion/Continuation:

(i) the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though made on and as of the applicable date in
clause (i), (ii) or (iii) above, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material

1

Cannot be used prior to the Syndication Completion Date.

 

1





--------------------------------------------------------------------------------

LOGO [g192738page_07.jpg]

 

respects (without duplication of any materiality qualifier contained therein) as
of such earlier date;

(ii) the aggregate principal amount of all Revolving Loans does not exceed the
Maximum Revolving Loan Amount; and

(iii) no Default or Event of Default is continuing. [Signature follows.]



--------------------------------------------------------------------------------

LOGO [g192738page_08.jpg]

 

DELIA*S, INC., as the Borrower Representative

By:

Name: Title:

DELIA*S, INC.

NOTICE OF CONVERSION/CONTINUATION DATED ,

SIGNATURE PAGE



--------------------------------------------------------------------------------

LOGO [g192738page_09.jpg]

 

EXHIBIT 2.1

TO CREDIT AGREEMENT

Dated as of May 26, 2011

by and among

DELIA*S, INC.,

ALLOY MERCHANDISE, LLC,

DELIA*S OPERATING COMPANY,

DELIA*S RETAIL COMPANY, and

DELIA*S DISTRIBUTION COMPANY,

as Borrowers,

THE OTHER PERSONS PARTY HERETO THAT ARE DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION,

for itself, as an L/C Issuer, Swingline Lender and as Agent for all Lenders,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

****************************************

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

LOGO [g192738page_10.jpg]

 

Set forth below is a Closing Checklist, which lists documents and information
delivered in connection with the Credit Agreement (“Credit Agreement”) listed
herein as Document No. 1, the other Loan Documents and the transactions
contemplated thereunder. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Credit Agreement and all section
references herein are to Sections of the Credit Agreement, unless otherwise
indicated. All documents are dated as of May 26, 2011 unless otherwise
indicated.

I. PARTIES

A. Agent — GE Capital, as Agent

B. Borrowers — dELiA*s, Inc., a Delaware corporation

Alloy Merchandise, LLC, a Delaware limited liability company dELiA*s Operating
Company, a Delaware corporation

dELiA*s Distribution Company, a Delaware corporation dELiA*s Retail Company, a
Delaware corporation

C. Guarantors— dELiA*s Assets Corp., a Delaware corporation

DACCS, Inc., an Ohio corporation

AMG Direct, LLC, a Delaware limited liability company dELiA*s Brand LLC, a
Delaware limited liability company dELiA*s Group Inc., a Delaware corporation

D. GE Capital — General Electric Capital Corporation, a Delaware corporation

II. COUNSEL TO PARTIES

A. MW — McGuireWoods LLP, counsel to Agent

B. TS — Troutman Sanders LLP, counsel to Borrowers

C. LR—Lamm Rubenstone LLC



--------------------------------------------------------------------------------

LOGO [g192738page_11.jpg]

 

Action or Document Responsibility Executed by Status

PRINCIPAL LOAN DOCUMENTS

1. Credit Agreement MW Borrowers Guarantors Agent Lenders Final.

Schedules — —

(i)

Schedule A—Borrowers Borrowers — Final.

(ii) Schedule B—Inactive Subsidiaries Borrowers — Final.

(iii) Schedule ELC—Existing Letters of Credit Borrowers — Final.

(iv) Schedule RLC—Rollover Letters of Credit Borrowers — Final.

(v)

Schedule 1.1 (a)—Revolving Loan Commitments MW — Final.

(vi) Schedule 3.5—Litigation Borrowers — Final.

(vii) Schedule 3.7-ERISA Borrowers — Final.

(viii) Schedule 3.8—Closing Date Sources and Uses: Funds Flow Memorandum
Borrowers — Final.

(ix) Schedule 3.9—Ownership of Property: Liens Borrowers — Final.

(x)

Schedule 3.10—Closing Date Tax Audits/Examinations Borrowers — Final.

(xi) Schedule 3.11 (a)—Historical Financial Statements Borrowers — Final.

(xii) Schedule 3.12- Environmental Borrowers — Final.

(xiii) Schedule 3.15—Labor Relations Borrowers — Final.

1





--------------------------------------------------------------------------------

LOGO [g192738page_12.jpg]

 

Action or Document Responsibility Executed by Status

(xiv) Schedule 3.16- Intellectual property Borrowers — Final.

(xv) Schedule 3.18- Insurance Borrowers ——

— Final.

(xvi) Schedule 3.19- Ventures, Subsidiaries and Affiliates; Outstanding Stock
Borrowers —

— Final.

(xvii) Schedule 3.20—Jurisdiction of Organization; Chief Executive Office
Borrowers —

— Final.

(xviii) Schedule 3.21—Locations of Inventory, Equipment and Books and Records
Borrowers —

— Final.

(xix) Schedule 3.22—Deposit Accounts and Other Accounts Borrowers —

— Final.

(xx) Schedule 3.25—Bonding; Licenses Borrowers —

— Final.

(xxi) Schedule 4.6(d)—Additional Insurance Requirements MW —

— Final.

(xxii) Schedule 4.17(d)—Liens to be Terminated Borrowers —

— Final.

(xxiii) Schedule 5.1—Liens Borrowers —

— Final.

(xxiv) Schedule 5.4-Investments Borrowers —

— Final.

(xxv) Schedule 5.5—Indebtedness Borrowers —

— Final.

(xxvi) Schedule 5.6—Transactions with Affiliates Borrowers —

— Final.

(xxvii) Schedule 5.9—Contingent Obligations Borrowers —

— Final.

(xxviii) Schedule 11.1—Prior Indebtedness Borrowers —

— Final.

Exhibits — —

—

(i)

Exhibit 1.1(b)—Form of L/C Request MW —

— Form final.

(ii) Exhibit 1.1 (c)—Form of Swingline Loan Request MW —

— Form final.

 

2





--------------------------------------------------------------------------------

LOGO [g192738page_13.jpg]

 

Action or Document Responsibility Executed by Status

(iii) Exhibit 1.6—Form of Notice of Conversion/Continuation MW — Form final.

(iv) Exhibit 2.1- Closing Checklist MW — Form final.

(v)

Exhibit 4.2(b)—Form of Compliance Certificate MW — Form final.

(vi) Exhibit 4.2(o)—Form of Applicable Margin Certificate MW — Form final.

(vii) Exhibit 11.1 (a)—Form of Assignment MW — Form final.

(viii) Exhibit 11.1 (b)—Form of Borrowing Base Certificate MW — Form final.

(ix) Exhibit 11.1(c)—Form of Notice of Borrowing MW — Form final.

(x)

Exhibit 11.1 (d)—Revolving Note MW — Form final.

(xi) Exhibit 11.1 (e)- Swingline Note MW — Form final.

2. Revolving Note by Borrowers to GE Capital Financial, Inc. MW Borrowers Form
final.

3. Swingline Note by Borrowers to General Electric Capital Corporation MW
Borrowers Form final.

SECURITY DOCUMENTS

4. Guaranty and Security Agreement MW Borrowers Guarantors Agent Form final.

Annexes — —

(i)

Annex 1—Form of Pledge Amendment MW — Form final.

(ii) Annex 2—Form of Joinder Agreement MW — Form final.

3





--------------------------------------------------------------------------------

LOGO [g192738page_14.jpg]

 

Action or Document Responsibility Executed by Status

(iii) Annex 3—Form of Intellectual Property Security Agreement MW — Form final.

Schedules — —

(i)

Schedule 1—Commercial Tort Claims Borrowers/ Guarantors — Final.

(ii) Schedule 2—Filings Borrowers/ Guarantors — Final.

(iii) Schedule 3—Pledged Collateral Borrowers/ Guarantors — Final.

5. Intellectual Property Security Agreement MW Agent Guarantors Borrowers Form
final.

(i)

Schedule I Borrowers/TS — Final.

6. Deposit Account Control Agreements from JPMorgan Chase (“JPMC”) for the
following accounts:

(i)

Account Number (ii) Account Number MW JPMC

Agent dELiA*s, Inc. Form final.

7. Securities Account Control Agreement from Wells Fargo MW Wells Fargo Agent
dELiA*s, Inc. Form final.

8. Credit Card Agreement from Chase Paymentech MW Credit card provider Agent

Each applicable Borrower Form final.

4





--------------------------------------------------------------------------------

LOGO [g192738page_15.jpg]

 

Action or Document Responsibility Executed by Status

9. Stock Powers, Stock Certificates, LLC Control Agreements MW Borrowers
Guarantors Forms final.

FILINGS AND SEARCHES (PERSONAL PROPERTY)

10. 10. UCC searches in each of the locations and against the Borrowers and
Guarantors as set forth on Exhibit A attached hereto MW — Complete.

11.11. UCC financing statements naming Agent as Secured Party and Borrowers or
Guarantors, as applicable, as Debtors filed in the jurisdictions set forth for
each Borrower or Guarantor as set forth on Exhibit A attached hereto MW — Forms
final.

12.

Post-closing UCC searches MW — To be completed by MW at close.

CORPORATE AND ORGANIZATIONAL DOCUMENTS

13.13. Certificates from secretary or assistant secretary of dELiA*s, Inc.,
certifying to (a) articles of incorporation, and all amendments thereto,
certified by the secretary of the state of incorporation, (b) bylaws, and all
amendments thereto, (c) resolutions and (d) the incumbency and signatures of the
officers of dELiA*s, Inc. executing the Credit Agreement and the other Loan
Documents. TS dELiA*s, Inc. Form final.



--------------------------------------------------------------------------------

LOGO [g192738page_16.jpg]

 

Action or Document Responsibility Executed by Status

14.

Certificates from secretary or assistant secretary of Alloy

Merchandise, LLC, certifying to (a) articles of

incorporation, and all amendments thereto, certified by the

secretary of the state of incorporation, (b) operating TS Alloy Merchandise,
Form Final

agreement, and all amendments thereto, (c) resolutions and LLC

(d)

the incumbency and signatures of the officers of Alloy

Merchandise, LLC executing the Credit Agreement and

the other Loan Documents.

15.

Certificates from secretary or assistant secretary of

DACCS, Inc., certifying to (a) articles of incorporation,

and all amendments thereto, certified by the secretary of

the state of incorporation, (b) bylaws, and all amendments TS DACCS, Inc. Form
final

thereto, (c) resolutions and (d) the incumbency and

signatures of the officers of DACCS, Inc. executing the

Credit Agreement and the other Loan Documents.

16.

Certificates from secretary or assistant secretary of

dELiA*s Operating Company, certifying to (a) articles of

incorporation, and all amendments thereto, certified by the

secretary of the state of incorporation, (b) bylaws, and all TS dELiA*s
Operating Form Final

amendments thereto, (c) resolutions and (d) the Company

incumbency and signatures of the officers of dELiA*s

Operating Company executing the Credit Agreement and

the other Loan Documents.

17.

Certificates from secretary or assistant secretary of

dELiA*s Distribution Company, certifying to (a) articles

of incorporation, and all amendments thereto, certified by

the secretary of the state of incorporation, (b) bylaws, and TS dELiA*s
Distribution Form final

all amendments thereto, (c) resolutions and (d) the Company

incumbency and signatures of the officers of dELiA*s

Distribution Company executing the Credit Agreement

and the other Loan Documents.



--------------------------------------------------------------------------------

LOGO [g192738page_17.jpg]

 

Responsibility Executed by Status

18.

Certificates from secretary or assistant secretary of

dELiA*s Retail Company, certifying to (a) articles of

incorporation, and all amendments thereto, certified by the

secretary of the state of incorporation, (b) bylaws, and all dELiA*s Retail Form
Final

amendments thereto, (c) resolutions and (d) the TS Company Form Final

incumbency and signatures of the officers of dELiA*s

Retail Company executing the Credit Agreement and the

other Loan Documents.

19.

Certificates from secretary or assistant secretary of AMG

Direct, LLC, certifying to (a) articles of incorporation, and

all amendments thereto, certified by the secretary of the

state of incorporation, (b) operating agreement, and all

amendments (hereto, (c) resolutions and (d) the TS AMG Direct, LLC Form final.

incumbency and signatures of the officers of AMG Direct,

LLC executing the Credit Agreement and the other Loan

Documents.

20.

Certificates from secretary or assistant secretary of

dELiA*s Brand LLC, certifying to (a) articles of

incorporation, and all amendments thereto, certified by the

secretary of the state of incorporation, (b) operating TS dELiA*s Brand LLC Form
final

agreement, and all amendments thereto, (c) resolutions and

(d)

the incumbency and signatures of the officers of

dELiA*s Brand LLC executing the Credit Agreement and

the other Loan Documents.

21.

Certificates from secretary or assistant secretary of

dELiA*s Group Inc., certifying to (a) articles of

incorporation, and all amendments thereto, certified by the

secretary of the state of incorporation, (b) operating TS dELiA*s Group Inc.
Form final

agreement, and all amendments thereto, (c) resolutions and

 

(d)

the incumbency and signatures of the officers of

dELiA*s Group Inc. executing the Credit Agreement and

the other Loan Documents.



--------------------------------------------------------------------------------

LOGO [g192738page_18.jpg]

 

Action or Document Responsibility Executed by Status

22. 22. Certificates from secretary or assistant secretary of dELiA*s Assets
Corp., certifying to (a) articles of incorporation, and all amendments thereto,
certified by the secretary of the state of incorporation, (b) operating
agreement, and all amendments thereto, (c) resolutions and (d) the incumbency
and signatures of the officers of dELiA*s Assets Corp. executing the Credit
Agreement and the other Loan Documents. TS dELiA*s Assets Corp. Form final.

23.23. Certificates of good standing, foreign qualification to do business (or
foreign equivalent thereof) of the Borrowers from the secretary of state
indicated on Exhibit B TS — Received.

24. 24. Officer’s Certificate executed by Responsible Officer of Borrower
Representative MW dELiA*s, Inc. Form final.

25.

Solvency Certificate MW dELiA*s, Inc. Form final.

MISCELLANEOUS CLOSING DOCUMENTS

26.

Consent agreement from JLP Daisy regarding trademarks MW/TS Borrowers

JLP Daisy Agent Form final.

27.

Master Agreement for Standby Letters of Credit MW Borrowers Agent Form final.

28.

Master Agreement for Documentary Letters of Credit MW Borrowers Agent Form
final.

29.

Private Label L/C Application—IT Jeans MW GECFI Borrowers Form final.

30.

Private Label L/C Application—backstop LC MW GECFI Borrowers Form final.



--------------------------------------------------------------------------------

LOGO [g192738page_19.jpg]

 

Action or Document Responsibility: Executed by Status

31.

Transfer of Liability (regarding rollover L/Cs) MW Wells Fargo GECFI Agent
Borrowers Form final.

32.

Initial Loan Request and Notice of Direction MW Borrowers Form final.

(i)

Flow of Funds Borrowers — Final.

33.

Completed W-9 form for each party listed on Flow of Funds/Letter of Direction
Borrowers — Complete.

34.

Closing Date Fee Letter MW Borrowers Agent Form final,

35. Certificate(s) of Insurance together with loss payable endorsements
designating Agent as loss payee and additional insured endorsements designating
Agent and Lenders as additional insureds TS — Complete.

36.

Bank Funding Checklist MW — Complete.

37.

Financial Statements; Projections Borrowers — Financial Statements — Complete.
Projections — Complete.

DEBT REPAYMENT DOCUMENTS

38.

Payoff Letter executed and delivered by Wells Fargo TS Borrowers Wells Fargo
Form final.

REAL ESTATE DOCUMENTS-

39. Mortgage, Security Agreement, Assignment of Rents and Fixture Financing
Statements MW Borrowers MW revised draft distributed

5/31/11.

40.

Two prints of a current ALTA Survey Borrowers — Open.



--------------------------------------------------------------------------------

LOGO [g192738page_20.jpg]

 

Action or Document Responsibility Executed by Status

41.

Landlord’s Waivers MW Borrowers Landlord Agent Form final.

42.

Appraisal Agent — Complete.

43.

Phase I Environmental Report Borrowers — Complete.

44.

Flood Certification GECC — Complete.

45.

Standard Flood Hazard Determination Form for each site — Open.

46. Evidence of Zoning (sufficient parking, permitted use and rebuildability —
including copies of zoning ordinances)/ Zoning Report Borrowers — Open.

47.

Title Commitment Borrowers/Title Company Title Company Open.

48.

Title Exception Documents and Recorded Vesting Deed(s) TS/Title Company — Open.

49. Pro-Forma Title Policy (including legal descriptions, which must be
identical to survey legal descriptions) TS/Title Company — Open.

50.

Survey Borrowers — Open.

51. Recorded copies of all instruments listed in title commitment or disclosed
by the survey Borrowers/Title Company — Open.

52.

Permits, Licenses and Certificates Borrowers — Open.

53.

Current Tax Bills and Evidence of Payment Borrowers — Open.

54. Copies of Tax Certificates from the tax assessor-collectors of all taxing
authorities having jurisdiction over each tract comprising the subject property
Borrowers — Open.

55.

Evidence of Utilities Borrowers — Open.



--------------------------------------------------------------------------------

LOGO [g192738page_21.jpg]

 

Action or Document Responsibility Executed by Status

56.

Release of Security Instrument, if applicable Borrowers — Open.

57.

UCC Termination(s), if applicable Borrowers — Open.

58.

Confirmation of REAs (if necessary) Borrowers — Open.

59.

Property Condition Reports for each property Borrowers — In process.

60.

Certificate(s) of Occupancy Borrowers — Open.

61.

Building Code Search Borrowers — Open.

OPINIONS OF COUNSEL

62.

Opinion of TS TS TS Form final.

63.

Opinion of LR LR LR Open.

POST-CLOSING OBLIGATIONS

64.

ACM Operations and Maintenance Plan Borrowers — Open; to be completed post
close.

65.

Terminations/Releases of certain Liens Borrowers — Open; to be completed post
close.

66.

Closing of JPMC Investment Account Borrowers — Open; to be completed post close.

67.

Opinion of local OH Counsel Borrowers — Open; to be completed post close.

68.

Merger of GFLA, Inc. with and into dELiA*s, Inc. Borrowers — Open; to be
completed post close.

11



--------------------------------------------------------------------------------

LOGO [g192738page_22.jpg]

 

EXHIBIT A LIEN SEARCHES AND FILING OFFICES

DEBTOR SEARCH TYPE OF SEARCH FILLING OFFICE

JURISDICTIONS

dELiA*s, Inc. DE SOS ucc

New York County, NY Federal & State Tax /Judgment Lien

Alloy Merchandise, LLC DE SOS

New York County, NY UCC Federal & State Tax /Judgment Lien DE SOS

DACCS, Inc. OH SOS New York County, NY UCC Federal & State Tax /Judgment Lien OH
SOS

dELiA*s Operating Company DE SOS New York County, NY UCC Federal & State Tax
/Judgment Lien DE SOS

DE SOS UCC

dELiA*s Distribution Company New York County, NY Federal & State Tax /Judgment
Lien DE SOS

York County, PA State Tax/Judgment Lien

DE SOS UCC

New York County, NY Federal & State Tax /Judgment Lien

Middlesex County, MA State Tax/Judgment Lien

Montgomery County, State Tax/Judgment Lien

PA State Tax/Judgment Lien

Milwaukee County, WI State Tax/Judgment Lien

Tarrant County, TX State Tax/Judgment Lien

Shelby County, TN State Tax/Judgment Lien

Hennepin County, MN State Tax/Judgment Lien

dELiA*s Retail Company Palm Beach County, FL State Tax/Judgment Lien DE SOS

Mecklenburg County, State Tax/Judgment Lien

NC State Tax/Judgment Lien

Dallas County, TX State Tax/Judgment Lien

Cuyahoga County, OH State Tax/Judgment Lien

Dupage County, IL State Tax/Judgment Lien

Suffolk County, NY State Tax/Judgment Lien

Pima County, AZ State Tax/Judgment Lien

Westchester County, NY State Tax/Judgment Lien

Passaic County, NJ State Tax/Judgment Lien

12



--------------------------------------------------------------------------------

LOGO [g192738page_23.jpg]

 

Lake County, IL State Tax/Judgment Lien

Providence County, Rl State Tax/Judgment Lien

Bucks County, PA State Tax/Judgment Lien

Baltimore County, MD State Tax/Judgment Lien

Cook County, IL State Tax/Judgment Lien

Nassau County, NY State Tax/Judgment Lien

Mercer County, NJ State Tax/Judgment Lien

Fairfax County, VA State Tax/Judgment Lien

Somerset County, NJ State Tax/Judgment Lien

Lehigh County, PA State Tax/Judgment Lien

Allegheny County, PA State Tax/Judgment Lien

Johnson County, KS State Tax/Judgment Lien

Albany County, NY State Tax/Judgment Lien

Franklin County, OH State Tax/Judgment Lien

Harris County, TX State Tax/Judgment Lien

Jefferson County, AL State Tax/Judgment Lien

Orange County, FL State Tax/Judgment Lien

Gwinnett County, GA State Tax/Judgment Lien

Wake County, NC State Tax/Judgment Lien

Henrico County, VA State Tax/Judgment Lien

Horry County, SC State Tax/Judgment Lien

Gloucester County, NJ State Tax/Judgment Lien

Oakland County, MI State Tax/Judgment Lien

Atlantic County, NJ State Tax/Judgment Lien

Cobb County, GA State Tax/Judgment Lien

Hillsborough County, State Tax/Judgment Lien

NH State Tax/Judgment Lien

New Haven County, CT State Tax/Judgment Lien

Hamilton County, IN State Tax/Judgment Lien

Collin County, TX State Tax/Judgment Lien

Broward County, FL State Tax/Judgment Lien

Montgomery County, State Tax/Judgment Lien

OH State Tax/Judgment Lien

Richmond County, NY State Tax/Judgment Lien

Anne Arundel County, State Tax/Judgment Lien

MD State Tax/Judgment Lien

13



--------------------------------------------------------------------------------

LOGO [g192738page_24.jpg]

 

Monroe County, NY State Tax/Judgment Lien

Rockland County, NY State Tax/Judgment Lien

Collier County, FL State Tax/Judgment Lien

Marion County, IN State Tax/Judgment Lien

Hampden County, MA State Tax/Judgment Lien

Forsyth County, NC State Tax/Judgment Lien

Sarasota County, FL State Tax/Judgment Lien

Dallas County, 1A State Tax/Judgment Lien

Duval County, FL State Tax/Judgment Lien

St Clair County, IL State Tax/Judgment Lien

Jackson County, MO State Tax/Judgment Lien

Will County, IL State Tax/Judgment Lien

Miami-Dade County, FL State Tax/Judgment Lien

Kanawha County, WV State Tax/Judgment Lien

Saint Louis County, MO State Tax/Judgment Lien

Delaware County, OH State Tax/Judgment Lien

Lexington County, SC State Tax/Judgment Lien

Erie County, NY State Tax/Judgment Lien

Lee County, FL State Tax/Judgment Lien

Platte County, MO State Tax/Judgment Lien

Denton County, TX State Tax/Judgment Lien

Lake County, IN State Tax/Judgment Lien

Hartford County, CT State Tax/Judgment Lien

Rutherford County, TN State Tax/Judgment Lien

Macomb County, MI State Tax/Judgment Lien

Williamson County, TX State Tax/Judgment Lien

Bristol County, MA State Tax/Judgment Lien

Fulton County, GA State Tax/Judgment Lien

Howard County, MD State Tax/Judgment Lien

Douglas County, NE State Tax/Judgment Lien

Dakota County, MN State Tax/Judgment Lien

Lucas County, OH State Tax/Judgment Lien

Adams County, CO State Tax/Judgment Lien

King County, WA

Contra Costa County, State Tax/Judgment Lien

CA State Tax/Judgment Lien



--------------------------------------------------------------------------------

LOGO [g192738page_25.jpg]

 

Placer County, CA State Tax/Judgment Lien

Hidalgo County, TX State Tax/Judgment Lien

East Baton Rouge State Tax/Judgment Lien

County, LA State Tax/Judgment Lien

Rockingham County, State Tax/Judgment Lien

NH State Tax/Judgment Lien

Essex County, MA State Tax/Judgment Lien

Cumberland County, State Tax/Judgment Lien

ME State Tax/Judgment Lien

Whatcom County, WA State Tax/Judgment Lien

Essex County, NJ State Tax/Judgment Lien

Outagamie County, WI State Tax/Judgment Lien

Knox County, TN State Tax/Judgment Lien

Norfolk County, MA

Newcastle County, DE

Bergen County, NJ

San Diego County, CA

Kent County, MI

Penobscot County, ME

Hampton City County,

VA

Morris County, NJ

AMG Direct, LLC DE SOS New York County, NY UCC Federal & State Tax /Judgment
Lien DE SOS

dJELiA*s Brand LLC DE SOS New York County, NY UCC Federal & State Tax /Judgment
Lien DE SOS

dELiA*s Group Inc. DE SOS New York County, NY UCC Federal & State Tax /Judgment
Lien DE SOS

dELiA*s Assets Corp. DE SOS New York County, NY UCC Federal & State Tax
/Judgment Lien DE SOS



--------------------------------------------------------------------------------

LOGO [g192738page_26.jpg]

 

EXHIBIT B GOOD STANDING CERTIFICATES AND FOREIGN QUALIFICATIONS TO DO BUSINESS

ENTITY JURISDICTIONS

dELiA*s, Inc. Delaware New York

Delaware

New York

Alloy Merchandise, LLC Ohio

Pennsylvania

Virginia

DACCS, Inc. Ohio

Delaware

Louisiana

dELiA*s Operating Company Ohio

Pennsylvania

California

dELiA*s Distribution Company Delaware Pennsylvania

Delaware

Alabama

Arizona

California

Connecticut

Florida

Georgia

dELiA*s Retail Company Illinois Indiana

Iowa

Kansas

Louisiana

Maine

Maryland

Massachusetts

Michigan

16



--------------------------------------------------------------------------------

LOGO [g192738page_27.jpg]

 

Minnesota

Missouri

New Jersey

New York

North Carolina

Ohio

Pennsylvania

Rhode Island

South Carolina

Tennessee

Texas

Virginia

Washington

West Virginia

Wisconsin

AMG Direct, LLC Delaware Ohio

dELiA*s Brand LLC Delaware

dELiA*s Group Inc. Delaware Pennsylvania

dELiA*s Assets Corp. (dELiA*s Corp.) Delaware Pennsylvania



--------------------------------------------------------------------------------

LOGO [g192738page_28.jpg]

 

EXHIBIT C

TERMINATIONS AND RELEASES I. UCC TERMINATIONS

NAME JURISDICTION DATE OF FILING FILING NO. TERMINATION DATE AND FILING NUMBER

II. INTELLECTUAL PROPERTY RELEASES



--------------------------------------------------------------------------------

LOGO [g192738page_29.jpg]

 

EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE DELIA*S, INC.

Date: , 201_

This Compliance Certificate (this “Certificate”) is given by DELIA*S, INC., a
Delaware corporation (the “Parent”), in its capacity as the “Borrower
Representative”, pursuant to subsection 4.2(b) of that certain Credit Agreement
dated as of May 26, 2011 among the Parent and each of the other Persons party
thereto as “Borrowers”, the other Credit Parties from time to time party
thereto, GENERAL ELECTRIC CAPITAL CORPORATION, as administrative agent (in such
capacity, “Agent”), and as a Lender, and the additional Lenders party thereto
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

The officer executing this Certificate is a Responsible Officer of the Borrower
Representative and as such is duly authorized to execute and deliver this
Certificate on behalf of the Borrowers. By executing this Certificate, such
officer hereby certifies to Agent, the Lenders and L/C Issuer, on behalf of the
Borrowers, that:

the financial statements delivered with this Certificate in accordance with
subsection 4.1 (a). 4.1 (b) and/or 4.1(c) of the Credit Agreement are correct
and complete and fairly present, in all material respects, in accordance with
GAAP the financial position and the results of operations of the Parent and its
Subsidiaries as of the dates of and for the periods covered by such financial
statements (subject, in the case of interim financial statements, to normal
year-end adjustments and the absence of footnote disclosure);

to the best of such officer’s knowledge, each Credit Party and each of their
Subsidiaries, during the period covered by such financial statements, has
observed and performed all of their respective covenants and other agreements in
the Credit Agreement and the other Loan Documents to be observed or performed by
them, and such officer does not have knowledge of any Default or Event of
Default [except as specified on the written attachment hereto];

[Exhibit E hereto is a correct calculation of the Fixed Charge Coverage Ratio;]1
and

since the Closing Date and except as disclosed in prior Certificates delivered
to Agent, no Credit Party and no Subsidiary of any Credit Party has:

1 Calculation to be included in the Certificate delivered in connection with the
Fiscal Quarter ending October 29, 2011 and in each Certificate delivered in
connection with each Fiscal Quarter thereafter through and including the FCCR
Trigger Date.



--------------------------------------------------------------------------------

LOGO [g192738page_30.jpg]

 

(i) changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary

except as follows: ;

(ii) acquired the assets of, or merged or consolidated with or into, any Person,
except as follows: ; or

(iii) changed its address or otherwise relocated, acquired fee simple title to
any real property or entered into any real property leases, except as follows:

[Remainder of page intentionally blank; signatures follow.]



--------------------------------------------------------------------------------

LOGO [g192738page_31.jpg]

 

IN WITNESS WHEREOF, Borrower Representative has caused this Certificate to be
executed by one of its Responsible Officers this day of 201_.

DELIA*S, INC.

By:

Name:

Its:



--------------------------------------------------------------------------------

LOGO [g192738page_32.jpg]

 

EXHIBIT A TO EXHIBIT 4.2(b) COMPLIANCE CERTIFICATE

EBITDA

EBITDA is defined as follows:

Net income (or loss) for the twelve month period ending on the last day of the
month covered by such financial statements which should be capitalized under
GAAP, of Parent and its Subsidiaries on a consolidated basis determined in
accordance with GAAP, but excluding: (a) the income (or loss) of any Person
which is not a Subsidiary of Parent, except to the extent of the amount of
dividends or other distributions actually paid to Parent or any of its
Subsidiaries in cash by such Person during such period and the payment of
dividends or similar distributions by that Person is not at the time prohibited
by operation of the terms of its charter or of any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Person; (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Parent or is merged into or consolidated with Parent or
any of its Subsidiaries or that Person’s assets are acquired by Parent or any of
its Subsidiaries; (c) the proceeds of any life insurance policy; (d) gains or
losses from the sale, exchange, transfer or other disposition of Property or
assets not in the Ordinary Course of Business of the Parent and its
Subsidiaries, and related tax effects in accordance with GAAP; and (e) any other
extraordinary gains or losses of Parent or its Subsidiaries, as mutually agreed
by Agent and Borrower, and related tax effects in accordance with GAAP $
            

Plus: All amounts deducted in calculating net income (or loss) for

depreciation or amortization for such period

Interest expense (less interest income) deducted in calculating

net income (or loss) for such period             

All taxes on or measured by income to the extent deducted in calculating net
income (or loss) for such period

All non-cash losses or expenses (or minus non-cash income or gain) included or
deducted in calculating net income (or loss) for such period including, without
limitation, any non-cash



--------------------------------------------------------------------------------

LOGO [g192738page_33.jpg]

 

loss or expense (or income or gain) due to the application of FASB ASC 815-10
regarding hedging activity, FASB ASC 350 regarding impairment of good will, FASB
ASC 480-10 regarding accounting for financial instruments with debt and equity
characteristics, non-cash foreign currency exchange losses (or minus gains) and
non-cash expenses deducted as a result of any grant of Stock or Stock
Equivalents to employees, officers or directors, but excluding any non-cash loss
or expense (a) that is an accrual of a reserve for a cash expenditure or payment
to be made, or anticipated to be made, in a future period or (b) relating to a
write-down, write off or reserve with respect to Accounts and Inventory

EBITDA (used in calculation of Cash Flow) $



--------------------------------------------------------------------------------

LOGO [g192738page_34.jpg]

 

EXHIBIT B TO EXHIBIT 4.2(b) COMPLIANCE CERTIFICATE

CAPITAL EXPENDITURES AND UNFINANCED CAPITAL EXPENDITURES

For purposes of calculating Cash Flow, Capital Expenditures and Unfinanced
Capital Expenditures are defined as follows:

The aggregate of all expenditures and other obligations for the twelve month
period ending on the last day of the month covered by such financial statements
which should be capitalized under GAAP

Less: Net Proceeds from Dispositions and/or Events of Loss which a Borrower is
permitted to reinvest pursuant to subsection 1.8(b) and which are included above

To the extent included above, expenditures financed with cash

proceeds from Excluded Equity Issuances

To the extent included above, all insurance proceeds and condemnation awards
received on account of any Event of Loss to the extent any such amounts are
actually applied to repair or reconstruct the damaged Property or Property

affected by the condemnation or taking in connection with

such Event of Loss

Capital Expenditures

Less: Portion of Capital Expenditures financed under Capital Leases or other
Indebtedness (Indebtedness, for this purpose, does not include drawings under
the Revolving Loan Commitment)

Unfinanced Capital Expenditures (used in calculation of Cash Flow)



--------------------------------------------------------------------------------

LOGO [g192738page_35.jpg]

 

EXHIBIT C TO EXHIBIT 4.2(b) COMPLIANCE CERTIFICATE

CALCULATION OF CASH FLOW

EBITDA (per Exhibit A) for the twelve month period ending on

the last day of the month covered by such financial statements $

which should be capitalized under GAAP:

Less: Unfinanced Capital Expenditures

Cash Flow (per Exhibit B) $



--------------------------------------------------------------------------------

LOGO [g192738page_36.jpg]

 

EXHIBIT D TO EXHIBIT 4.2(b) COMPLIANCE CERTIFICATE

NET INTEREST EXPENSE

Net Interest Expense2:

Gross interest expense for the twelve month period ending on the last day of the
month covered by such financial statements which should be capitalized under
GAAP, paid or required to be paid in cash (including all commissions, discounts,
fees and other charges in connection with letters of credit and similar
instruments and net amounts paid or payable and/or received or receivable under

permitted Rate Contracts in respect of interest rates) for Parent and its $

Subsidiaries on a consolidated basis

Less: Interest income for such period $

Net Interest Expense (used in calculation of Fixed Charge Coverage -

and Excess Cash Flow)

2

Net Interest Expense (a) for the measurement period ending on October 29, 2011,
shall equal Net Interest

Expense during the period from July 31, 2011 through October 29, 2011 multiplied
by 4, (b) for the measurement period ending on January 28, 2012, shall equal Net
Interest Expense during the period from July 31, 2011 through January 28, 2012
multiplied by 2, (c) for the measurement period ending on April 28, 2012, shall
equal Net Interest Expense during the period from July 31, 2011 through
April 28, 2012 multiplied by four-thirds (4/3), and (d) for the measurement
period ending on July 28, 2012, shall equal Net Interest Expense during the
period from July 31, 2011 through July 28, 2012.



--------------------------------------------------------------------------------

LOGO [g192738page_37.jpg]

 

EXHIBIT E TO EXHIBIT 4.2(b) COMPLIANCE CERTIFICATE

FIXED CHARGE COVERAGE

Fixed Charge Coverage is defined as follows:

Cash Flow (per Exhibit C) $

Fixed Charges:

Net Interest Expense (per Exhibit D) $

Plus: Scheduled principal payments of Indebtedness during the twelve month
period ending on the last day of the month covered by such financial statements
which should be capitalized under GAAP $

Taxes on or measured by income paid or payable in cash

during such period

Restricted Payments described in subsection 5.11(b) paid in cash during such
period

Fixed Charges $

Fixed Charge Coverage (Cash Flow divided by Fixed Charges)



--------------------------------------------------------------------------------

LOGO [g192738page_38.jpg]

 

EXHIBIT 4.2(o)

TO CREDIT AGREEMENT

FORM OF APPLICABLE MARGIN CERTIFICATE

dELiA*s, Inc. Date: , 201_

This Applicable Margin Certificate is given by dELiA*s, Inc. (the “Borrower
Representative”) on behalf of the Borrowers, pursuant to subsection 4.2(o) of
the Credit Agreement dated as of May 26, 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower Representative, the other Borrowers, each other
Credit Party that is a party thereto, the Lenders and the L/C Issuers party
thereto and General Electric Capital Corporation, as Agent. Capitalized terms
used herein without definition are used as defined in the Credit Agreement.

The undersigned is the [ ] of the Borrower Representative and is duly

authorized to execute and deliver this Applicable Margin Certificate on behalf
of the Borrowers. By executing this Certificate such officer of the Borrower
Representative hereby certifies to Agent and Lenders on behalf of the Borrowers
and without personal liability that:

Attached hereto as Schedule 1 is a calculation of the Average Excess
Availability during the Fiscal Quarter ended , 201_; and

Based on such schedule, the Average Excess Availability during such Fiscal
Quarter was: $ .

[Remainder of page intentionally blank; signature page follows]



--------------------------------------------------------------------------------

LOGO [g192738page_39.jpg]

 

IN WITNESS WHEREOF, the Borrowers have caused this Applicable Margin

Certificate to be executed by the [ ] of the Borrower Representative this day of
,

201_.

DELIA*S, INC., as Borrower Representative

By:

Name:

Title:



--------------------------------------------------------------------------------

LOGO [g192738page_40.jpg]

 

EXHIBIT 11.1 (a)

TO CREDIT AGREEMENT

FORM OF ASSIGNMENT

This ASSIGNMENT, dated as of the Effective Date, is entered into between (“the
Assignor”) and (“the Assignee”).

The parties hereto hereby agree as follows:

dELiA*s, Inc. a Delaware corporation (the “Parent”). Alloy

Merchandise, LLC, a Delaware limited liability company, DACCS,

Inc., an Ohio corporation, dELiA*s Operating Company, Inc., a

Delaware corporation, dELiA*s Distribution Company, Inc., a

Delaware corporation, dELiA*s Retail Company, a Delaware

corporation, AMG Direct, LLC, a Delaware limited liability

company, dELiA*s Brand LLC, a Delaware limited liability

company and dELiA*s Group, Inc., a Delaware corporation

Borrower: (together, the “Borrowers”)

Agent: General Electric Capital Corporation, as administrative agent for the

Lenders and L/C Issuers (in such capacity and together with its

successors and permitted assigns, the “Agent”)

Credit Agreement: Credit Agreement, dated as of May 26, 2011, among the
Borrowers,

the Parent, as Borrower Representative, the other Credit Parties

party thereto, the Lenders and L/C Issuers party thereto and the

Agent (as the same may be amended, restated, supplemented or

otherwise modified from time to time, the “Credit Agreement”;

capitalized terms used herein without definition are used as defined

in the Credit Agreement)

[Trade Date:             ,             ]2

Effective Date:             ,             3

2 Insert for informational purposes only if needed to determine other
arrangements between the assignor and the assignee.

3

To be filled out by Agent upon entry in the Register.



--------------------------------------------------------------------------------

LOGO [g192738page_41.jpg]

 

Loan/ Commitment Assigned Aggregate amount of Commitments or principal amount of
Loans for all Lenders5 Aggregate amount of Commitments” or principal amount of
Loans Assigned5 Percentage Assigned6

Revolving Loan $ $ %

Commitment $

$ $ %

$ %

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

4 In the case of the Revolving Loan Commitment, including Revolving Loans and
interests, participations and obligations to participate in Letter of Credit
Obligations and Swing Loans.

5 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.

6 Set forth, to at least 9 decimals, the Assigned Interest as a percentage of
the aggregate Commitment or Loans in the Facility. This percentage is set forth
for informational purposes only and is not intended to be binding. The
assignments are based on the amounts assigned not on the percentages listed in
this column.s

 

2





--------------------------------------------------------------------------------

LOGO [g192738page_42.jpg]

 

Section 1. Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”).

Section 2. Representations, Warranties and Covenants of Assignors. Assignor
(a) represents and warrants to Assignee and the Agent that (i) it has full power
and authority, and has taken all actions necessary for it, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (ii) it is the legal and beneficial owner of its Assigned Interest and that
such Assigned Interest is free and clear of any Lien and other adverse claims
and (iii) by executing, signing and delivering this assignment via ClearPar® or
any other electronic settlement system designated by the Agent, the Person
signing, executing and delivering this Assignment on behalf of the Assignor is
an authorized signatory for the Assignor and is authorized to execute, sign and
deliver this Agreement, (b) makes no other representation or warranty and
assumes no responsibility, including with respect to the aggregate amount of the
Loans and Commitments, the percentage of the Loans and Commitments represented
by the amounts assigned, any statements, representations and warranties made in
or in connection with any Loan Document or any other document or information
furnished pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral,
(c) assumes no responsibility (and makes no representation or warranty) with
respect to the financial condition of any Credit Party or the performance or
nonperformance by any Credit Party of any obligation under any Loan Document or
any document provided in connection therewith and (d) attaches any Notes held by
it evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Agent exchange such Notes for new Notes in accordance with Section 1.2
of the Credit Agreement.

Section 3. Representations, Warranties and Covenants of Assignees. Assignee
(a) represents and warrants to Assignor and the Agent that (i) it has full power
and authority, and has taken all actions necessary for Assignee, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is [not] an Affiliate or an Approved

Fund of , a Lender and (iii) it is sophisticated with respect to decisions to
acquire assets

of the type represented by the Assigned Interest assigned to it hereunder and
either Assignee or the Person exercising discretion in making the decision for
such assignment is experienced in acquiring assets of such type, (iv) by
executing, signing and delivering this Assignment via ClearPar® or any other
electronic settlement system designated by the Agent, the Person signing,
executing and delivering this Assignment on behalf of the Assignor is an
authorized signatory for the Assignor and is authorized to execute, sign and
deliver this Agreement (b) appoints and authorizes the Agent to take such action
as administrative agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (c) shall perform in accordance
with their terms all obligations that, by the terms of the Loan Documents, are
required to be performed by it as a Lender, (d) confirms it has received such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and shall continue to make
its own credit decisions in taking or not taking any action under any Loan



--------------------------------------------------------------------------------

LOGO [g192738page_43.jpg]

 

Document independently and without reliance upon Agent, any L/C Issuer, any
Lender or any other Indemnitee and based on such documents and information as it
shall deem appropriate at the time, (e) acknowledges and agrees that, as a
Lender, it may receive material non-public information and confidential
information concerning the Credit Parties and their Affiliates and their Stock
and agrees to use such information in accordance with Section 9.10 of the Credit
Agreement, (f) specifies as its applicable lending offices (and addresses for
notices) the offices at the addresses set forth beneath its name on the
signature pages hereof, (g) shall pay to the Agent an assignment fee in the
amount of $3,500 to the extent such fee is required to be paid under Section 9.9
of the Credit Agreement and (h) to the extent required pursuant to
Section 10.1(f) of the Credit Agreement, attaches two completed originals of
Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if applicable, a portfolio interest
exemption certificate.

Section 4. Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 9.9 of the Credit Agreement, the Borrowers, this
Assignment (including its attachments) will be delivered to the Agent for its
acceptance and recording in the Register. The effective date of this Assignment
(the “Effective Date”) shall be the later of (i) the acceptance of this
Assignment by the Agent and (ii) the recording of this Assignment in the
Register. The Agent shall insert the Effective Date when known in the space
provided therefor at the beginning of this Assignment.

Section 5. Effect. As of the Effective Date, (a) Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment, have the
rights and obligations of a Lender under the Credit Agreement and (b) Assignor
shall, to the extent provided in this Assignment, relinquish its rights (except
those surviving the termination of the Commitments and payment in full of the
Obligations) and be released from its obligations under the Loan Documents other
than those obligations relating to events and circumstances occurring prior to
the Effective Date.

Section 6. Distribution of Payments. On and after the Effective Date, the Agent
shall make all payments under the Loan Documents in respect of each Assigned
Interest (a) in the case of amounts accrued to but excluding the Effective Date,
to Assignor and (b) otherwise, to Assignee.

Section 7. Miscellaneous. (a) The parties hereto, to the extent permitted by
law, waive all right to trial by jury in any action, suit, or proceeding arising
out of, in connection with or relating to, this Assignment and any other
transaction contemplated hereby. This waiver applies to any action, suit or
proceeding whether sounding in tort, contract or otherwise.

On and after the Effective Date, this Assignment shall be binding upon, and
inure to the benefit of, the Assignor, Assignee, the Agent and their Related
Persons and their successors and assigns.

THIS ASSIGNMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

LOGO [g192738page_44.jpg]

 

This Assignment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.



--------------------------------------------------------------------------------

LOGO [g192738page_45.jpg]

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

[NAME OF ASSIGNOR]

as Assignor

By:

Name: Title:

[NAME OF ASSIGNEE]

as Assignee

By:

Name: Title:

Lending Office for LIBOR Rate Loans:

[Insert Address (including contact name, fax number and e-mail address)]

Lending Office (and address for notices) for any other purpose:

[Insert Address (including contact name, fax number and e-mail address)]

DELIA*S, INC.

ASSIGNMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LOGO [g192738page_46.jpg]

 

ACCEPTED and AGREED

this day of :

GENERAL ELECTRIC CAPITAL CORPORATION

as Agent

By:

Name: Title:

[DELIA*S, INC.,

as the Borrower Representative]7

By:

Name: Title:

7

Include only if required pursuant to Section 9.9 of the Credit Agreement.

DELIA*S,INC.

ASSIGNMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LOGO [g192738page_47.jpg]

 

EXHIBIT 11.1(b)

TO CREDIT AGREEMENT

FORM OF BORROWING BASE CERTIFICATE

dELiA*s, Inc. Date: , 201_

This Borrowing Base Certificate is given by dELiA*s, Inc. (the “Borrower
Representative”) on behalf of each Credit Party, pursuant to Section 11.1 of the
Credit Agreement, dated as of May 26, 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”‘), among the Borrower Representative, the other Borrowers, each other
Credit Party that is a party thereto, the Lenders and the L/C Issuers party
thereto and General Electric Capital Corporation, as Agent. Capitalized terms
used herein without definition are used as defined in the Credit Agreement.

The undersigned is the [ ] of the Borrower Representative and is

duly authorized to execute and deliver this Borrowing Base Certificate on behalf
of the Credit Parties. By executing this Certificate such officer of the
Borrower Representative hereby certifies to Agent and Lenders on behalf of the
Credit Parties and without personal liability that:

Attached hereto as Schedule 1 is a calculation of the Borrowing Base as of the
above date; and

Based on such schedule, the Borrowing Base as of the above date is:

$ .

[Remainder of page intentionally blank; signature page follows]



--------------------------------------------------------------------------------

LOGO [g192738page_48.jpg]

 

IN WITNESS WHEREOF, the Borrowers have caused this Borrowing Base Certificate to

be executed by the [ ] of the Borrower Representative this day of

, 201_.

DELIA*S, INC., as Borrower

Representative

By:

Name:

Title:

DELIA*S, INC.

BORROWING BASE CERTIFICATE SIGNATURE PAGE



--------------------------------------------------------------------------------

LOGO [g192738page_49.jpg]

 

Schedule 1 Borrowing Base Calculation

[To be provided by GE Capital]



--------------------------------------------------------------------------------

LOGO [g192738page_50.jpg]

 

EXHIBIT 11.1(c)

TO CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

GENERAL ELECTRIC CAPITAL CORPORATION as Agent under the Credit Agreement
referred to below

            ,__

Re: dELiA*s. Inc. (the “Borrower Representative”)

Reference is made to the Credit Agreement, dated as of May 26, 2011 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among dELiA*s, Inc., the other Borrowers and Credit
Parties from time to time party thereto, the Borrower Representative, the
Lenders, L/C Issuers party thereto and General Electric Capital Corporation, as
Agent. Capitalized terms used herein without definition are used as defined in
the Credit Agreement.

The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice, pursuant to Section 1.5 of the Credit Agreement of its
request of a Borrowing (the “Proposed Borrowing’”) under the Credit Agreement
and, in that connection, sets forth the following information:

A. The date of the Proposed Borrowing is , (the

“Funding Date”).

B. The aggregate principal amount of requested Revolving Loans is

$ , of which $ consists of Base Rate Loans and $

consists of LIBOR Rate Loans having an initial Interest Period of

months.

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:

(i) the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date;



--------------------------------------------------------------------------------

LOGO [g192738page_51.jpg]

 

(ii) no Default or Event of Default has occurred and is continuing; and

(iii) the aggregate outstanding amount of Revolving Loans does not exceed the
Maximum Revolving Loan Amount.

[Remainder of page intentionally blank; signature page follows]



--------------------------------------------------------------------------------

LOGO [g192738page_52.jpg]

 

DELIA*S, INC., as the Borrower Representative

By:

Name: Title:

DELIA*S, INC.

NOTICE OF BORROWING DATED ,

SIGNATURE PAGE



--------------------------------------------------------------------------------

LOGO [g192738page_53.jpg]

 

EXHIBIT11.1(d)

TO CREDIT AGREEMENT

FORM OF REVOLVING LOAN NOTE

Lender: [NAME OF LENDER] New York, New York Principal Amount: $            , 20

FOR VALUE RECEIVED, the undersigned, dELiA*s, Inc., a Delaware corporation (the
“Parent”), Alloy Merchandise, LLC, a Delaware limited liability company, DACCS,
Inc., an Ohio corporation, dELiA*s Operating Company, Inc., a Delaware
corporation, dELiA*s Distribution Company, Inc., a Delaware corporation, dELiA*s
Retail Company, a Delaware corporation, AMG Direct, LLC, a Delaware limited
liability company, dELiA*s Brand LLC, a Delaware limited liability company and
dELiA*s Group, Inc., a Delaware corporation (collectively, together with any
other Person who hereafter may become a Borrower under the Credit Agreement
described below, the “Borrowers”), hereby jointly and severally promise to pay
to the Lender set forth above (the “Lender”) the Principal Amount set forth
above, or, if less, the aggregate unpaid principal amount of all Revolving Loans
(as defined in the Credit Agreement referred to below) of the Lender to the
Borrowers, payable at such times and in such amounts as are specified in the
Credit Agreement.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Revolving Loans from the date made until such principal
amount is paid in full, payable at such times and at such interest rates as are
specified in the Credit Agreement. Demand, diligence, presentment, protest and
notice of non-payment and protest are hereby waived by the Borrower.

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of May 26, 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, the Parent, as Borrower Representative, the
other Credit Parties party thereto, the Lenders and the L/C Issuers party
thereto and General Electric Capital Corporation, as Agent. Capitalized terms
used herein without definition are used as defined in the Credit Agreement.

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrowers in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Revolving Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.

1





--------------------------------------------------------------------------------

LOGO [g192738page_54.jpg]

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including Sections
9.18 (b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.23 (Joint
and Several) and 11.2 (Other Interpretive Provisions) thereof.

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank; signature page follows]

2





--------------------------------------------------------------------------------

LOGO [g192738page_55.jpg]

 

IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

DELIA*S, INC.

By:

Name:

Title:

ALLOY MERCHANDISE, LLC

By:

Name:

Title:

DELIA*S OPERATING COMPANY

By:

Name:

Title:

DELIA*S DISTRIBUTION COMPANY

By:

Name:

Title:

DELIA*S RETAIL COMPANY

By:

Name:

Title:

DELIA*S, INC.

REVOLVING LOAN NOTE FOR THE BENEFIT OF GE CAPITAL FINANCIAL INC.

SIGNATURE PAGE



--------------------------------------------------------------------------------

LOGO [g192738page_56.jpg]

 

EXHIBIT 11.1 (e)

TO CREDIT AGREEMENT

FORM OF SWINGLINE NOTE

Swingline Lender: General Electric Capital Corporation New York, New York
Principal Amount: $            ,20

FOR VALUE RECEIVED, the undersigned, dELiA*s, Inc., a Delaware corporation (the
“Parent”). Alloy Merchandise, LLC, a Delaware limited liability company, DACCS,
Inc., an Ohio corporation, dELiA*s Operating Company, Inc., a Delaware
corporation, dELiA*s Distribution Company, Inc., a Delaware corporation, dELiA*s
Retail Company, a Delaware corporation, AMG Direct, LLC, a Delaware limited
liability company, dELiA*s Brand LLC, a Delaware limited liability company and
dELiA*s Group, Inc., a Delaware corporation (collectively, together with any
other Person who hereafter may become a Borrower under the Credit Agreement
described below, the “Borrowers’”), hereby jointly and severally promise to pay
to the Swingline Lender set forth above (the “Swingline Lender”) the Principal
Amount set forth above, or, if less, the aggregate unpaid principal amount of
all Swing Loans (as defined in the Credit Agreement referred to below) of the
Swingline Lender to the Borrowers, payable at such times and in such amounts as
are specified in the Credit Agreement.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Swing Loans from the date made until such principal
amount is paid in full, payable at such times and at such interest rates as are
specified in the Credit Agreement. Demand, diligence, presentment, protest and
notice of non-payment and protest are hereby waived by the Borrower.

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of May 26, 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, the Parent, as Borrower Representative, the
other Credit Parties party thereto, the Lenders, the L/C Issuer, the Swingline
Lender and General Electric Capital Corporation, as Agent. Capitalized terms
used herein without definition are used as defined in the Credit Agreement.

The Credit Agreement, among other things, (a) provides for the making of Swing
Loans by the Swingline Lender to the Borrowers in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Swing Loans being evidenced by
this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.



--------------------------------------------------------------------------------

LOGO [g192738page_57.jpg]

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including Sections
9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.23 (Joint
and Several) and 11.2 (Other Interpretive Provisions) thereof.

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

LOGO [g192738page_58.jpg]

 

IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

DELIA*S, INC.

By:

Name:

Title:

ALLOY MERCHANDISE, LLC

By:

Name:

Title:

DELIA*S OPERATING COMPANY

By:

Name:

Title:

DELIA*S DISTRIBUTION COMPANY

By:

Name:

Title:

DELIA*S RETAIL COMPANY

By:

Name:

Title:

DELIA*S, INC.

SWINGLINE LOAN NOTE FOR THE BENEFIT OF GENERAL ELECTRIC CAPITAL CORPORATION

SIGNATURE PAGE